 HALE NANI REHABILITATION  335Beverly Enterprises-Hawaii, Inc. d/b/a Hale Nani Re-habilitation and Nursing Center and Buenaven-turada Moraga, Petitioner, and United Public Workers, AFSCME, Local 646. Case 37ŒRDŒ302 August 26, 1998 DECISION AND CERTIFICATION OF RESULTS    OF ELECTION BY CHAIRMAN GOULD AND MEMBERS FOX, LIEBMAN, HURTGEN, AND BRAME The National Labor Relations Board has considered objections to an election held on December 5, 1996, and the hearing officer™s report recommending disposition of them.  The election was conducted pursuant to a Stipu-lated Election Agreement.  The tally of ballots shows 71 for and 84 against the Union, with no challenged ballots. The Board has reviewed the record in light of the ex-ceptions and brief, and has decided to adopt the hearing officer™s findings and recommendations1 only to the ex-tent consistent with this Decision and Certification of Results of Election. The hearing officer found that the Employer engaged in objectionable conduct warranting setting aside the election by maintaining an overly broad no-distribution rule.  For the reasons set forth below, we disagree. The following notice was posted at the entrances to the Employer™s facility and at the main bulletin board: NOTICE Solicitation by an employee of another employee is prohibited while either person is on working time.  Working time is all time when an employee™s duties require that he or she be engaged in work tasks, but does not include an employee™s own time, such as meal periods, scheduled breaks, time before or after a shift, and personal clean-up time.  In addition, solicitation is prohibited at all times in immediate patient-care areas. ______________________________________________________________________________________________________________________ Employees are not permitted to distribute advertising material, handbills, printed or written literature of any kind at all times in immediate patient care areas or any other work areas of the facility. Employees are not permitted access to the interior of the facility or outside work areas during their off duty hours. Solicitation, distribution of literature, or trespassing by nonemployees is prohibited on these premises.                                                                                                                      1 In the absence of exceptions, we adopt pro forma the hearing offi-cer™s recommendations that Objections 3 through 13 be overruled.  We also adopt, absent exceptions, the hearing officer™s recommendations to overrule those portions of Objections 1 and 2 concerning the Em-ployer™s posted rule restricting access to the facility by off-duty em-ployees, the solicitation rule in the Associate Handbook, the Em-ployer™s alleged refusal to allow the Union to post literature on the Union™s bulletin board, and the Employer™s alleged refusal to allow the Union equal access to employees at a company meeting. The hearing officer found that the second paragraph of this notice was objectionable because it prohibits distri-bution in ﬁany other work areas of the facility.ﬂ  The hearing officer stated that such restriction on distribution is overly broad and objectionable where the employer has not established that the prohibition was necessary to avoid disruption of health care operations or the distur-bance of patients.  The hearing officer noted that the Em-ployer™s distribution of literature by supervisors in the timeclock area indicates that the Employer did not view the distribution of literature in a working area to be det-rimental to patient care or health care operations.  In ad-dition, the hearing officer relied on the employees™ belief that they were restricted by the rule from distributing union campaign literature in working areas in the facility, while supervisors were allowed to pass out literature in their departments.  Accordingly, the hearing officer rec-ommended that Objections 1 and 2 be sustained and a new election held. The Employer excepts, arguing, inter alia, that the posted rule against distribution in work areas is presump-tively valid, and that an employer is not required to show that a presumptively valid rule is necessary to avoid dis-ruption of health care operations or the disturbance of patients.  The Employer also contends that the Em-ployer™s distribution of literature by supervisors in work areas does not invalidate a rule against distribution in those areas.  The Employer further maintains that it did not enforce the rule disparately against union supporters, citing the fact that there is no evidence that any nonsu-pervisory employees were allowed to distribute literature in violation of the rule.  Accordingly, the Employer ar-gues that the Union™s Objections 1 and 2 should be over-ruled.  We agree with the Employer. It is well settled that ﬁ[r]ules prohibiting distribution of literature are presumed valid unless they extend to activi-ties during nonworking time and in nonworking areas.ﬂ  St. John™s Hospital, 222 NLRB 1150 (1976), enfd. in part 557 F.2d 1368 (10th Cir. 1977).  The Board has stated that an employer™s prohibition against employee distribution in work areas at all times is presumptively valid.  Albert Einstein Medical Center, 245 NLRB 140, 142 (1979).2 Here, the Employer™s posted rule prohibits distribution in working areas only and does not restrict distribution in  2 Recognizing inherent differences between solicitations and distri-butions, the Board permits greater restrictions on Sec. 7 distributions than on solicitations.  ﬁ[S]olicitation, being oral in nature, impinges upon the employer™s interests only to the extent that it occurs on work-ing time, whereas distribution of literature, because it carries the poten-tial of littering the employer™s premises, raises a hazard to production whether it occurs on working time or nonworking time.ﬂ  Stoddard-Quirk Mfg. Co., 138 NLRB 615, 619 (1962).  Thus, while a no-solicitation rule generally must be limited to working time, a no-distribution rule may properly extend to working areas even on non-working time.  Eastex Inc., 215 NLRB 271, 274Œ275 (1974), enfd. 550 F.2d 198 (5th Cir. 1977), affd. 437 U.S. 556 (1978). 326 NLRB No. 37  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 336 nonworking areas.  Thus, the rule is presumptively valid.  
While an employer may justify a rule that is presump-
tively invalid on its face by sh
owing that the rule is nec-
essary to avoid a disruption of patient care or the distur-
bance of patients, it is not required to justify a presump-
tively valid rule.  In recommending that Objections 1 and 
2 be sustained because the Em
ployer had ﬁnot provided a 
substantial justification for the restrictionﬂ on distribution 
in work areas, the hearing of
ficer placed a burden on the 
Employer where no such burd
en exists under Board law.
3  Because the rule at issue here
 is presumptively valid, we 
find that the Employer did not engage in objectionable 
conduct by maintaining this rule during the critical pe-
riod.
4 We also conclude that the Employer did not engage in 
objectionable conduct when its supervisors handed out 

flyers in the timeclock areas
5 and in the dietary, house-
keeping, and laundry depart
ments, at a time when the Employer was enforcing its otherwise valid no-
distribution rule against employees.
6  Our reasons for 
reaching this result are set forth in the attached separate 
opinions. 
Accordingly, we shall overrule the Union™s Objections 
1 and 2 and shall issue a Certification of Results of Elec-

tion. 
CERTIFICATION OF RESULTS OF ELECTION 
IT IS CERTIFIED 
that a majority of the valid ballots have 
not been cast for United Public Workers, AFSCME, Lo-
cal 646, and that it is not th
e exclusive representative of 
these bargaining unit employees. 
 MEMBERS FOX and LIEBMAN, concurring. 
On the record in this case, we find, with Members 
Hurtgen and Brame, that the Employer™s maintenance of 
                                                          
 3 The cases relied on by the hearing 
officer are inapplicable because 
they do not involve restrictions only 
on distributions in working areas.  
Beth Israel Hospital v. NLRB
, 437 U.S. 483, 486 (1978), involved 
restrictions on solicitations and distri
butions in a hospital cafeteria and 
coffeeshop.  
NLRB v. Baptist Hospital, Inc., 442 U.S. 773 (1979), in-
volved a rule against solicitation in lobbies, gift shop, cafeteria, corri-
dors, entrances, and sitting rooms.  
Southern Maryland Hospital Cen-
ter, 293 NLRB 1209 fn. 2 (1989), affd. in relevant part 916 F.2d 932 
(4th Cir. 1990), involved a rule against distribution at the hospital™s 

main entrance.  
Heartland of Lansing Nursing Home
, 307 NLRB 152, 
159Œ160 (1992), and 
Health Care & Retirement Corp.
, 310 NLRB 
1002, 1004 (1993), both involved rules against solicitation.  
Fairfax 
Hospital, 310 NLRB 299, 311Œ313 (1993), enfd. 14 F.3d 594 (4th Cir. 
1993), cert. denied 512 U.S. 1205 (1994), involved disparate enforce-
ment of rules.  
Baylor University Medical Center
, 247 NLRB 1323 
(1980), enf. denied 662 F.2d 56 (D.C. Cir. 1981), involved a rule 

against solicitation and distribution in the cafeteria and vending areas. 
4 The rule has been posted at the facility™s entrances since the early 
1980™s.  Thus, there is no allegation that the rule was promulgated in 

response to union activity. 
5 We find it unnecessary to decide whether the timeclock areas were 
working areas.  Likewise, we do not pass on the hearing officer™s 

statement that it must be assumed that the timeclock areas were consid-
ered by the Employer to be working areas. 
6 There is no evidence that the Employer permitted any nonsupervi-
sory employees to violate the rule against distribution. 
a rule prohibiting employees from distributing literature 
in working areas while allowing its supervisors to dis-
tribute antiunion literature in such areas did not consti-
tute objectionable conduct warranting setting aside the 
election.  We do not agree, however, that unless a union 
has no other means to communicate with employees, an 
employer has an absolute right to maintain such a rule 

regardless of whether it itself engages in conduct which, 
if engaged in by employees, would violate the rule.  As 
the Supreme Co
urt stated in
 NLRB v. Steelworkers 
(Nutone
), 357 U.S. 357, 364  (1958), rejecting just such a 
per se approach, ﬁNo such mechanical answers will avail 
for the solution of this nonmechanical, complex problem 
in labor-management relations.ﬂ  We write separately to 
stress, as the Court did in 
Nutone
, that there may be cir-
cumstances where the enforcem
ent of a no-solicitation or 
no-distribution rule by an employer who is at the same 
time engaging in antiunion solicitation creates such an 
imbalance in opportunities for communication about un-
ionization that enforcement of the rule is either objec-
tionable or unlawful.   
In Nutone
, the Supreme Court was presented with 
ﬁ[t]he very narrow and almost abstract questionﬂ of 

whether an employer™s enforc
ement of an otherwise valid 
no-solicitation rule while itself engaging in antiunion 
solicitation ﬁnecessarilyﬂ constitutes an unfair labor prac-
tice, ﬁregardless of the way 
in which the particular con-
troversy arose or whether the employer™s conduct to any 
considerable degree created an
 imbalance in the opportu-
nities for organizational communication.ﬂ  357 U.S. at 
362.  The Court ruled that it did not, stating that:  
 [f]or us to lay down such a rule of law would show in-
difference to the responsibilities imposed by the Act 
primarily on the Board to appraise carefully the inter-

ests of both sides of any labor-management contro-
versy 
in the diverse circumstances of particular cases
 and in light of the Board™s special understanding of 
these industrial situations.  
 Id. at 362Œ363.  (Emphasis added.)  The Court also 

stressed, however, that by the same token, ﬁ[w]e do not 
at all imply that the enforcement of a valid no-
solicitation rule by an employer who is at the same time 
engaging in antiunion solicitation may 
not constitute an 
unfair labor practice.ﬂ  Id. at 364.  (Emphasis added.)  
Stating that the question of whether the enforcement of 

such a rule is unlawful must
 be answered ﬁin the circum-
stances of an individual cas
e,ﬂ Id., the Court identified 
factors which, in its view, would be relevant to such a 

case-specific determination by the Board. 
The Court noted that no attempt had been made in ei-
ther of the cases at issue to
 make a showing that the no-
solicitation rules ﬁtruly diminished the ability of the labor 

organizations involved to carry their messages to the 
employeesﬂŠa consideration that would be ﬁhighly rele-
vantﬂ in determining whether an otherwise valid rule has 
 HALE NANI REHABILITATION 337been fairly applied.  Id. at 363.  Where the union™s op-
portunities for effectively reaching the employees with a 
prounion message are ﬁat least as greatﬂ as the em-
ployer™s ability to promote its antiunion views, the Court 
said, there is no basis for finding a violation.  Thus, the 
presence or absence of ﬁalternative channelsﬂ available to 
unions to communicate with employees would also be 

relevant to such a determination.  Id. 
The Court also pointed out th
at in the cases at issue, 
there was evidence that the employers in the past had 
made exceptions to their no-solicitation rules to allow 
charitable solicitations.  Thus, the Court considered it 
relevant that there was no evidence as to whether the 
employees, or the union on their behalf, had asked the 
employer to make an exception to allow prounion solici-

tation. 
Analyzing the facts of the instant case in light of the 
factors which the Court in 
Nutone
 deemed to be relevant, 
we are unable to conclude that the Employer™s mainte-
nance of its no-distribution rule constituted objectionable 
conduct.  Here, as in 
Nutone
, no attempt has been made 
to show that the inability of union supporters to distribute 
prounion literature in the areas where the Employer™s 
supervisors were allowed to distribute significantly di-
minished the ability of the Union to get its message to 
employees, or that the Employer™s enforcement of its 
rule ﬁto any considerable degree created an imbalanceﬂ 
in the relative abilities of the Union and the Employer to 
communicate with the employees.  Id. at 362.  Thus, as 
in 
Nutone
, ﬁthe concrete basis for appraising the signifi-
cance of the employer™s conduct 
is wanting.ﬂ  Id. at 364.  
What evidence there is in 
the record on these points 
shows that the employees were able to distribute litera-
ture on the Employer™s premises except in immediate 
patient care areas or other working areas.
1  In addition, 
although there is nothing in the record to suggest that the 
Employer would have made an exception to its no-
distribution rule to permit prounion distributions, there is 
also no evidence that the Union or the employees re-
quested such an exception or
 of their reasons for not 
making such a request.
2 Thus, while we do not adopt 
                                                          
 .4                                                                                             
1 Contrary to the suggestion of our dissenting colleague
, the record 
reflects that employees were allowed to solicit on the Employer prem-
ises during nonworking times, except 
in immediate patient care areas.  
In finding to the contrary, our colleague relies on the testimony of a 
single employee that she herself did not talk to anybody about the union 
while she was working because ﬁ[w]e 
knew we were not supposed to.ﬂ  
Unlike our colleague, we do not agr
ee that this testimony, without 
more, establishes that the Employer 
in fact maintained or enforced a 
rule against talking about unions.  The Employer™s written no-
solicitation policy does not prohibit talking about unions and there is no 
evidence that any employee was ever
 told by any representative of 
management that they could not talk
 about unions.  The fact that an 
employee may have believed that 
the Employer prohibited talking 
about the Union does not mean that the Employer in fact had such a 
policy. 2 We agree with our dissenting colleague that, as the Court suggested 
in Nutone, even though there is no eviden
ce that any such request was 
their reasoning, we agree with Members Hurtgen and 
Brame that on this record, 
the Employer has not been 
shown to have engaged in conduct that would require the 

election to be set aside. 
Our dissenting colleague argu
es that rules restricting 
employees from communicati
ng in the workplace about unionization can be justified only where necessary to 

maintain production and discipline, and that once an em-
ployer has allowed its own supervisors to engage in con-
duct that ﬁviolatesﬂ such rules, it has effectively con-
ceded that the rules are not necessary to serve its legiti-
mate interests.  Were we writing here on a clean slate, we 
would find force to that argum
ent.  However, as we read 
it, this aspect of our colleague™s position is essentially the 

position taken by the U.S. Court of Appeals for the D.C. 
Circuit in its decision in the 
Nutone
 case itself.
3  Since 
the Supreme Court reversed 
the circuit court™s decision and rejected its reasoning, we believe the Board is pre-
cluded from finding the Employer™s conduct in this case 
to be objectionable on that ground. 
We also cannot agree, howe
ver, with Member Brame™s 
assertion that under 
Nutone
, an employer™s enforcement 
of a no-solicitation or no-distribution rule against its own 
employees can never be unlawful unless the employees 
are ﬁinaccessibleﬂ to the uni
on through other means of 
communications.  The inaccessibility standard was used 
by the Court in 
Babcock & Wilcox, 
351 U.S. 105 (1956), 
to delimit an employer™s right to post his property against 
nonemployee
 distribution of union literature.  However, 
as the Court there made clear, 
restrictions on union activ-
ity by employees on company 
property involve different 
considerations than restri
ctions on access to company 
property by nonemployee union organizers.  351 U.S. at 

112Œ113.  This case and 
Nutone
 involve the former, not 
the latter.  Like the Board itself in 
Babcock
, Member 
Brame has ﬁfailed to make a distinction between rules of 
law applicable to employees and those applicable to 
nonemployees.ﬂ
  Id
 made in this case, it would be open to the Board to find, ﬁas a matter of 
industrial experience,ﬂ that such a requ
est would not have been granted.  
357 U.S. at 363.  However, even if we
 were to join in such a finding, it 
would not change our conclusion that the Employer™s maintenance of 
the no-distribution rule has not been 
shown to have had such an impact 
on ﬁthe opportunities for organizatio
nal communicationﬂ Id. at 362, as 
to constitute objectionable conduct. 3 Steelworkers v. NLRB
, 243 F.2d 593, 600 (1956).  The court found 
that the employer had unlawfully pr
ohibited employees from distribut-
ing union literature on plant propert
y because by its own action in 

distributing literature it had ﬁdemonstrat
ed the absence of a valid reason 
for such a prohibition.ﬂ 
4 Member Brame is incorrect in hi
s assertion that the Supreme Court 
has ﬁadopted the 
Babcock
 inaccessibility test to identify the limited 
circumstances in which employers ma
y be required partially to surren-
der their property rights to prounion 
employee campaign activity.ﬂ 
(Emphasis his.)  In 
Lechmere Inc. v. NLRB
, 502 U.S. 527 (1992), its 
most recent decision in this area, 
the Court again emphasized the ﬁcriti-
cal distinctionﬂ between the organizing activities of employees and 
nonemployees, noting that while 
Babcock
™s inaccessibility test applies 
to access to employer property by nonemployee organizers, ﬁ‚[n]o 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 338 As the Tenth Circuit Court of Appeals has stated, 
Nutone
 ﬁdoes not hold that an employer is in all circum-
stances free to engage in distribution which is prohibited 
to its employees so long as it enforces against its em-
ployees equally the ‚no distribution™ rule.  Rather, it sim-
ply states that such distribution by the employer does not 
automatically
 mean that such strict enforcement of the 
prohibition against employees constitutes an unfair labor 
practice.ﬂ  Head Division
, AMF, Inc. v. NLRB
, 593 F.2d 
972 (10th Cir. 1979).
5  Thus, although we find that the 
facts here do not support a conclusion that the Employer 

engaged in objectionable conduct, we will, in accordance 
with 
Nutone
, continue to take a case-by-case approach to 
this issue which takes into
 account the ﬁactualities of 
industrial relations,ﬂ 357 U.S. 
at 364, as they affect op-portunities for employees to communicate in the work-
place about unionization.
6  MEMBER HURTGEN
, concurring. 
The issue debated by my colleagues is whether the 
Employer engaged in objectionable conduct by forbid-
ding employees to distribute union literature in the Em-
ployer™s work areas.  Of course
, the extant law is that an 
employer is privileged to prohibit that distribution.  The 
asserted reason for taking away that privilege here is that 
the Employer, through its supervisors, itself engaged in 
such distribution.  However, as will be seen, the extant 
law is that this is 
not a basis for taking away the privi-
lege. 
Indeed, for almost 40 years, 
the law has been that an 
employer™s valid rule against 
employee
 distribution is not 
rendered unlawful simply because 
the employer chooses 
to use its own premises to engage in its own distribution.
1  My dissenting colleague would reverse this precedent.  I 
would not do so. 
I note initially that no party seeks this significant de-
parture from precedent.  Thus, the issue has not been 

litigated or briefed.  In these circumstances, quite apart 
from the legal fallacy of the new proposition, I would not 
                                                                                            
                                                           
restriction may be placed on the employees™ right to discuss self-
organization 
among themselves, unless the employer can demonstrate 
that a restriction is necessary to maintain production or discipline.™ﬂ  

502 U.S. at 533 (emphasis in original) (quoting 
Babcock
, supra, at 113). 
5 Contrary to Member Brame™s a
ssertion, this interpretation of 
Nutone does not contradict 40 years of Board law on this subject.  See, 
e.g., 
Head Division, AMF
, 228 NLRB 1406, 1416 (1977), enfd. on 
other grounds sub nom. 
Head Division, AMF, Inc. v. NLRB
, supra; see 
also the discussion of 
Nutone in G.H. Bass & Co
., 258 NLRB 140, 144 
fn. 12 (1981).  Suffice it to say, we have a disagreement with Member 

Brame over the definition of the circumstances under whichŠor the 
precise contours of the standard 
that must be met beforeŠprounion 
employees may be found, under 
Nutone, to have solicitation and distri-
bution rights, notwithstanding an otherwise valid rule banning such 

conduct.  But, this is not the case to resolve that issue. 
6 Member Brame criticizes this case-
by-case approach as a ﬁtrackless 
swampland.ﬂ  We can only reply that we are merely following the 
Supreme Court™s instruction that we
 take into account ﬁthe diverse 
circumstances of particular casesﬂ in making determinations in this 
area.  357 U.S. at 363. 
1 NLRB v. Steelworkers (Nutone, Inc.)
, 357 U.S. 357 (1958). 
embrace it without thorough br
iefing by the parties and 
by interested amici.
2 Second, I believe that the 
Board should be extremely 
cautious about such a departure from well-settled princi-
ples.  There are values in having laws that are stable, 
predictable and certain.  In my view, these values should 
be jettisoned only upon the clearest showing that extant 

precedent is manifestly unjust. That showing is not made 
here. 
The dissent asserts that this case ﬁis not about proscrib-
ing employer free speech on em
ployer private property.ﬂ  
I disagree.  Concededly, the dissent does not directly 
condemn an employer™s free speech as unlawful.  How-
ever, because of an employe
r™s exercise of free speech, 
its otherwise lawful conduct (regulating employee distri-
bution) is condemned as unlawful.  Thus, the dissent 
does indirectly what it cannot do directly, i.e., it inter-
feres with the right to express one™s own opinion on 
one™s own private property.
3 I do not agree that there are new ﬁactualitiesﬂ which 
necessitate a new rule.  Under extant law, and on the 

facts of this case, employees
 have ample opportunity to 
engage in activities in support of their union.  They can 
distribute literature on the employer™s premises, except in 

certain designated areas.  They can distribute literature, 
outside the employer™s premises, anywhere they wish.  
They can solicit, on the employer™s premises, during 
nonwork times.  They can so
licit, away from the em-
ployer™s premises, any time or
 place they wish.  In light 
of the foregoing, and on the f
acts of this case, there is no showing of a lack of reasonable opportunities for com-
munication.
4 In sum, there is no necessity for proscribing the em-
ployer from using its own property to express its own 
views about unionization.  Phrased differently, there is 
no basis for the Government to proscribe employer free 
speech on employer private property.  As it relates to 
 2 The dissent asserts that ﬁthe Board has, on many occasions in the 
past, overruled past precedent without having the issue briefed by the 
parties or amici.ﬂ  To the extent that the Board has done so, I oppose 
the practice.  It seems to me that cons
iderations of justice, fair play, and 
intelligent decision-making all point 
to one elementary principle: a 
court or other tribunal should not ov
erturn long-established and signifi-
cant precedent unless it first hears from those who have a stake in the 
outcome and from those who have ﬁr
eal worldﬂ experience with indus-trial practices.  Thus, I disagree with the dissent™s apparent view that it 
is prudent to reverse precedent without this input.  Member Brame has 
responded at length to the dissent and to the Fox-Liebman concurrence.  
I agree with much of what he says, and I applaud his scholarship.  
However, in view of the fact that
 the issue has not been litigated or 
briefed, I consider it unnecessary to e
ndorse that opinion in its entirety. 
3 In the instant case, the Employer expressed its opinions through the 
distribution activities of 
its supervisory agents. 4 Employee Domingo testified as to 
his understanding that he could 
not solicit at all on the Employer™s
 property. His understanding is con-
trary to the Employer™s  rule, and he
 was never told that he could not 
solicit at all on the Employer™s property.  His subjective understanding 
is not sufficient to establish a violation.  Indeed, there is no contention 
that solicitation was banned in such an overly broad manner. 
 HALE NANI REHABILITATION 339organizing activity, the workplace 
is not a neutral site.  It 
is the employer™s premises.  Concededly, that reality 
must give way to certain organizational and solicitation 
rights and access rights on those premises.  However, it 
goes too far to now claim that the employer must have its 
hands tied concerning otherwise unobjectionable written 
communication to its employees on its premises. 
My colleague contends that my view is based on the 
principle that ﬁthe king can do no wrong.ﬂ  The conten-

tion is in error.  My legal precepts are based on principles 

of private property and free speech.  In our society, one 
need not be a king to enj
oy these rights.  Indeed, we 
fought a revolution to be free of the king and to enjoy 
those very rights.  Further, to the extent that the quotation 
is relevant, I fail to see how it is somehow ﬁwrongﬂ to 
express one™s own views while standing on one™s own 
property.  To the contrary, if there be a ﬁwrong,ﬂ it is 
governmental proscription of
 these rights of free speech 
and property.  
My colleague also makes certain assertions about 
Lechmere, Inc v. NLRB, 
502 U.S. 527 (1992). In the first 
one, he finds it ﬁcurious and ironic that dissenting mem-
bers of the Board have voted to circumvent 
Lechmere
ﬂ in certain prior cases.  I do not understand how that obser-
vation applies to me.  The majority opinion in those 
cases upheld Lechmere
, and dismissed the complaints.  I 
adhere to those cases upholding 
Lechmere, and I see no 
inconsistency in upholding, in the instant case, the prop-

erty rights on which 
Lechmere
 is based. 
I agree with my colleague that 
Lechmere reaffirms the 
proscription against discrimination.  However, the term 

ﬁdiscriminationﬂ means the treatment of similar groups 
in a disparate fashion.  Thus, for example, if an employer 
permits some employees to engage in antiunion activity, 

and forbids other employees to engage in comparable 
prounion activity, that would constitute discrimination.
5  However, ﬁdiscriminationﬂ do
es not mean that the em-
ployer must treat different groups the same way.  Thus, 

an employer can treat its own managerial and supervi-
sory agents differently from its employees. 
My colleague also suggests 
that rules for employees 
must be the same as rules for employer agents (managers 

and supervisors). However, there is nothing under NLRA 
law that requires such identical treatment.  Thus, for ex-
ample, if an employer chooses to be very strict as to em-
ployees™ ﬁclocking inﬂ for work on time, and yet chooses 
to be more lenient as to upper management in this re-

spect, I do not see how this would violate the Act. 
My colleague asserts that
 I am placing employers 
above the law.  I disagree.  All persons are subject to the 
same laws.  In the context of the instant case, all persons 
are free to use their property
 to exclude outsiders.  The 
                                                          
                                                           
5 It was this kind of discrimination among 
employees that was the basis for the violation found in 
Head Division, AMF, Inc. v. NLRB
, 593 
F.2d 972, 978 (10th Cir. 1979). 
employer can exclude union 
agents from its facility 
(Lechmere
), and the union can exclude the employer 
from its facility.  Indeed, to 
the extent that there are re-
strictions on property rights, those restrictions pertain to 
the employer, not the union.  That is, the employer must 
permit employees to solicit and distribute at certain times 
and places, and it must give
 access to nonemployees in 
ﬁisolatedﬂ circumstances.  However, neither of these re-
strictions is at issue here.  What is at issue is whether 
there should be a new restriction, one that restricts em-
ployer efforts to protect working areas of its own prop-
erty.  The law does not go this far, and neither would I.  
The dissent argues that the Employer™s conduct of al-
lowing supervisory distribution in a work area under-
mines the justification for proscribing employee distribu-

tion in that area.  The argument has no validity.  Under 
the dissent™s view, the empl
oyer cannot treat employees 
and supervisors in a disparate fashion.  Thus, the em-
ployer must give employees the same opportunities for 
distribution as it gives to its supervisors.  Accordingly, 
the amount of, and time for, distribution would essen-
tially be doubled.  In addition, the Employer would have 
to monitor closely the situation, lest it unintentionally 
gives one group more leeway than the other.  In my 
view, these concerns are legitimate and substantial.  
These concerns do not constitute a ﬁred herring.ﬂ  An 
employer can limit all employee distribution and can 
thereby avoid all problems.  But, under my colleague™s 
view, if the employer chooses to engage in its own dis-
tribution activities (through it
s supervisors) it faces the 
problems set forth above. 
In sum, an employer does not forfeit its right to pro-
hibit employee distribution in working areas simply be-
cause the employer exercises its right to engage in free 
speech on its own property. Therefore, I do not agree 
with the views of my dissenting colleague.
6 I do not agree with the rationale of concurring Mem-
bers Fox and Liebman.  They
 suggest that the case turns 
on the extent to which there is ﬁan imbalance in the rela-
tive abilities of the union and the employer to communi-
cate with the employees.ﬂ  I do not agree that the cases 

turn on whether the opportunities of the two parties are in 
balance, i.e., whether there is equality of opportunity for 
the two sides.  Rather, in accommodating Section 7 
 6 My colleague, at one point, argues that 
NLRB v. Steelworkers (Nutone), 
357 U.S. 357 (1958), is to be confined to its facts.  However, 
that decision has consistently been interpreted to stand for the proposi-
tion that ﬁno-solicitation, no-distri
bution rules are not binding on em-
ployers.ﬂ  
St. Frances Hospital
, 263 NLRB 834, 835 (1982), enfd. 729 
F.2d 849 (D.C. Cir. 1984).  Indeed, 
Nutone itself recognizes that the 
Act does not command that employees ﬁare entitled to use a medium of 
communication simply because the employer is using it.ﬂ  Apparently, 
my colleague recognizes this principle, for he seeks to overrule those 
cases which espouse it. 
The 
St. Francis
 principle may be subject to a narrow exception 
where the employer distributes in work areas and forbids employees to 
do so, and the employees have no other reasonably effective means of 
communication.  See 
Babcock & Wilcox
, supra. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340 rights with property rights, the law requires only ﬁrea-
sonableﬂ opportunities to communicate.  For employees, 
these reasonable opportunities include solicitation rights 
on the Employer™s property at certain times, and distribu-
tion rights on that property in nonwork areas.
7  For non-
employees, the rules are more 
restrictive, but there is a 
guarantee of reasonable opportunities to communicate.
8 In short, the Supreme Court and the Board have prom-
ulgated rules which strike the balance between property 
rights and Section 7 rights to communicate.  With respect 
to the latter, reasonable opportunity, not equal opportu-
nity, is the guarantee.  My colleagues, in pursuit of 
equality of opportunity, would rewrite these rules.  I 
would not do so. 
Members Fox and Liebman cite 
AMF Inc.,
 supra, in 
connection with their argument that 
Nutone, 
supra, does 
not necessarily privilege an employer to permit its super-
visors to distribute in work areas and refuse permission 
to employees who request equal treatment.  The case 
does not support the argument.  The employer in 
AMF, 
Inc.
, discriminated between 
employee
 McSherry and 
em-ployee
 White.  Further, the administrative law judge (af-
firmed by Board) said that such discrimination was a 
continuation of the discrimination found unlawful in a 
prior case (
Head Ski Division, AMF, Inc
., 222 NLRB 161 
(1976)).  That prior case involved discrimination be-

tween employees
.  Finally, the enforcing court made 
clear that the discrimination was between 
employees
.  Concededly, the administrative law judge and the court 
commented upon the meaning of 
Nutone, 
supra.  How-
ever, inasmuch as the case 
involved discrimination be-
tween employees, such comments are dicta in the classi-
cal sense, i.e., unnecessary to the disposition of the case. 
 MEMBER 
BRAME, concurring in the result. 
Today, in the language of recognizing free speech 
rights in the workplace, our dissenting colleague seeks to 

shackle noncoercive employer speech with chains the 
Board and courts struck off 
decades ago.  This position 
threatens not only constitutionally protected speech, but 

also employer property rights, along with the concomi-
tant management prerogative to maintain production, 
order, and discipline.  Under the dissent™s view, employ-
ers must finance union organizational activities by sur-
rendering their employees™ working time for prounion 
solicitation and distribution or forego any representation 
election campaign of their own.
  This atavistic impulse 
would lead the Nation perilously far back along the road 
to the years preceding enactment
 of the Taft-Hartley Act, 
when, under the euphemism of ﬁstrict neutrality,ﬂ the 
Board deprived employers of the right to communicate 
with their workers about unionization.   
                                                          
                                                           
7 Republic Aviation v. NLRB
, 324 U.S. 793 (1945); 
Nutone, supra. 
8 Lechmere, supra; 
NLRB v.  Babcock & Wilcox
, 351 U.S. 105 
(1956). 
Members Fox and Liebman, in their concurrence, go 
far toward accepting Chairm
an Gould™s views, even 
though differing with him on th
e significance of the facts 
presented in this proceeding.  As a result, they would 
also upset long recognized employer free speech and 
property rights, and expose 
every noncoercive employer 
election campaign to uncertainty and litigation.  
Because Chairman Gould and Members Fox and 
Liebman have cast in doubt decades of settled Board and 
court law, their opinions mu
st be carefully analyzed 
against existing precedent and its historical development.   
I.  THE HEARING OFFICER
™S REPORT
 This case comes before the Bo
ard in the context of ob-
jections filed by an incumbent union to a decertification 

election held December 5, 19
96, involving a unit essen-
tially of service and maintenance employees at a Hawai-
ian nursing home.
1  The union lost the election by a vote 
of 84 to 71, with 2 void ballots. 
The only issue we are called upon to decide is whether 
the hearing officer properly recommended that the elec-
tion be set aside because the Employer maintained an 

overly broad 
no-distribution 
rule.
2  That question, in turn, 
hinges upon the hearing officer™s interpretation (in light 

of certain employer conduct) of the following notice that 

the Employer posted at both facility entrances and on its 
main bulletin board: 
NOTICE 
Solicitation by an employee of another employee is 

prohibited while either person is on working time.  
Working time is all time when an employee™s duties 

require that he or she be engaged in work tasks, but do 
not include an employee™s own time, such as meal pe-
riods, scheduled breaks, time be
fore or after a shift, and 
personal clean-up time.  In addition, solicitation is pro-

hibited at all times in immediate patient-care areas. 
______________________________________________________________________________________________________________________ 
Employees are not permitted to distribute advertising 
material, handbills, printed or
 written literature of any 
kind at all times in immediat
e patient care areas or any 
other work areas of the facility. 
Employees are not permitted access to the interior of 

the facility or outside work areas during their off duty 
hours. 
Solicitation, distribution of 
literature, or trespassing by 
nonemployees is prohibited on these premises. 
  1 The unit had been covered by a collective-bargaining agreement 
between the Employer and the Union for about 20 years. 
2 The Union also alleged that the ru
le was discriminatorily enforced 
in that, as discussed below, supe
rvisors handed out campaign literature 
in employees™ work areas, while denying the same opportunity to union 
supporters.  The hearing officer did 
not find merit in this contention, 
however, and the Union filed no ex
ceptions.  The hearing officer re-
jected other union claims of discriminatory enforcement of the Em-
ployer™s rules, to which no exceptions were filed. 
 HALE NANI REHABILITATION 341The hearing officer faulted as overbroad the no-
distribution requirement set forth in the notice™s second 
paragraph, because the Employer failed to present evi-
dence that extending the prohibition to ﬁany other work 
areas of the facilityﬂ was ﬁn
ecessary to avoid disruption 
of health care operations or the disturbance of patients.ﬂ  
He buttressed this finding by noting that, on November 

18, 2 weeks before the election, the Employer™s supervi-
sors and managers handed out a four-page antiunion leaf-
let in a question-and-answer  format ﬁin the working area 
where [nursing department] employees punch out, near 
each of the three time clocks,ﬂ while the employees
 were 
on working time.
3  From this, the hearing officer inferred 
that the Employer did not regard distribution in working 
areas as ﬁdetrimental to patie
nt care or health care opera-
tions.ﬂ   
He also cited the testimony of Matauage Liato, the un-
ion™s shop steward, to the eff
ect that she believed distri-
bution of prounion campaign literature was prohibited 
while employees punched out.  According to the hearing 
officer, Liato testified credib
ly that, ﬁThey [management] 
are passing out fliers when we were punching out from 
work.  We are not allowed to do that for the Union.ﬂ  
Finally, the hearing officer credited testimony by Venica 
Domingo, the Union™s contract
 unit secretary, that she 
did not talk to employees about whether to vote for the 

Union on working time becau
se, ﬁwe were working and 
we were not supposed to.  We knew we were not sup-
posed to because we were on the facility.  That is the 
way its [sic] always been.ﬂ   
Thus, the hearing officer found that unit employees 
ﬁhad a basis to believe, based on the Employer™s Posted 

Notice [,] that they were not able to distribute Union 
campaign literature in any working area™s [sic] of the 
facility.ﬂ  He also noted that the Employer™s administra-
tor, Norma Monte, confirme
d that employees were not 
permitted to distribute literature in work areas. 
The hearing officer concluded that the Employer had 
not provided ﬁsubstantial justification,ﬂ based on the ne-
cessity for avoiding disruption of health care operations 
or disturbance of patients, for restricting literature distri-
bution by employees in work areas of its facility.  Ac-
cordingly, he recommended sustaining the Union™s ob-
jections because the Employe
r™s no-distribution rule was 
overbroad, and overturning the 
first, and directing a sec-
ond, election.
4                                                           
                                                                                             
3 The hearing officer also found that
 a separate distribution of litera-
ture occurred on the same day, when 
 supervisors passed out  identical 
material to unit employees in working areas of the dietary and house-
keeping departments.  There is no contention that the content of the 
literature was objectionable. 
4 In the course of his report, the hearing officer also found that the 
incumbent union™s campaign included 
15 mailings to unit employees, 
including 1 that announced a meeting to be held a few days before the 

election.  In addition, the hearing officer found: 
The collective bargaining agreement between the parties pro-
vides that the Employer will give 
the Union[,] each year a list of 
II.  ANALYSIS OF THE HEARING OFFICER
™S REPORT
 The hearing officer misconstrued existing law and 
found significance in irrelevant facts.  A rule prohibiting 
distribution of literature at all times in working areas of a 
facility is presumptively valid, regardless of the type of 
facility.  See Stoddard-Quirk Mfg., Co.
, 138 NLRB 615, 
618Œ621 (1962).  To rebut the presumption, a party must 
show that the rule was promulgated for a discriminatory 
purpose, or that it was discriminatorily applied.  
Stod-
dard-Quirk, 
supra, at 621 fn. 8; see, e.g., 
Ward Mfg., 
152 
NLRB 1270, 1271 (1965) (promulgation 1 day after 
filing of representation petition); and 
NLRB v. S.E. Nich-
ols 
Co., 862 F.2d 952, 958Œ959 (2d Cir. 1988), cert. de-
nied 490 U.S. 1108 (1989) (rule enforced only against 
dissemination of union literature).  The presumption may 
also be rebutted in the rare circumstance where ﬁinacces-
sibility of employees makes ineffective the reasonable 
attempts by nonemployees to communicate through the 
usual channels.ﬂ  
NLRB v. Babcock & Wilcox Co.
, 351 
U.S. 105 (1956); accord:  NLRB v. Steelworkers (Nutone, 
Inc.)
, 357 U.S. 357, 363 (1958)
 (extending inaccessibility 
standard to employees wher
e they seek extraordinary 
rights to campaign on empl
oyer time and property); 
Lechmere, Inc. v. NLRB
, 502 U.S. 527, 537Œ541 (1992) 
(reaffirming 
Babcock 
and emphasizing Board may bal-
ance employer property an
d employee organizational 
rights only after first finding that reasonable access is 

infeasible). 
Here the employer™s no-distribution rule conformed to 
Stoddard-Quirk 
requirements, and thus was presump-
tively valid.  The Union did not contend that the rule was 
discriminatorily promulgated nor, since the record shows 
it to have been posted since the early 1980s, could the 
Union have done so.  Likewise, no evidence was pre-
sented that the rule was enforced discriminatorily, i.e., 

disciplining employees for handing out union literature 
while permitting them to distribute other printed mate-
rial, and the hearing officer ma
de no such finding.  Ac-
cordingly, the rule was unobjectionable in scope and no 
cause for setting aside the election. 
The hearing officer™s contra
ry decision springs from 
two errors.   
First, he mistakenly concluded that a health care em-
ployer must demonstrate special justification to support 
what would be a presumptively valid rule in any other 
industry.  To the contrary, not only is a health care em-
ployer entitled to make rules presumptively valid under 
Stoddard-Quirk
, it may promulgate broader rules where 
it can show sufficient justification in the interest of pa-

tient care.  See 
Beth Israel Hospital v. NLRB
, 437 U.S. 
483, 507 (1978).  This Employer, however, sought only 
 employees[™] names, addresses a
nd other information.  The uncon-
traverted [sic] testimony of Assistant Administrator Kalani was that 
the Employer gave the Union a monthly update of all cha[n]ges of 
names, addresses or classificati
ons for the bargaining unit employ-
ees during the time the contract was in effect. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 342 to ban distribution in work areas of its facility, the same 
right it would have if it were engaged in any business 
other than health care. 
The second error flows from the first.  The hearing of-
ficer adduced certain record 
evidence, which he believed 
reinforced his conclusion that the Employer had failed 
specially to justify its no-solicitation rule.  All this evi-
dence was beside the point.  Thus, the testimony of Un-
ion Steward Liato that employees were not permitted to 
distribute union literature when punching out from work 

is consistent with the Employer™s rule; so is that of Ad-
ministrator Monte that employee distribution of printed 
material in working areas was not allowed.  The state-
ment of Union Secretary Domingo that employees were 
forbidden from soliciting on working time is consistent 
with the Employer™s presumptively valid 
no-solicitation
 rule,5 Stoddard-Quirk Mfg.
 Co.
, supra, 138 NLRB at 617, 
which the hearing officer did not find overbroad and to 
which finding no exceptions were filed.  Finally, the 
hearing officer himself did not deem independently ob-
jectionable the Employer™s literature distribution on 
working time in working areas, while refusing to permit 
similar opportunity to employees, and no exceptions 
were filed.  Rather, the hearing officer merely cited evi-
dence of such supervisory distribution of antiunion litera-
ture as undermining the special
 justification that he mis-
takenly believed the Employer had to show to support its 
rule.         
III.  THE DISSENT
™S POSITION
 Despite the hearing officer™s finding that the no-
distribution rule was overbroad, not that it was discrimi-
natorily applied, the Chairman would, nevertheless, find 
the Employer guilty of ﬁdisparate enforcement,ﬂ because 
the Employer authorized supervisors to hand out anti-
union literature in work areas while prohibiting employ-
ees from similarly disseminating prounion material.
6  The Chairman refers to the 
uncontradicted evidence (in-
cluding testimony from Administrator Monte) that 2 

weeks before the election, supervisors distributed anti-
Union leaflets to nursing department employees as they 
punched out from work areas
 near the timeclocks, as well 
as to employees in work areas of the dietary and house-
keeping departments, and that employees were not per-
mitted similarly to hand out union material.
7                                                           
                                                                                             
5 See fn. 7, 
infra. 6Thus, curiously, the dissent finds it ﬁunnecessary to addressﬂ the 
rule™s facial validity, which is befo
re the Board, but reaches the claim 
of disparate enforcement, in which the hearing officer did not find merit 
and to which no exceptions were filed. 
7 In addition, the dissent incorrectly relies upon testimony from Un-
ion Secretary Domingo as evidence that the Employer forbade employ-
ees from even talking about the Union on company premises.  The 
Chairman states that ﬁ[e]mployee Venica Domingo testified that ‚[w]e 

knew we were not supposed to [talk about the union] because we were 
on the facility.  That is the way its 
[sic] always been.™ﬂ  The record, 
however, supplies important qualifica
tions missed in the hearing offi-
cer™s summary relied on by the Chairman: 
After a rhetorical flourish,
8 the dissent confronts, as it 
must, the Supreme Court™s decision in 
Lechmere, Inc. v. 
NLRB, supra, 502 U.S. 527 (1992), which it describes as 
the ﬁhigh water mark for empl
oyer property rightsﬂ under 
the Act, and which it contends ﬁburdens the ability of 
employees to communicate at the workplace.ﬂ  In 
Lech-mere, the Supreme Court up
held a company rule
9 barring 
 Q. . . . Did you talk to anybody about the Union while you 
were working? 
A. No. Q. Why not? 
A. Because we are working and we are not supposed to. 
Q. Why did you know you weren™t supposed to? 
A. We was in the facility. 
Q. That™s the way it™s [sic] always been, right? 
A. Um-hmn. 
Q. Yes? 
A. Yes. 
While less than pellucid, the most lo
gical construction of this testimony 
is that employees were not permitte
d to solicit during working time at 
the Employer™s facility, which is pe
rfectly consistent with the com-
pany™s valid no-solicitation rule.  Our Way, Inc.
, 268 NLRB 394 
(1983); and 
Stoddard-Quirk Mfg. Co
., supra, 138 NLRB 615, 617 
(1962).   
Standing against this fragment of Domingo™s
 testimony are the plain 
terms of the no-solicitation rule, post
ed prominently in three places 
(two entrances and the main bulletin
 board) at the facility since the 
early 1980s.  The notice not only states that solicitation is forbidden 
only on ﬁworking time,ﬂ but defines wo
rking time and contrasts it with 
ﬁan employee™s own time, such as meal periods, scheduled breaks, time 
before or after a shift, and personal
 clean-up time,ﬂ when solicitation is 
allowed.  The employee handbook contains a similar rule.  Thus, 
docu-mentary evidence contradicts the dissent™s strained interpretation of Domingo™s testimony.  Finally, at a
nother point in his opinion, our 
dissenting colleague states that ﬁemployees Leiato [sic] 
and Domingo 
testified that the Respondent [sic] 
would not permit employees to dis-
tribute materials in the areas in wh
ich the supervisors distributed anti-
union flyers.ﬂ  (Emphasis added.). 
 Domingo  testified only regarding 
solicitation, not 
distribution
, however. 
In any event, Domingo™s testimony is subjective in character.  The 
Board does not find such evidence 
to be probative.  See, e.g., 
Emerson 
Electric Co., 247 NLRB 1365, 1370 (1980), enfd. 649 F.2d 589 (8th 
Cir. 1981) (ﬁ[T]he subjective reactions
 of employees are irrelevant to 
the question of whether there was, in fact, objectionable conduct.ﬂ);  
accord:  Picoma Industries, 
296 NLRB 498, 499 (1989); 
Crane Co., 281 NLRB 979, 980 fn. 7 (1986); cf. 
NLRB  v. Gissel Packing Co.
, 395 
U.S. 575, 608 (1969) (ﬁWe . . . reject any rule that requires a probe of 

an employee™s subjective motivations 
as involving an endless and unre-
liable inquiry.ﬂ).  Rather, the test 
is whether the alleged objectionable 
conduct reasonably tended to interfere with the election.  
G. H. Hess, 
Inc.
, 82 NLRB 463 fn. 3 (1949). 
To rely on subjective testimony to 
impeach an otherwise valid rule, 
opens the door for an employer to
 present evidence that employees  
ﬁunderstoodﬂ a 
presumptively invalid
 rule in a way that would convert 
it into a valid rule.  Under existi
ng Board law, an employer may not 
even present objective evidence that a presumptiv
ely invalid rule has 
not been enforced to escape a finding that its mere maintenance was 
bad.  See, e.g., J. C. Penney Co.
, 266 NLRB 1223, 1224Œ1225 (1983); 
Mini-Industries, 
255 NLRB 995, 1002 (1981); 
Paceco, 237 NLRB 399, 
401 fn. 11 (1978), vacated and remanded on other grounds and 601 

F.2d 180 (5th Cir. 1979). 
8 According to the dissent, our decision is ﬁinconsistent with basic 
principles of democracy in our po
litical system and in the workplace,ﬂ 
and rests on the ﬁlong discredited 
maxim that ‚the king can do no 
wrong.™ﬂ  
9 The rule in 
Lechmere
, id. at 530 fn. 1, read as follows: 
 HALE NANI REHABILITATION 343access to its property by non
employees, and the rule™s 
application to union organizers.  The Court recognized 
only two narrow exceptions to the employer™s right to 
exclude nonemployee union representatives from its 
premises:  where communication with employees is se-
verely restricted because of the facility™s physical inac-
cessibility (id. at 533Œ535; 537Œ541), or where union 

solicitation is discriminated against (id. at 535).  Accord-
ing to our colleague, since the Court in 
Lechmere
  ac-knowledged an exception fo
r ﬁdiscriminat[ion] in con-
nection with solicitation or distributionﬂ to the ﬁbroad 

prohibition against nonemploy
ee organizer access to em-
ployees at the workplace,ﬂ 
the Board here improperly 
ﬁsanctions such discrimination in connection with 
em-ployeesŠa group always presumed to have the right to 
communicate about unioniza
tion in the workplace.ﬂ
10 [Emphasis in original.]  
Lechmere, however, follows 
NLRB v. Steelworkers 
(Nutone, Inc.)
, 357 U.S. 357 (1958), supra, so the dissent 
attempts both to rely upon and to distinguish 
Nutone
.  The Court in 
Nutone
 approved the enforcement of other-
wise valid no-distribution and no-solicitation rules 

against prounion employees, even though the employer 
had engaged in similar conduct covered by the rules.  

The dissent states that the 
Nutone
 Court noted that 
prounion employees had not sought an exception for 
their activity from the existing rules, even though excep-
tions had been granted in the past for charitable purposes.  
The dissent observes that the Court refused to conclude 
that such a request for an exception would not have been 

granted, although the Court stated that the Board might 
have done so as a matter of  ﬁindustrial experience.ﬂ  (Id. 
at 363).  Finally, the dissent argues that the 
Nutone 
Court 
declined to establish a categorical rule, leaving to the 

Board the responsibility ﬁto appraise carefully the inter-
ests of both sides of any labor-management controversy 
in the diverse circumstances of particular cases and in 
light of the Board™s special 
understanding of these indus-
trial situations.ﬂ  (Id. At 362Œ363).  According to the 
Chairman, the 
Nutone 
Court thus indicated that the 
Board could find an employer had engaged in unlawful 
conduct by applying an otherwise valid no-solicitation, 
no-distribution rule against employees, while allowing its 
representatives to engage in conduct covered by the rule.  
Quoting the Court, id. at 
364, the Chairman acknowl-
edges that ﬁthere must be some basis, in the actualities of 

industrial relations, for such a finding,ﬂ however.     
                                                                                            
                                                           
Non-associates [i.e.
, nonemployees] are prohibited from solic-
iting and distributing literature at all times anywhere on Company 
property, including parking lots.  
Non-associates have no right of 
access to the nonworking areas and only to the public and selling 
areas of the store in connection with its public use. 
10 The dissent states that the workplace is ﬁuniquely appropriate for 
dissemination of views concerning the bargaining representative and 
the various options open to the employeesﬂ quoting 
NLRB v. Magnavox 
Co., 
415 U.S. 322, 325 (1974), rehearing denied 416 U.S. 952 (1974). 
Purporting to apply these 
Nutone
 principles, the dis-
sent reviews the previously st
ated facts showing that the 
Employer™s supervisors and managers distributed written 
materials in the work areas of its facility 2 weeks before 
the election.  According to
 the Chairman, unlike in 
Nutone
, the employees here ﬁaccura
tely understood that 
any request to distribute union materials would have 
been futile,ﬂ citing the statement of Administrator Monte 
that employees were forbidden from distributing litera-
ture in working areas, and the  testimony of employees 
Liato and Domingo recited in section I, above.
11  The 
dissent concludes that the employer engaged in objec-

tionable conduct by ﬁdisparate enforcementﬂ of its no-
distribution rule, ﬁespecially
 where the company™s pol-
icy, which prohibits ‚talking™ about unions, was imper-
missibly broad.ﬂ
12  In such circumstances, according to 
our colleague, ﬁno reasonable opportunity exists for open 
communication among employ
ees,ﬂ thus ﬁdamag[ing] 
the laboratory conditions necessary for a free and fair 
election.ﬂ  The key factor here, says the dissent, is that, 
ﬁthe Employer permitted only antiunion distributions in 
its facility, not that it was supervisors rather than unit 
employees who distributed the literature.ﬂ
13 The dissent also contends th
at ﬁthe statute properly 
promotes symmetry in avenues of communication for 

unions, employees and employers.ﬂ 
Summing up, our colleague states that his personal ex-
perience in the labor relatio
ns field ﬁteaches that em-
ployee free choice is disturbed when supervisory distri-
bution of literature pertaining to a union election is per-
mitted while similar distributions by employees are pro-
hibited.ﬂ  [Footnote omitted.]
14 The dissent states that this case is not ﬁabout proscrib-
ing employer free speech on em
ployer private property,ﬂ 
nor about ﬁtying the hands of an employer concerning its 
written communication to employees on its premises.ﬂ  
 11 As observed in fn. 7, supra, employee Domingo testified with re-
gard to 
solicitation
, not
 distribution
 of literature.  Th
e evidence of both 
Domingo and Liato was subjective in character, and thus not probative 
under Board law (see fn. 7), although Liato™s statement was unques-

tionably consistent with the Empl
oyer™s rule, and Domingo™s appar-
ently so. 12 This statement again relies upon Domingo™s testimony, dealt with 
at fn.7, supra. 
13 In the dissent™s view, the legitimate reason for permitting employ-
ers to post no-solicitation, no-distribution rules, i.e
., maintenance of 
production and discipline, is vitiated wh
en supervisors are authorized to 
engage in conduct covered by such 
rules.  According to the Chairman, 
the Employer™s no-distribution rule 
is ﬁnot relevant or necessary to 
serve its legitimate interestsﬂ becau
se ﬁit may be assumed that the em-
ployer no longer has the same concer
ns about production and discipline 
when it discriminates in its enforc
ement of such rules by allowing 
employees whose views it favors to engage in workplace communica-
tions that are proscribed by the empl
oyer™s rule.ﬂ  This principle, ac-
cording to the dissent, applies eq
ually when antiunion supervisory (as 
well as employee) distribution is involved.  
14 Rather than summarize certain 
other comments made by the  
Chairman, relating to ﬁcaptive audi
enceﬂ speeches and the ﬁlaboratory 
conditionsﬂ doctrine, I will address th
ese points in sec. VIII of this 
opinion. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 344 Instead, our colleague insists the case is about ﬁ
promot-
ing
 free speech rights for 
all
 who are involved in the 
workplaceŠemployers, employees, and unions.ﬂ  [Em-
phasis in original.] 
I have set out the Chairman™s views in a lengthy reca-
pitulation because he resurrects recurring arguments, 

which, if accepted, would sharply alter longstanding 

rules and rights.  The first step in that response is to re-
view, in sections IV, V, and VI, the development of the 
law of employer speech and 
property/manag
erial rights 
as they bear upon the issues 
presented by the dissent.  In 
section VII, I distill relevant legal principles.  In sections 
VIII and IX, respectively, I 
analyze the substance and 
policy implications of the Chairman™s position.  Later, in 

section X, I summarize and analyze the position of 
Members Fox and Liebman, whose concurrence is 
equally at odds with existing law.   
IV.  THE LAW LEADING TO 
NUTONE
 The arguments proffered in the dissent (and, as dis-
cussed below, Members Fox and Liebman™s concur-
rence) would limit both employers™ speech and property 
and managerial rights.  While most cases involve ele-
ments of each, for ease of analysis, I shall discuss speech 
and property/managerial rights case law separately. 
A.  The Speech Cases 
The Wagner Act Board early concluded that employers 
must remain ﬁstrictly neutralﬂ in a representation cam-

paign and forbade employers from expressing to their 
employees any opinion about unionization.
15  In 1941, 
however, the Supreme Court rejected that position and 
recognized an employer™s right to state noncoercive 
views on labor issues in 
NLRB v. Virginia Electric & 
Power Co
., 314 U.S. 469, 477.
16 Having been refused the power to silence employers, 
the Board then sought to 
deny them an audience .by 
                                                          
                                                           
15 See Ian M. Adams and Richard L. Wyatt Jr., Free Speech and 
Administrative Agency Deference:  
Sec. 8(c) and the National Labor 
Relations BoardŠAn Expostulation on Preserving the First Amend-
ment,  22 J. of Contemp. Law 19, 22Œ23, esp. cases collected at fn. 19 
(1996); James W. Wimberly, Jr. and Martin H. Steckel, NLRB Cam-
paign Laboratory Conditions Doctrine and Free Speech Revisited, 32 
Mercer L. Rev. 535, 536Œ537 (1981); Comment, Labor Law Reform:  
The Regulation of Free Speech and 
Equal Access in NLRB Representa-
tion Elections, 127 U. Pa. L. Rev. 755, 756Œ758 (1979).  
16 See Adams and Wyatt, supra, 22 J. of Contemp. Law 19, 24
 fn. 15 
(ﬁVirginia Electric thus implicitly overruled the Board™s doctrine of 
‚strict neutrality™ and replaced it w
ith a coercive/noncoercive speech distinction.ﬂ); Thomas v. Collins, 323 U.S. 516, 537Œ538 (1945).   
Subsequently, in 
NLRB v. Gissel Packing Co.
, 395 U.S. 575, 617 
(1969), the Court reaffirmed an empl
oyer™s constitutional right to make 
noncoercive statements to employees 
about unionization.  (ﬁ[A]n em-
ployer™s free speech right to communicate his views to his employees is 
firmly established and cannot be infringed by a union or the Board.  
Thus, § 8(c) [of the Act] . . . mere
ly implements the First Amendment 
by requiring that the expression of 
‚any views, argument, or opinion™ 
shall not be ‚evidence of an unfair labor practice,™ so long as such ex-

pression contains ‚no threat of reprisal
 or force or promise of benefit™ in 
violation of § 8(a)(1).ﬂ).  
holding that the employer violated the Act by requiring 
its employees to attend a 
mandatory meeting where com-
pany representatives delivered noncoercive antiunion 

(ﬁcaptive audienceﬂ) speeches.  
Clark Bros. Co
.17  The Board conceded that the ﬁspeech itself may be privileged 
under the Constitution,ﬂ but stated that the employer may 
not use its ﬁsuperior economic powerﬂ to compel em-
ployees to listen.
18 The Board also found that the em-
ployer had discriminatorily applied its no-solicitation/no 
distribution rule:  ﬁ[N]otwithstanding the rule, the re-

spondent, by making speeches and by distributing copies 
of one of these speeches during working hours, utilized 
the same time and property, which it denied to the CIO, 
to conduct, in part, its campaign against the CIO.ﬂ
19  In 1947, Congress  added Section 8(c)  to the text of 
what became the Taft-Hartley 
Act in order ﬁto insure 
both to employers and labor organizations full freedom 
to express their views to employees on labor matters.ﬂ
20  The legislative history of Section 8(c) named 
Clark Bros.
 as one decision Congress intended to overrule.
 21  Section 
8(c) reads: 
The expressing of any views, argument, or opinion, or 
the dissemination thereof, whether in written, printed, 
graphic, or visual form, shall not constitute or be evi-

dence of any unfair labor practice under any of the pro-
visions of this Act, if such expression contains no threat 
of reprisal or force or promise of benefit. 
Ignoring the clear declaratio
n of congressional intent, 
the Board again attempted to limit employer rights, this 
time through a newfound requirement of parity.  
Bonwit 
Teller, Inc.
22  Anticipating the Chairman™s reasoning in 
his dissent today, the Board 
found that the captive audi-ence speech of the employer™s president constituted an 
oral solicitation and that the company™s refusal to give 
the union a right of reply was unlawful:  ﬁWe have held 
that by such refusal the Respondent enforced its no-
solicitation rule in a discriminatory manner and denied to 
its employees a reasonable opportunity to hear both sides 
of the issue of union representation.ﬂ
23   The Board followed 
Bonwit Teller
 in 
F. W. Woolworth 
Co.24  In 
Woolworth, the employer™s manager made non-
coercive speeches to employees assembled on its prop-
 17 70 NLRB 802 (1946), enfd. 163 F.2d 373 (2d Cir. 1947). 
18 Id. at 805. 
19 Id. at 828. 
20 S. Rep. No. 105, 80th Cong., 1st
 sess. 23 (1947). 
21 Id. at 23Œ24; Comment, supra
 fn. 15 at 761; 13 NLRB Ann. Rep. 
49 (1948). See 
NLRB v. Golub Corp., 388 F.2d 921, 926 (2nd Cir. 
1967) (referring to 
Clark Bros.
 as evidence of the Board™s ﬁrather halt-
ing responseﬂ to the 
Virginia Electric Court™s overruling of the strict 
neutrality doctrine).  
22 96 NLRB 608 (1951), remanded 197 F.2d 640 (2nd Cir. 1952), 
order on remand, 104 NLRB 497 (1953). 
23 Id. at 615.  The Board also emphasized that its result was particu-
larly compelled because a retail employer may bar solicitation in selling 
areas by employees on nonworking time, a broader privilege than that 
accorded to other employers.  Id.
 at 611Œ612.  
24 102 NLRB 581 (1953). 
 HALE NANI REHABILITATION 345erty, while refusing union requests for a similar opportu-
nity.  The Board judged that
 the employer had acted un-
lawfully, on the basis that failing to accord equal speech 
rights as sought by the union constituted a discriminatory 
application of its valid no-solicitation rule.
25  The employer appealed to the Sixth Circuit, which denied 
enforcement.
26  The main opinion, by Judge Allen, 
rejected the Board™s position outright: 
The precise purpose of the [8(c)] amendment was to es-

tablish for the employer this very right which is denied 
by the instant Board decision.  To compel the em-
ployer, if he exercises his right of free speech, to ac-
cord, not to employees on their free time . . . but to un-
ion representatives a similar opportunity in working 
time, limits the application of the freedom of speech 

provision written in Section 8(c).
27 Elsewhere in its opinion, the court went further:  ﬁThe stat-

ute expressly protected the address involved here, but by 
construing with the section a requirement of an allowance of 
equal time to be given to union agents the Board nullified 
the congressional protection.ﬂ
28 The court also rejected the 
Board™s argument that the 
employer™s action violated its own no-solicitation rule:  

ﬁIt has never been held by 
the Supreme Co
urt that the 
no-solicitation rule prohibits an employer from confer-
ring with his own workmen.ﬂ
29 Judge Miller™s concurrence in 
F. W. Woolworth 
was 
even more emphatic:  ﬁNeither the Constitution, the 
common law, nor the Labor Management Relations Act 
confers upon employees the right to use for union pur-
poses the property of thei
r employer during working 
hours, over the objec
tions of the employer.ﬂ
30  According 
to Judge Miller:  ﬁ[I]nterference under the Act contem-
plates some sort of activity
 that prevents an employee 
from exercising the rights which are given to him by the 
Act,ﬂ rather than mere noncoercive opposition to unioni-
zation.
31 Meanwhile, the Board independently rejected 
Bonwit 
Teller™s rationale in 
Livingston Shirt Corp.
,32 declaring, [Bonwit Teller] held that, while the [noncoercive] 
speech was protected by 8 (c), an employer who made 
a privileged speech was guilty
 of an unfair labor prac-
tice if he denied a request by the union to reply on his 
time and property.  It requires little analysis to perceive 

that 
Bonwit Teller
 was the discredited 
Clark Bros. doc-                                                          
                                                           
25 Id.
 at 585. 
26 NLRB v. F. W. Woolworth Co.
, 214 F.2d 78 (1954). 
27 Id. at 81Œ82. 
28 Id. at 80.   
29 Id. at 82. 
30 Id. at 85. 
31 Id. 
32 107 NLRB 400 (1953). 
trine in scant disguise.  It is equally contrary to the stat-

ute and congressional purpose.ﬂ
33 The Board found that 
Bonwit™s
 goal of affording employees 
the opportunity to hear both points of view in a representa-
tion election campaign ﬁis to be achieved not by administra-
tively grafting new limbs on the statute, but by a strict en-
forcement of those provisions of the statute which afford 

employers the right of free and uncoercive speech and 
grant[ ] employees the protected right to join labor unions 
free from coercion or discrimination.ﬂ 
34      
The Board also said that, 
[W]e do not think one party [to a representation elec-

tion] must be so strangely open-hearted as to under-
write the campaign of the other.  We reject the idea that 
the union has a statutory right to assemble and make 
campaign speeches to employees on the employer™s 
premises and at the employer™s expense.  We see no 
real distinction in principle between this and admitting 

an employer to the union hall for the purpose of mak-
ing an antiunion speech . . . .  We believe that the 
equality of opportunity which the parties have a right to 
enjoy is that which comes from the lawful use of both 
the union and the employer of the customary fora and 
media available to each of them.  It is not to be realisti-

cally achieved by attempting, as was done in 
Bonwit 
Teller, to make the facilities of the one available to the 
other.
35   The Board found ﬁfully adequateﬂ a union™s traditional 
means of organization, such as solicitation of workers while 
entering and leaving the employer™s premises, home visits, 
and union meetings.
36  B.  The Property Cases 
In an early decision, the Bo
ard affirmed an employer™s 
right to make and enforce reasonable rules governing 
employee conduct, including a rule forbidding solicita-

tion on working time, because, ﬁWorking time is for 
work.ﬂ 
Peyton Packing Co.37  A rule so limited is ac-
corded presumptive validity.
38  At the same time, how-
ever, the Board held that an em
ployer is not at liberty to 
make and enforce a rule that bans union solicitation on 
company premises during non
working time, such as be-
 33 Id. at 407.  The Board reiterated elsewhere in its opinion:  ﬁ[W]e 
find nothing in the statute which even hints at any congressional intent 
to restrict an employer in the use of his own premises for the purpose of 
airing his views.ﬂ  Id. at 406. 
34 Id.  
35 Id. at 406Œ407. 
36 Id. at 406.  In language similar to that used by the Chairman, 
Member Murdock dissented:  ﬁBehind the Bonwit Teller principle that 
employees have the right to hear 
both sides under circumstances of 
approximate equality, is the explic
it recognition that freedom of speech 
is for all and not for a few.ﬂ  Id. at 417.  [Emphasis in original.]  Our 

dissenting colleague states:  ﬁThis case 
is about promoting free speech 
rights for 
all who are involved in the workplaceŠemployers, employ-
ees, and unions.ﬂ  [Emphasis in original.]   
37 49 NLRB 828, 843 (1943), enfd. 142 F.2d 1009 (5th Cir. 1944). 
38 Id. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 346 fore and after work, or during lunch and break periods, 
absent special circumstances.
39  Such a rule is presump-
tively invalid.
40 In Republic Aviation Corp. v. NLRB
,41 the Supreme 
Court ratified the Board™s interpretation of the statute.  In 
one of two consolidated cases, the Board had found that 
an employer™s rule prohibiting any solicitation on com-
pany premises was unlawful, as were discharges for un-
ion solicitation pursuant to the rule, because such a rule 
denied employees the right of association on their own 

time.
42  In the second case, the Board had similarly de-
clared illegal a company rule banning distribution of lit-

erature on its premises without permission, as well as the 
suspension of two employees for disseminating union 
material, also on their own time.
43  In affirming the 
Board, the Court thus set its seal upon 
Peyton Packing™s
 distinction finding presumptively valid a rule prohibiting 

solicitation on working time, and any broader rule pre-
sumptively invalid.
44 The Supreme Court reversed the Board™s extension of 
Republic Aviation
 principles to nonemployees in 
NLRB v. Babcock & Wilcox Co.
45  Babcock 
involved three con-
solidated cases with similar 
facts.  In each case, the 
Board had found unlawful the application of no-
distribution rules to prevent union representatives from 
passing out organizational literature on company prop-
erty.46  The Court found a dis
tinction ﬁof  substanceﬂ 
between the rights of employees and nonemployees,
47 and held that, in general, ﬁan employer may validly post 
his property against nonemployee distribution of union 

literatureﬂ:
48 No restriction may be placed on the employees™ right to 

discuss self-organization among themselves, unless the 
employer can demonstrate that a restriction is necessary 
to maintain production or discipline.  
Republic Aviation 
Corp. v. N.L.R.B. . . . 
But no such obligation is owed 
nonemployee organizers.  Their access to company 
property is governed by a different consideration.  The 

right of self-organization depends in some measure on 
the ability of employees to learn the advantages of self-
organization from others.  Consequently, if the location 
of a plant and the living quarters of the employees 
place the employees beyond the reach of reasonable 
union efforts to communicate with them, the employer 
                                                          
 57                                                           
39 Id. at 843Œ844. 
40 Id. 
41 324 U.S. 793, 802Œ803 (1945), rehearing denied 325 U.S. 894 
(1945). 
42 Id. at 795Œ796, 801Œ802 fns. 6 and 7, and accompanying text, 
802Œ803. 
43 Id. at  796, 801Œ802, fn. 8, and accompanying text, 802Œ803. 
44 Id. at 803 fn. 10, and accompanying text. 
45 351 U.S. 105 (1956). 
46 Id. at 106Œ111. 
47 Id. at 112Œ113. 
48 Id. at 112. 
must allow the union to approach his employees on his 

property.
49  The Court thus established an ﬁinaccessibilityﬂ excep-
tion to the right of employers to exclude union organizers 
from company property.  Although the plants involved 
were outside of town, they were close to ﬁsmall, well-
settled communities where a large percentage of the em-

ployees live,ﬂ50 and the Court noted the availability of 
usual means of communication, such as ﬁpersonal con-

tacts on streets or at home, telephones, letters or adver-

tised meetings.ﬂ
51  The Court also suggested the dis-
criminatory application of company policy to union so-

licitation may violate the Act (the ﬁdiscriminationﬂ ex-
ception).52  The Court summed up:  ﬁThe Act requires only that 
the employer refrain from interference, discrimination, 

restraint or coercion in the 
employees™ exercise of their 
own rights.  It does not require that the employer permit 
the use of its facilities for organization when other means 
are readily available.ﬂ
53 The Board thereafter refused to find an employer had 
committed an unfair labor practice when it simultane-

ously distributed its own literature and prohibited its em-
ployees from distributing theirs under an otherwise valid 
no-distribution rule.
54  The D.C. Circuit reversed. 
Steel-workers (Nutone, Inc.) v. NLRB.
55  The court acknowl-
edged that an employer has inherent rights that include 
ﬁthe rights to production, to orderly conduct, and to 
cleanliness and order on his property,ﬂ
56 as well as the 
right to free speech.  Contrary to the Board, however, the 
court found the employer™s conduct unlawful on the 
following bas
is:It seems to us unrealistic to say that, if an employer dis-
tributes certain amounts of literature at certain places at 
certain times, he can nevertheless claim that the distri-
bution of the same quantity of literature at the same 
places and at the same or similar times would be dis-
ruptive of order or cleanliness. . . .  We think that, if an 
employer distributes literature in certain amounts under 
certain conditions, he cannot be heard to say that such 
distribution is a detriment to his operation; 
i.e., such a 
detriment as will support a restriction upon Section 7 
 49 Id.
 at 113. 
50 Id. 
51 Id. at 111; see 107 fn. 1 and accompanying text, id. at 113.  The 
Court contrasted this circumstance with that where employees are ﬁiso-
lated from normal contacts,ﬂ such as in a lumber camp.  Id.
 at 111. 
52 Id. at 107, 112. 
53 Id. at 113Œ114.  Ultimately, em
ployer property rights, like other 
property rights, are secured by the Fifth Amendment to the U.S. Consti-
tution, as implicitly recognized  by the 
Babcock
 Court (ﬁOrganization 
rights are granted to workers by the same authority, the National Gov-
ernment, that preserves property rights.ﬂ  Id. at 112).  
54 Nutone, Inc.
, 112 NLRB 1153 (1955).  The company literature 
was stipulated to be noncoercive. 
55 243 F.2d 593 (5th Cir. 1956). 
56 Id. at 596. 
57 Id. at 599. 
 HALE NANI REHABILITATION 347rights of employees.  It follows from 
National Labor 
Relations Board v. Babcock & Wilcox Co.
 [footnote 
omitted] and cases there cited that, being without a rea-

son for a rule, he is not entitled to a rule of no-
distribution. 
V.  THE SUPREME COURT
™S NUTONE 
DECISION
 The Supreme Court granted 
certiorari from the D.C. 
Circuit™s opinion,  consolidated it with 
NLRB v. Avon-
dale Mills
58 and reversed the D.C. Circuit.
59  In 
Avon-
dale,
 the company barred union solicitation, pursuant to 
an otherwise valid rule, while itself engaging in solicita-
tion the Board had found unlawful.
60  The Fifth Circuit 
had overturned the Board™s finding that the rule was dis-
criminatorily applied.   
The Court observed that the only issues were the com-
panies™ enforcement practices.
61  The Court framed the 
question, much like the D.C. Circuit, as whether it is 
unlawful ﬁwhen the employer himself engages in anti-

union solicitation that if engaged in by employees would 
constitute a violation of the [no-solicitation or no-
distribution] rule.ﬂ
62   The Court recognized that, under 
Section 8(c) of the Act, an employer has the right to en-
gage in noncoercive antiunion solicitation.
63   The Court first noted that in neither case had the em-
ployees or the union made a request for an exception to 

the applicable rule, although in the past exceptions had 
been granted for charitable purposes.
64  The Court de-
clined to assume that such a request would have been 
turned down, but said:
65 Certainly the employer is not obliged voluntarily and 
without any request to offer the use of his facilities and 
the time of his employees for prounion solicitation.  He 
may very well be wary of a charge that he is interfering 
with, or contributing support to, a labor organization in 
violation of § 8 (a)(2) of the Act.  [Citation omitted.] 
The Court also declared 
that there was no ﬁshowing 
that the no-solicitation rules truly diminished the ability 
of the labor organizations involved to carry their message 

to the employees,ﬂ referencing as ﬁhighly relevantﬂ 
Bab-cock™s discussion of situations in which employees are 
physically inaccessible.66  The Court thus applied the 
Babcock
 third-party standard when employees seek to 
solicit on company working time and in plant working 

areas.  The Court continued in language similar to 
Bab-cock™s:                                                           
                                                           
58 242 F.2d 669 (1957). 
59 357 U.S. 357 (1958). 
60 Id. at 360Œ361.  This contra
sts with the distribution of 
noncoercive
 literature in Nutone. 61 Id. at 362. 
62 Id. 
63 Id. 
64 Id. at 363. 
65 Id.  
66 Id.  
Of course the rules had the effect of closing off one 

channel of communication; but the Taft-Hartley Act 
does not command that labor organizations as a matter 
of abstract law, under all circumstances, be protected in 
the use of every possible means of reaching the minds 
of individual workers, nor that they are entitled to use a 
medium of communication simply because the em-

ployer is using it. . . .  If, by virtue of the location of the 
plant and of the facilities and resources available to the 
union, the opportunities for effectively reaching the 
employees with a prounion message, in spite of a no-
solicitation rule, are at least as great as the employer™s 
ability to promote the legally authorized expression of 
his anti-union views, there is no basis for invalidating 
these ‚otherwise valid™ rules.
67  To decide it is unlawful for an employer to enforce an 
otherwise valid rule against union solicitation (or distri-

bution) while soliciting employees to oppose the union 
(or distributing antiunion literature), the Court con-
cluded, would require ﬁsome basis, in the actualities of 
industrial relations, for such a finding,ﬂ
68 i.e., record evi-
dence of employee inaccessibility under 
Babcock
.   Significantly, Chief Justice Wa
rren™s dissent disagreed 
only with the majority™s decision regarding 
Avondale
, where 
coercive
 solicitation was involved.  Regarding 
Nutone
, where 
noncoercive 
literature distribution was at 
issue, the Chief Justice reached the same conclusion as 
his colleagues, declaring without qualification:  ﬁBeing 
noncoercive in nature, the employer™s expressions were 

protected by Section 8(c) of the National Labor Relations 
Act and so cannot be used to show that the contempora-
neous enforcement of the no-distribution rule was an 
unfair labor practice.  [Citations omitted.]ﬂ
69 VI. DEVELOPMENT OF THE LAW FOLLOWING 
NUTONE A.  Speech Cases 
In 1962, the Board partially revived its pre-
Livingston 
Shirt
 doctrine and prohibited noncoercive antiunion 
speeches to groups of employ
ees on company time, if an 
employer denies the union™s request for equal opportu-
nity to reply. 
May Co.70  The Board ruled that 
Livingston
 had not overturned 
Bonwit Teller
, because Livingston
 did 
not address situations where broader no-solicitation rules 
allowed retail employers are in force.
71  The Board thus 
discovered an ﬁimbalance in the opportunities for organ-
izational communication,ﬂ within 
Nutone™s 
meaning.
72  The employer™s captive audi
ence speeches, according to 
the Board, were designed fo
r ﬁmaximum effectiveness,ﬂ 
 67 Id. at 363Œ364. 
68 Id. at 364. 
69 Id. at 370. 
70 136 NLRB 797 
71 Id. at 799Œ800.   See fn. 23 of this opinion, supra.  The Board 
found it unnecessary to pass upon the applicability of 
Livingston to 
nondepartment store situations.  Id. at 800, fn. 11. 
72 Id. at 800. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 348 while the union and its supporters were relegated to 
ﬁrelatively catch-as-catch can 
methods of rebuttal, such 
as home visits, advertised meetings on the employees™ 

own time, telephone calls, letters, and the various mass 
media of communication.ﬂ
73  Accordingly, the Board 
found the employer™s conduct violated Section 8(a)(1) of 
the Act. 
The Sixth Circuit denied enforcement.
74  The court ex-
plicitly noted that the employer refused a union request 

to reply to the captive audience speeches on
 company-
time and property.
75  The court carefully explained its 
reasoning for rejecting the Board™s position:
76  The [Board] majority apparently overlooks the point 
expressly made in 
Babcock and Wilcox
 that restrictions 
on employee discussion do not give a right to the Un-
ion to approach employees on company premises.  
What the Board has done in its decision is to use the 
concededly valid limitations on employee discussion in 
order to arbitrarily characterize normal contacts away 
from the job-site ﬁcatch-as-catch can,ﬂ giving the union 
a right to approach the employees on company time 
and company premises in the event an employer 
speech, protected under Section 8(c) of the Act, is 
made. That a speech during working time on company 
premises may be preferable to use of contacts away 
from the work-site cannot in and of itself render the 
employer™s conduct unfair under the Act.  It was simi-
larly the Board™s view in 
Babcock and Wilcox
 that ﬁthe 
place of work was so much more effective a place for 

communication of information that it held the employer 
guilty of an unfair labor practice for refusing limited 
access to company property to union organizers.ﬂ 
[footnote omitted] [The court noted that the Supreme 
Court in 
Babcock and Wilcox
 had rejected the Board™s 
position]. . . .  There are no findings of nonaccessibility 
by the Board in this case.  There is no showing that the 
employees, away from the employer™s premises, are 
removed or isolated from normal, usual communica-

tions.  Indeed, there appears from the record every indi-
cation that they were accessible through alternative 
channels.  The Board majority™s reliance on 
Bonwit-
Teller, Inc. v. NLRB
 [footnote citation omitted] is mis-
placed as we regard this decision as inconsistent with 

Nutone 
and 
Babcock and Wilcox
.  We consider our ap-
proach to be in accord with the Supreme Court™s deci-
sion in 
Nutone
, for neither the use of the magic word 
ﬁimbalanceﬂ nor the characterization of alternative ave-
nues of communication as ‚ineffective™ by the use of a 
measure inapplicable to nonemployee organizers can 
give the Union a right of access which the Supreme 
                                                          
                                                           
73 Id. at 801Œ802 
74 May Co. v. NLRB
, 316 F.2d 797 (1963). 
75 Id. at 799. 
76 Id. at 800Œ801. 
Court of the United States has refused to recognize and 

which it does not possess. 
The Fifth Circuit similarly interpreted 
Nutone
.  In 
Boaz 
Spinning Co. v. NLRB
,77 the plant manager gave a ﬁcap-
tive audienceﬂ talk to employees assembled on company-
time.  At the end, a prounion employee sought the floor 
to make a reply speech; when he persisted after being 
twice refused permission, he was discharged.
78  Review-
ing the Board™s finding of an 8(a)(1) violation, the court 
reversed, and held that the company was not obliged to 

grant ﬁ‚equal time™ for repl
y speeches on company time 
and property,ﬂ citing 
Livingston Shirt 
and 
Nutone.
79 B.  Property Cases 
The Board rendered a definitive interpretation of 
Nutone
 in Walton Mfg. Co.
,80 as follows: 
In the 
Nutone
 case, the Supreme Court also indicated 
that the following factors are relevant in determining 

whether ﬁa valid rule has been fairly appliedﬂ:  (1) The 
employees must request the employer to make an ex-
ception to the rule for pro-union solicitation, even 
though the employer is engaging in antiunion solicita-
tion and in effect violating the rule himself, because if 
the employer voluntarily offe
rs the use of his facilities 
and the time of his employees for prounion solicitation 
he subjects himself to a possible charge of violation of 
Section 8(a)(2) of the Act; (2) because such a rule is 
presumptively valid both as to promulgation and en-
forcement, the union involved has to show that en-
forcement of the rule is an ﬁunreasonable impedimentﬂ 
to organization in that it cannot effectively carry its 
message to the employees in any other way. 
In Stoddard-Quirk Mfg. Co
., supra
,81 the Board re-
viewed principles established by the Supreme Court in 
Republic, Babcock, 
and Nutone
, and summarized the law 
regarding the presumptive validity of plant rules:  (1) an 
employer rule prohibiting solicitation is presumptively 
valid where it is limited to working time,
82 and (2) an 
employer rule against distribution is presumptively valid 
where it is limited to working time and to working areas 
of a facility.
83  Presumptive validity may be rebutted by a 
showing of discriminatory promulgation or enforcement, 
or employee inaccessibility under 
Babcock
.84  77 395 F.2d 512, 513 (1968). 
78 Id. at 513Œ514. 
79 Id. at 515. 
80 126 NLRB 697, 698 fn. 4 (1960), enfd. 289 F.2d 177 (5th Cir. 
1961). 
81 138 NLRB 615 (1962). 
82 Id.
 at 617, 621. 
83 Id. at 618Œ621.  The Board in 
Stoddard-Quirk
 explained that the 
organizational purpose behind literature
 distribution ﬁcan, absent spe-
cial circumstances, be as readily and as effectively achieved at com-
pany parking lots, at plant entrances or exists, or in other nonworking 

areas, as it can be at the machines
 or work stations where the em-
ployer™s interest in cleanliness, order, and discipline is undeniably 

greater than in nonworking areas.ﬂ  Id.
 at 620. 
84 Id.
 at 621 fn. 8.   
 HALE NANI REHABILITATION 349In Gem International v. NLRB,
85 the court identified 
the relevant factors under 
Nutone 
for determining 
whether an employer™s campaign activities violated the 
Act where otherwise valid no-solicitation/no-distribution 
rules are in force:  application of the ﬁhighly relevantﬂ 
Babcock
 standards relating to employee inaccessibility, 
and existence of a request by a union or by prounion em-
ployees for permission to engage in conduct similar to 
the employer™s (or a finding that a request would have 
been futile). 
In 1981, in 
Steelworkers (Florida Steel Corp.) v. 
NLRB,86 the D.C. Circuit, in an opinion, authored by 
Judge Harry T. Edwards, in
volving access to employer 
property rights as a remedial
 measure, the court reviewed 
with care Supreme Court pre
cedents covering employer 
property and union organizational rights, including 
Bab-cock and Nutone
, and concluded:  ﬁ
Babcock
 and its prog-
eny reflect well-established and strict rules governing 
union access rights to company property during an 
organizational campaign.  
Babcock
 and related cases 
make clear that an employer may deny a union access to 
company property, unless 
the union meets a heavy 
burden of showing that no other reasonable means of 

communicating its organizational message to th
e 
emt.ﬂ 
                                                            
ployees exis Regarding 
Nutone,
 Judge Edwards said:  ﬁThe Su-
preme Court ruled in 
Nutone
 that the existence of anti-
union solicitation by an employer or other unfair labor 
practices did not nullify the 
Republic Aviation
 and Bab-
cock standards.ﬂ
87 Judge Edwards specifically quoted 
from portions of the 
Nutone
 opinion referring to the 
Bab-
cock standards as ﬁhighly relevant,ﬂ and to the impor-
tance of  ﬁthe location of the plantﬂ in assessing the 
legality of ﬁotherwise validﬂ work rules
. 88  In 
St. Francis Hospital
,89 the Board followed 
Nutone
 principles,  and reversed an administrative law judge™s 

finding that an employer unlawfully refused to grant a 
union™s request for ﬁequal timeﬂ to offset its own cam-
paign of noncoercive antiunion individual and group 
solicitation:
90 [N]o-solicitation, no-distribution rules are not binding 
upon employers [citing 
Nutone
, 357 U.S. at 362].  As 
the Supreme Court expressly stated in that case an em-
ployer™s right to engage in noncoercive, antiunion so-
licitation is ﬁprotected by the . . . ‚employer free 
speech™ provision of §  8(c) of the Act,ﬂ and nothing in 
law nor logic limits this right of an employer to discus-
sions with employees only in nonwork areas on the 
employees™ breaktimes.  [Footnote omitted.] 
                                                           
85 321 F.2d 626, 631Œ632 (8th Cir. 1963); accord:  
AMF, Inc. v. 
NLRB, 
593 F.2d 972, 978 fn. 9 (10th Cir. 1979). 
86 646 F.2d 616, 629. 
87 Id. at 626. 
88 Id. at 626Œ627. 
89 263 NLRB 834, 835 (1982), affd. 729 F.2d 844 (D.C. Cir. 1984).  
90 Id. 
In Jean Country
,91 however, the Board attempted to re-
treat from 
Babcock principles by creating a balancing test 
to govern access to employer 
property, rather than pre-
liminarily determining whether employees are removed 
physically from normal means of communication.  
[I]n all access cases our essential concern will be the 
degree of impairment of the Section 7 right if access 
should be denied, as it balances against the degree of 
impairment of the private property right if access 
should be granted.  We view the consideration of the 
availability of reasonably effe
ctive alternative means as 
especially significant in this balancing process.  
Applying this new test, the Board found the employer™s 
ejection of union informational picketers in front of a retail 
store in a shopping mall to be illegal. 
In Summitville Tiles,
92 however, the Board reversed the 
judge and found no unfair labor practice despite evidence 

of antiunion supervisory solicitation during worktime 

and enforcement of an otherwise valid no-solicitation/no-
distribution rule against prounion solicitation.  The Board 
said:  ﬁ[A]bsent evidence that a union does not have suf-
ficient means to communicate
 with employees, an em-
ployer does not violate the Act by enforcing a valid no-

solicitation rule while engaging in antiunion solicitations 
of its ownﬂ (citing 
Nutone)
.93  The Board found here ﬁno 
evidence that the Union was 
unable to communicate
 with employees.ﬂ
94  (Emphasis added.)  The Board also de-
clined to find a violation in
 the same case based upon the 
employer™s posting of procompany material on its prop-
erty while forbidding posting by pro and antiunion em-
ployees:  ﬁIf an employer may prohibit employee solici-
tation during worktime while engaging in soliciting of its 
own without violating the Act, 
Nutone, 
supra, then an 
employer that is uniformly enforcing a no-posting-by-

employees rule may post its own materials on company 
property.ﬂ
95  [Footnote omitted.] 
Two years later, the Supreme Court rejected 
Jean Country
 as inconsistent with 
Babcock
.  In 
Lechmere, Inc. 
v. NLRB, supra
,96 the Board had found an employer 
committed an unfair labor practice by barring union rep-
resentatives from organizational handbilling in its park-

ing lot.
97  According to the Court, ﬁ
Babcock™s 
teaching is  91 291 NLRB 11, 14 (1988). 
92 300 NLRB 64, 66 (1990); accord:  
Fairfax Hospital, 310 NLRB 
299 fn. 3, enfd. 14 F.3d 594 (4th Cir. 1993), mem. cert. denied 146 
LRRM 2640 (1994). (ﬁ[A]n employer may lawfully campaign during 
employees™ breaktime and in working areas even though it prohibits 
employees from doing so.ﬂ). 
93 Id. 
94 Id. 
95 Id. 
96 502 U.S. 527 (1992). 
97 Id. at 529Œ530.  The organizers were excluded under 
Lechmere™s existing policy: Non-associates [i.e. nonemployees] are prohibited from solicit-
ing and distributing literature at
 all times anywhere on Company 
property, including parking lots.  
Non-associates have no right of 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 350 straightforward:  Section 7 simply does not protect non-
employee union organizers 
except
 in the rare case where 
‚the inaccessibility of employees makes ineffective the 

reasonable attempts by n
onemployees to communicate 
with them through the usual channels.™ﬂ
98  [Emphasis in 
original.] [Citing 
Babcock
 351 U.S. at 112.]  The Court 
went on:
99 [T]he inaccessibility exception] does not apply wher-
ever nontrespassory access to employees may be cum-
bersome or less-than-ideally effective, but only where 
ﬁthe location of a plant and the living quarters of the 
employees
 place the employees 
beyond the reach 
of reasonable union efforts to communicate with themﬂ 
[citing 
Babcock, 
351 U.S. at 113].  [Emphasis in origi-
nal.]  Classic examples include logging camps . . . min-
ing camps . . . and mountain resort hotels . . . .  [cita-
tions omitted].  
Babcock™s
 exception was crafted pre-
cisely to protect the § 7 rights of those employees who, 
by virtue of their employment, are isolated from the or-
dinary flow of information that characterizes our soci-
ety.  The union™s burden of establishing such isolation 
is, as we have explained, ﬁa heavy oneﬂ [citation omit-
ted], and one not satisfied by mere conjecture or the 
expression of doubts concerning the effectiveness of 
nontrespassory means of communication.            
The Court stressed that ﬁ[i]t is 
only
 where such access 
is infeasible that it becomes 
necessary and proper to take 

the accommodation inquiry to a 
second level, balancing the employees™ and employers™ rights . . . .ﬂ
100  [Empha-
sis in original.] 
The Court concluded that since 
Lechmere™s
 employees 
did not live on the company™s property, they were pre-
sumptively not ﬁbeyond the 
reachﬂ of the union™s mes-
sage.101  The Court emphasized that residence in a ﬁlarge 
metropolitan areaﬂ (Greater Hartford) did not make em-
ployees inaccessible under 
Babcock
, and that the union 
had used many means of communication:  mailings, 

home visits, telephone calls, newspaper advertising, and 
picket signs displayed from public property outside the 
main entrance of the shopping center in which the Lech-
mere store was located.
102  In Guardian Industries Corp. v. NLRB
,103 employee 
supporters of the union soug
ht access to a company bul-
                                                                                            
                                                           
access to the nonworking areas and only to the public and selling 
areas of the store in connection with its public use.  Id. at 530 fn 1. 
98 Id. at 537.  The Court reviewed not only its reasoning in 
Babcock
, but also in subsequent cases bearing on the issue:  
Food Employees v. 
Logan Valley Plaza, Inc., 
391 U.S. 308 (1968); 
Central Hardware Co. 
v. NLRB
, 407 U.S. 539 (1972); 
Hudgens v. NLRB, 424 U.S. 507 (1976); 
and Sears, Roebuck & Co. v. Carpenters
, 436 U.S. 180 (1978).  Id.
 at 
534Œ535. 
99 Id. at 539Œ540 
100 Id. at 538. 
101 Id. at 540. 
102 Id.
  The Court noted that employees entered and exited the main 
entrance daily, and that the union ha
d picketed there for months.  Id
. 103 49 F.3d 317, 318, 319 (7th Cir. 1995). 
letin board to post notices of union meetings.  Contrary 
to the Board, the court refused to find that the employees 
were entitled to bulletin bo
ard access for such purpose, even though the employer permitted employees to post 
ﬁswap and shopﬂ notices.  In 
so ruling, the court empha-
sized language in 
Nutone
 that the Act ﬁ‚does not com-
mand that labor organizations™ . . . are entitled to use a 
medium [of communications in the workplace] simply 
because the employer is using it.ﬂ
104  The court contin-ued:105 Section 7 of the Act protects organizational rightsŠ

including the right to oppose the union™s campaignŠ
rather than particular means by which employees may 
seek to communicate.  Just as the right of free speech 
and association in the political marketplace does not 
imply that the government must subsidize political par-
ties by distributing their literature without charge or 
giving them billboards on public buildings, so the right 
of labor organization does not imply that the employer 
must promote unions by giving them special access to 
bulletin boards. 
Furthermore, the court pointed out:
106 It would be much easier to say that if the employer uses 

the bulletin board to call a meeting at which managers 
will denounce the union, then it is discriminatory not to 
let union adherents have e
qual space and equal time; 
yet an employer may announce assemblies to be held 
on company time, while requiring union supporters to 
meet on their own time.  
May Department Stores Co. v. 
NLRB, 316 F.2d 797 (6th Cir. 1963).   
VII.  SUMMARY OF LEGAL PRINCIPLES
 The following principles flow from reviewing the 
law™s development: 
1.  An employer has the right to express its views 
about labor issues and unionization in noncoercive terms; 
put another way, Congress may not restrict an em-
ployer™s noncoercive speech.  
NLRB v. Virginia Electric 
& Power Co.
, 314 U.S. 469, 477 (1941); 
NLRB v. Gissel Packing Co.
, 395 U.S. 575, 617 (1969); Section 8(c) of 
the Act; First Amendment, U.S. Constitution. 
2.  This free speech right em
braces the right to address 
employees in mandatory meetings held on company time 
without affording equal time to the union or to prounion 
employees.  
Livingston Shirt Corp.
, 107 NLRB 400 
(1953); 
NLRB v. F. W. Woolworth Co.
, 214 F.2d 78 (6th 
Cir. 1954); 
May Co. v. NLRB, 316 F.2d 797 (6th Cir. 
1963); 
Boaz Spinning Co. v. NLRB
, 395 F.2d 512 (5th 
Cir. 1968); 
Guardian Industries Corp. v. NLRB
, 49 F.3d 
317, 319 (7th Cir. 1995)
; see also Section 8(c) of the Act 
and its legislative history, S.Rep. No. 105, 80th Cong., 

1st sess. 23Œ24 (1947); 13 NLRB Ann. Rep. 49 (1948). 
 104 Id.
 at 318 [citation omitted]. 
105 Id. 
106 Id. at 319. 
 HALE NANI REHABILITATION 3513.  An employer has the right to make and enforce 
rules that prohibit distribution of literature or solicitation 
by nonemployee organizers on its property, unless access 
to employees is so deficien
t (usually characterized by 
remote location) that communication by normal channels 
is ineffective,  
NLRB v. Babcock & Wilcox Co.
, 351 U.S. 
105 (1956); 
Lechmere, Inc. v. NLRB
, 502 U.S. 527 
(1992), or unless the rule is applied discriminatorily to 

union activity, 
Babcock 
at 107, 112; 
Lechmere at 535; 
see also Fifth Amendment, U.S. Constitution.  
4.  An employer has the right to make and enforce rea-
sonable rules to govern its work force, including rules 
presumptively forbidding employee solicitation on work-
ing time, and rules presumptively prohibiting employee 
distribution of literature on working time and in working 
areas; conversely employees possess the presumptive 
right to solicit on nonworking time and to distribute ma-
terial in nonworking areas on nonworking time.  See 
Peyton Packing Co.,
 49 NLRB 828, 843 (1943), enfd. 
142 F.2d 1009 (5th Cir. 1944) (ﬁWorking time is for 

work.ﬂ); 
Republic Aviation Corp. v. NLRB
, 324 U.S. 793, 
798, 803, fn. 10 (1945), rehearing denied 325 U.S. 894 
(1945); 
Babcock, 
supra
, 351 U.S. 105, 113; 
Stoddard-
Quirk Mfg. Co., 
138 NLRB 615, 616Œ621 (1962); 
Steel-workers (Nutone, Inc.), 357 U.S. 357, 361 (1958); 
Our 
Way, Inc., 268 NLRB 394, 394Œ395 (1983); 
Lechmere, supra, 502 U.S. at 533.  An employer may not, however, 
promulgate an otherwise valid rule for a discriminatory 
purpose, or discriminatorily enforce such a rule.  
Stoddard-Quirk Manufacturing Co.
, supra, at 621 fn. 8. 
Under 
Nutone
, employees may be entitled to greater 
rights, notwithstanding otherwise valid no-

solicitation/no-distribution ru
les, where two conditions 
are satisfied:  a request has been made for an exception to 

the employer™s rules 
and 
a showing under 
Babcock
 that 
the employees cannot be reached through traditional 
channels of communications, which, on balance, requires 
that employer property rights yield to employee § 7 
rights.  
Nutone, supra
 at 363Œ364; 
Lechmere
, 502 U.S. at 
538; 
Walton Mfg. Co.
, 126 NLRB 697, 698 fn. 4 (1960), 
enfd. 289 F.2d (5th Cir. 1961); 
Gem International, Inc. v. 

NLRB, 321 F.2d 626, 631Œ632 (8th Cir. 1963); 
Summit-
ville Tiles, Inc.
, 300 NLRB 64, 66 (1990). 
5.  An employer has the right to engage in noncoercive 
solicitation and distribution activities and maintain at the 
same time a valid no-solicitation/no-distribution rule.  
Nutone, 
supra, 357 U.S. 357 (1958); 
Nutone
, dissenting 
opinion of Chief Justice Warren, at 370; 
Steelworkers (Florida Steel Corp.), 
supra, 646 F.2d 616, 626Œ627 
(D.C. Cir. 1981).  This privilege applies in situations in 
which the solicitation takes the form of an employer 
ﬁcaptive audience address,ﬂ 
Livingston Shirt Co
rp., su-pra, 107 NLRB 400 (1953); 
NLRB v. F. W. Woolworth 
Co.
, supra
, 214 F.2d 78 (6th Cir. 1954); 
May Co. v. 
NLRB, supra
, 316 F.2d 797 (1963);
 St. Francis Hospital
, 263 NLRB 834, 835, 843Œ845 (1982), affd. 729 F.2d 844 
(D.C. Cir. 1984), as well as where solicitation occurs on 
an individual basis.  
Summitville Tiles, Inc.
, 300 NLRB 
64, 66 (1990); 
St. Francis Hospital,
 supra
, 263 NLRB at 
835, 843Œ845.  And it applies in situations involving 
employer distribution of literature.  
Nutone, 
supra; Fair-
fax Hospital
, 310 NLRB 299 fn. 3 (1993), enfd. 14 F.3d 

594 (4th Cir. 1993) mem. cert. denied 146 LRRM 2640 
(1994
). Finally, an employer may post materials on its 
property while prohibiting employees from doing so
.  Summitville Tiles, Inc
., supra, 300 NLRB at 66. 
VIII.  ANALYSIS OF THE DISSENT
 A.  Preliminary Matters 
I must first address the dissent™s argument, not previ-
ously recounted, that ﬁSection 8(c) rights are not in-
volved because that free speech proviso is directed to 

unfair labor practice cases rather than representation mat-
ters.ﬂ  This, of course, ignores the constitutional dimen-
sions of employer free speech,
107 but even on its own 
terms the dissent overlooks th
e fact that most objection-able conduct also constitutes unfair labor practice con-
duct.
108  The dissent™s contention is that the employer 
discriminatorily applied a no-distribution rule that is 
valid under existing Board law by engaging in conduct 
that is the subject of the rule.  Traditionally, discrimina-
tory application of an otherwise valid rule against solici-
tation or distribution necessarily violates Section 
8(a)(1).
109 Indeed, in Nutone
, the issue was whether the 
employers committed unfair labor practices by maintain-
ing such rules while their representatives distributed lit-
erature or solicited employees.
110  I disagree, of course, 
that such ﬁdiscriminationﬂ amounts either to objection-
able or unfair labor practice conduct.  But our dissenting 
colleague cannot reasonably take the position that, if 

alleged, he would fail to find the conduct he now labels 
objectionable violative of Section 8(a)(1).  Accordingly, 
an employer™s conduct in su
ch circumstances must be 
judged according to the same standards, whether in the 
representation or unfair labor practice context.
111                                                            
 107 The First Amendment must be considered in both representation 
and unfair labor practice cases.  
Dal-Tex Optical Co.
, 137 NLRB 1782, 
1787 fn. 11 (1962). 
108 Since the Board refused any l
onger to set aside representation 
elections based on allegations of mate
rial misrepresentation of facts, 
Midland National Life Insurance Co.
, 263 NLRB 127 (1982), few 
circumstances remain in which the Board deems conduct objectionable 
that does not also constitute (whether or not alleged) an unfair labor 
practice.  See, e.g., 
Peerless Plywood Co.
, 107 NLRB 427 (1953) (pro-
hibiting captive audience speeches within 24 hours of an election); 
Sewell Mfg. Co.
, 138 NLRB 66 (1962) (prohi
biting propaganda de-
signed to inflame racial prejudice).       
109 See, e.g., Stoddard-Quirk Mfg. Co., 
supra
, 138 NLRB at 621 fn. 
8; NLRB v. S. E. Nichols Co., 
supra 862 F.2d 952, 958Œ959 (2d Cir. 
1988), cert. denied 490 U.S. 1108 (1989). 
110 357 U.S. at 362. 
111 In 
Dal-Tex Optical Co., 
supra
, 137 NLRB 1782, 1786 (1962), 
cited by the dissent, the Board said:  ﬁConduct violative of Section 
8(a)(1) is, 
a fortiori
, conduct which interferes with the exercise of a free 
and untrammeled choice in an election.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 352 B.  Substantive Matters 
The dissent™s underlying premise, which seems to be 
that ﬁthe statute properly promotes symmetry in avenues 
of communication for unions, employees and employ-
ers,ﬂ is wholly without basis in law.
112  To the contrary, 
ﬁ[T]he Taft-Hartley Act does not command that labor 
organizations as a matter of 
abstract law, under all cir-
cumstances, be protected in the use of every possible 
means of reaching the minds of individual workers, nor 
that they are entitled to use a medium of communication 
simply because the employer is using it.ﬂ
113  Babcock
114 and Lechmere115 similarly affirm that unions are not enti-
tled to enter an employer™s premises to conduct cam-
paign activities in the same manner as the employer.  
Conversely, nothing in the statute requires that a labor 
organization give an employer the opportunity to address 
employees at its union hall.
116  It is also objectionable 
conduct for employer repres
entatives to campaign in 
Board elections by visiting employees in their homes, but 
not so for union representatives.
117  If parity is required 
by text or logic, the dissent must be prepared to give em-
ployers access to union halls and to employee homes to 
conduct their representatio
n election campaign, which 
the Board majority in 
Livingston Shirt
 recognized as the 
natural extension of the type of reasoning used by the 
Chairman.
118   As a result of this faulty premise, our dissenting col-
league is forced to contend that two lawful and unobjec-

tionable acts, engaging in 
noncoercive speech (oral or 
written) about union issues in the workplace, and main-
taining a rule prohibiting employees from solicitation 
and distribution on their working time and from distribu-
tion in working areas at any time, become unlawful and 
objectionable where the employer does both rather than 
one or the other.  Thus understood, it is plain that an em-
ployer™s free speech rights 
are infringed, contrary to 
Constitutional mandates and Congressional intent, when 

as a condition of exercising those rights, an employer 
must surrender its equally well-established right to main-
                                                          
 112 This presupposition is apparent since the dissent requires accom-
modation of employee organizational 
activity only when the employer 
itself engages in noncoercive campaign activity. 
113 Nutone, 
supra
, 357 U.S. at 364; accord: 
Livingston Shirt Co., 
su-
pra
,, 107 NLRB 400, 407 (1953) (ﬁWe 
believe that the equality of 
opportunity which the parties have a right to enjoy is that which comes 
from the lawful use of both the union and the employer of the custom-

ary fora and media  available to each of them.  It is not to be realisti-
cally achieved by attempting . . .  to
 make the facilities of the one avail-
able to the other.ﬂ); 
NLRB v. F.W. Woolworth Co.
, supra
, 214 F.2d 78, 
84 (Judge Miller™s concurrence) (1954); 
Guardian Industries Corp. v. 
NLRB, supra
, 49 F.3d 317, 318 (7
th Cir. 1995).
                                                            
114 351 U.S. at 112Œ114. 
115 502 U.S. at 539Œ541. 
116  See 
Livingston Shirt, 
supra, 107 NLRB at 407. 
117 Plant City Welding & Tank Co.
, 119 NLRB 131, 133Œ134 (1957), 
motion to file a more definite certified list granted 275 F.2d 859 (5th 
Cir. 1960); remanded 281 F.2d 688 (5th Cir. 1960), revd. on other 
grounds 133 NLRB 1092 (1961). 
118 107 NLRB 400, 407. 
tain production, order and di
scipline in the workplace by 
making and applying otherwise valid rules governing 
solicitation and distribution.
119  Thus, notwithstanding 
protestations in the dissent, this case 
is about burdening 
an employer™s free speech righ
ts on its own property, not 
about promoting free speech generally.
120 This issue ought to have been laid to rest when the 
Taft-Hartley Act was passed in 1947.  As previously set 

forth, the legislative history is explicit that,
121 with the 
insertion of Section 8(c) in the law, Congress overruled 
the Board™s Clark Bros. Co.
 decision,122 in which the 
Board had banned employers from making noncoercive 
 119 Chairman Gould seriously distorts
 my position in asserting that I 
believe (1) that an empl
oyer is justified under Republic Aviation, supra, 
324 U.S. 793, ﬁin prohibiti
ng all union solicitation at its facility, at all 
times, in all places, and under any circumstances,ﬂ  (2) that 
Republic 
Aviation ﬁburden[s] employer free sp
eech rights, because the Court 
required employers . . . ‚surrender 
production™ by affording Section 7 
rights to all employees rather than limiting them just to those who 
oppose the union,ﬂ and  (3) that 
Republic Aviation itself is inconsistent with the Constitution. The Chairman fails to comprehend that the central distinction drawn 
in Republic Aviation
 is between solicitation carried out on working 
time, which an employer may prohib
it, and solicitation that occurs on nonworking time, which it may not forbid.  
As a general rule, activity 
engaged in by employees on nonworking time does not interfere with 
production, because employees do not 
engage in work activity for the 
employer at such time.
  Indeed, the Court in 
Republic Aviation quoted 
with approval from the Board™s decision in 
Peyton Packing Co., supra, 
49 NLRB 828, 843:  ﬁThe Act, of c
ourse, does not prevent an employer 
from making and enforcing reasonable rules covering the conduct of 
employees on company time.  Working time is for work.  It is therefore 
within the province of an employer 
to promulgate and enforce a rule 
prohibiting union solicitation during working hours.ﬂ  324 U.S. at 803 
fn. 10.  
Republic Aviation
 thus lends no support to the Chairman™s 
position that an employer must give up its employees™ working time for 
organizational activity to maintain 
valid work rules while making its 
own views on unionization known. 
Chairman Gould™s statement that ﬁ[
w]hether the activity takes place 
during working or nonworking time, th
e test for balancing competing 
interests is always the same,ﬂ is er
roneous.  As noted before in this 
opinion, rules prohibiting solicitation on working time are 
presump-tively valid, as are rules prohibiting distribution on working time and in 
working areas of a facility.  
Peyton Packing Co., 
supra
; Stoddard-Quirk 
Mfg. Co., 
supra
, 138 NLRB 615, 617Œ621.  A br
oader rule, prohibiting 
solicitation in selling areas of retail stores on both working and non-

working time, is presumptively valid 
in that industry, because of par-
ticular concern that business may be disrupted.  See 
May Co., 
59 NLRB 
976, 981 (1944).  Otherwise, special justification must be shown to 
establish rules that forbid solicitation and distribution beyond the pa-
rameters set forth in 
Stoddard-Quirk
, as where, for instance, patient 
care interests are at issue in the health care industry.  See 
Beth Israel 
Hospital v. NLRB, 
437 U.S. 483, 507 (1978).  Thus, as a general cor-

relative principle employees have the presumptive right to solicit on 
nonworking time and to distribute 
literature on nonworking time in 
nonworking areas. 
120 Of course, there is no general ﬁrightﬂ to free speech.  Rather, the 
First Amendment limits the power of  Congress to regulate or prohibit 

speech  (ﬁCongress shall make no lawﬂ) and, implicitly, through the 
Fourteenth Amendment, the states  It does not apply to private actors, 
and, most assuredly does not grant 
one party the right to invade the 
property or operations of another to speak.  See 
NLRB v. F. W. Wool-
worth Co., supra
, 214 F.2d 78, 85 (1954) (Judge
 Miller™s concurrence). 121 S. Rep. No. 105, 80th Cong., 1st sess. 23Œ24 (1947). 
122 70 NLRB 802 (1946), enfd. 163 F.2d 373 (2nd Cir. 1947). 
 HALE NANI REHABILITATION 353captive audience speeches.  Nonetheless, in 
Bonwit Teller, Inc.
,123 where the employer refused to grant 
ﬁequal timeﬂ for reply to a captive audience speech, the 
Board used our dissenting colleague™s reasoning to find 

the company™s conduct
 unlawful, only to abandon it soon 
thereafter in 
Livingston Shirt
.124  When the Board briefly 
revived the 
Bonwit Teller
 doctrine in the department 
store setting in 
May Co.,125 the Sixth Circuit rejected the 
Board™s position as inconsistent with Section 8(c).
126  All 
of these cases arose where there was an allegation that an 
employer violated its own otherwise valid no-solicitation 
rule by addressing employees on companytime without 
affording the union an equal right to do so. 
The dissent argues that an 
employer which does not 
abide by its own rule has impermissibly discriminated 

and may not enforce it.  Alth
ough phrased in the context 
of literature distribution, it is clear the  dissent™s logic  

applies equally to solicitation:  an employer may not so-
licit employees regarding unionization where there exists 
a presumptively valid plant rule governing solicitation 
without giving equal opportunity for prounion solicita-
tion.  A captive audience speech obviously is a solicita-
tion, as indicated in the cases recited.  Accordingly, un-
der the dissent™s view, absent an offer of equal time, an 

employer would also discriminate by engaging in group 
(captive audience) solicitations or, indeed, individual 
employee solicitation concerning union issues.  Recoil-
ing from the logic of his position, the Chairman argues, 
however, that the ﬁcaptive audienceﬂ cases are not ﬁim-
plicatedﬂ because ﬁthey involve
 nonemployees and, thus, 
necessarily implicate some of the considerations con-
tained in 
Lechmere
, supra.ﬂ  I will address later in this 
opinion the Chairman™s analysis of 
Lechmere
 and whether his position has ﬁimplicationsﬂ regarding non-
employee access to employer 
property.  For now, how-ever, our colleague, despite his denial, cannot  logically 
maintain that, at the least, under his position, an em-
ployer would have to grant 
prounion
 employees
 the same 
solicitation rights it exercises, including the right to make 
speeches favoring unionization on company time.   
Contrary to the dissent™s view, 
Nutone
 clearly held, as 
a general rule, that the employer™s enforcement of other-
wise valid rules against employee solicitation and distri-
bution, while simultaneously campaigning against a un-
                                                          
                                                           
123 96 NLRB 608, 615 (1951), remanded 197 F.2d 640 (2d Cir. 
1952), order on remand 104 NLRB 497 (1953). 
124 107 NLRB 400, 407 (1953). 
125 136 NLRB 797 (1962). 
126 The May Co. v. NLRB, 
supra
, 316 F.2d 797 (1963).  Ironically, 
Chairman Gould calls our attention to
 a recent Sixth Circuit decision in 
Meijer, Inc. v. NLRB, 
130 F.3d 1209 (1997), rehearing 
en banc
 denied 
150 LRRM 1216 (1998), which merely reiterated basic principles from 
Republic Aviation, Babcock & Wilcox, and Lechmere
.  Yet the Chair-
man has nothing to say about contro
lling precedent from that Circuit on 
the issue in dispute, namely 
May Co. v. NLRB, 
supra
, and NLRB v. F. 
W. Woolworth Co.
, supra, 214 F.2d 78 (1954). 
ion, is not illegal discrimination constituting an unfair 
labor practice.127     Our colleague suggests, however, that the Supreme 
Court implied in 
Nutone
 that it would have reached a 
different result if the employees had merely requested 
permission to solicit or distribute.  As set out above, the 
Court acknowledged that an employer is not obliged to 

open its facilities voluntarily to union solicitation, and 
risk violating Section 8(a)(2) of the Act by ﬁinterfering 
with, or contributing support to, a labor organization.ﬂ
128 The Court did thereby not i
ndicate that an employee re-
quest was 
sufficient 
reason to grant an exception to an 
otherwise valid rule on solicitation and distribution, but 
merely a 
necessary one, lest the employer lay himself 
open to an 8(a)(2) charge by 
voluntarily
 making avail-
able his facility and production time for union proselytiz-

ing. 
Within 2 years of 
Nutone
, the Board took precisely this 
view, in 
Walton Mfg.,129 declaring that a request for an 
exception to a rule 
and
 a showing that the union ﬁcannot 
effectively carry its message to the employees in any 
other wayﬂ must 
both
 exist before an employer™s cam-
paign conduct in the presence of a presumptively valid 
rule offends the statute.
130  Moreover, when the Sixth 
Circuit applied 
Nutone
 in 
May Co. v. NLRB, supra,131 it 
noted that a request for an exception had been made 
there, but attached 
no significance to the fact standing 
alone.  Nor did the Board in the underlying case.
132    That brings us to 
Nutone™s 
second condition precedent.  
In 
Nutone, 
the Court invoked 
Babcock
 standards (de-
scribing them as ﬁhighly relevantﬂ) for assessing whether 
employees are inaccessible from the union™s message.
133  In Babcock
, as noted, the Court distinguished between 
the usual situation, in which employees may be reached 
by ﬁpersonal contacts on streets or at home, telephones, 
letters or advertised meetings,ﬂ
134 and situations where 
ﬁthe location of a plant and the living quarters of the em-
ployees place the employees beyond the reach of reason-

able union efforts to communicate with them.ﬂ
135  The 
Babcock
 Court envisioned lumber camps and mining 
 127 Indeed, as observed, Chief Justice Warren™s dissent in 
Nutone, which disagreed only with the majority
™s application of this principle to circumstances involving 
coercive solicitation, was otherwise categori-
cal:  ﬁBeing noncoercive in nature, the employer™s expressions were 
protected by Section 8(c) of the 
National labor Relations Act and so 
cannot be used to show that the 
contemporaneous enforcement of the 
no-distribution rule was an unfair labor practice.ﬂ  (Footnote omitted.)  
357 U.S. at 370. 
128 357 U.S. at 363. 
129 126 NLRB 697, 698 fn. 4 (1960), enfd. 289 F.2d 177 (5th Cir. 
1961).  
130 Id. 
131 316 F.2d 797, 799 (1963). 
132 136 NLRB 797 (1962). 
133 357 U.S. at 363. 
134 351 U.S. at 111. 
135 Id. at 113. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 354 camps
136 as examples of the latter.  Under 
Babcock
, therefore, an employer™s property right must yield to 
admit nonemployee organizers only where a request for 
an exception to a valid rule has been made, 
and 
where it 
is established that the employees, whose Section 7 rights 
are at stake, are physically 
isolated from normal means 
of communication.  The 
Nutone
 Court thus applied the 
same stringent standard to situations where 
employees
 seek to use the employer™s time and property to propa-
gandize for a union as in cases involving 
nonemployee
 access to the employer™s property.
137  In May Co.
, supra, 138 as we have seen, the Board in-terpreted 
Nutone
 otherwise, and decided that enforce-
ment of a presumptively valid no-solicitation rule, com-
bined with employer captive audience speeches, 
in and 
of itself
, created an ﬁimbalance in the opportunities for 
organizational communicationﬂ
 such that access should 
be provided to the union.  The Board dismissed normal 

channels of communication (home visits, advertised 
meetings, telephone calls, letters, etc.) as ﬁcatch-as-catch 
can.ﬂ139  As noted, the Sixth Circuit rejected the Board™s 
position and held that 
Nutone 
 required ﬁfindings of non-
accessiblity by the Board,ﬂ140 which were absent.  The 
Eighth
141 and D.C.
142 Circuits have read 
Nutone
 in har-
mony with the Sixth.  
More recently, as described, the Supreme Court in 
Lechmere, supra,
143 rebuffed the Board™s attempt to relax 
Babcock 
standards in 
Jean Country.
144  The Court 
strongly reaffirmed the lim
ited circumstances under 
which union access to employer property may be re-
quired, declaring that a union
 must meet a ﬁheavy bur-
denﬂ to show that the empl
oyees™ physical location (as in 
a logging or mining camp or mountain resort hotel) ﬁiso-
lated [them] from the ordinary flow of information that 
characterizes our society.ﬂ
145  Employees in Greater 
Hartford were accessible through such usual means of 
communication as mailings, home visits, telephone calls, 
newspaper advertising, picket signs, etc.
146  Only in a 
                                                          
                                                                                             
136 Id. at  111. 
137 The Board cited Nutone for this very point in 
Summitville Tiles, Inc.
, supra
, 300 NLRB 64, 66 (1990), stating that an employer may 
enforce a valid no-solicitation rule 
and engage simultaneously in non-
coercive antiunion solicitations itself, unless there is ﬁevidence that a 
union does not have sufficient means to communicate with employees,ﬂ 
following Walton Manufacturing Co.
, supra
, 126 NLRB 697, 698 fn. 4 
(1960), enfd. 289 F.2d 177 (5
th Cir. 1961). 
138 136 NLRB 797, 800 (1962). 
139 Id. at 801Œ802. 
140 316 F.2d 797, 801 (1963). 
141 Gem International, Inc. v. NLRB, 
supra, 321 F.2d 626, 631Œ632 
(1963). 
142 Steelworkers (Florida Steel Corp.), 
supra, 646 F.2d 616, 626Œ627 (1981). 
143 502 U.S. 527 (1992). 
144 291 NLRB 11 (1988). 
145 502 U.S. at 540. 
146 Id.  Contrary to the dissent, 
Lechmere does not represent the 
ﬁhigh water mark for employer prope
rty rightsﬂ under the Act.  Rather, 
as the Lechmere
 Court emphasized by reviewing 
Babcock 
and subse-case where employee inaccessibility
 is found as a thresh-
old matter, according to the Court, should the Board 
ﬁbalanceﬂ constitutionally protected employer rights 
against employee rights secured under the Act.
147The Court continued 
Babcock™s
 discrimination exception.
148 Ostensibly applying 
Nutone
 principles, our dissenting 
colleague seizes on the Cour
t™s acknowledgment that a 
contrary result might be r
eached where an employer™s 
campaign activity involves conduct subject to an other-
wise valid rule if there is ﬁsome basis, in the actualities 

of industrial relations, for such a finding.ﬂ
149  As recog-
nized by the Board in 
Walton
 Mfg., supra,
150 St. Francis 
Hospital, 
supra,
151 and Summitville Tiles, Inc., 
supra,152 and by the Sixth Circuit in 
May Co. v. NLRB
, supra,
153 what the Court plainly meant is
 that a proper factual re-
cord must satisfy both conditions laid down in the text of 
its opinion for finding an unfair labor practice:  a request 
and refusal for an exceptio
n, and a showing employees 
were physically isolated from normal channels of com-
munication.  Indisputably, in 
this case, there was no such 
request and refusal, nor was there any showing that the 
nursing home™s employees, who reside in the metropoli-
tan Honolulu, Hawaii, area, 
were inaccessible from union 
efforts to communicate with them.
154    The Court in 
Nutone
 wrote in conditional ﬁif . . . thenﬂ 
terms, echoing 
Babcock™s 
emphasis on plant location, 
when it said:   
If, by virtue of the location of the plant and of the facili-

ties and resources available to the union, the opportuni-
ties for effectively reaching the employees with a pro-

union message, in spite of a no-solicitation rule, are at 
least as great as the employer™s ability to promote the 
legally authorized expression of his antiunion views, 
 quent Supreme Court cases involving
 access to employer property (id. 
at 534Œ535), it simply reaffirmed principles dating from the 
Babcock
 decision in 1956.  Id.
 at 538. 
147 Id. at 538. 
148Id.
 at 535. 
149 357 U.S. at 364. 
150 126 NLRB 697, 698 fn. 4 (1960), enfd. 289 F.2d 177 (5th Cir. 
1961). 
151 263 NLRB 834, 835 (1982), enfd. 729 F.2d 844 (D.C. Cir. 1984). 
152 300 NLRB 64, 66 (1990). 
153 316 F.2d 797 (1963:see 
NLRB v Gem International, Inc. v. NLRB, 
supra, 321 F.2d 626, 631Œ632 (8th Cir. 1963). 
154 Indeed the factual context is p
eculiarly inhospitable to any such 
theory.  This is a 
decertification proceeding.  The union had repre-sented the employees for 
20 years (see fn. 1, supra), and the collective-
bargaining agreement required the empl
oyer to provide an annual list of 
employee names, addresses, and ot
her information, as well as a 
monthly update of all changes in name
s, addresses, or classifications 
(see fn. 4, supra).  In addition, the hearing officer found that the union™s 
campaign consisted of not less than 
fifteen mailings to employees, 
including one announcing a meeting to 
be held days before the election 
(see fn. 4, supra).  Further, in the record, the union™s district director 
conceded that union representatives
 could have handbilled from public 
property employees going to and from the employer™s facility, but 
failed to do so.   HALE NANI REHABILITATION 355[then] there is no basis for invalidating these ﬁotherwise 
validﬂ rules.
155 The language could hardly be plainer, as the Sixth Cir-
cuit stressed in 
NLRB v. May Co.
,156 where the court  set 
aside the Board™s Order because it had failed to make 
findings of physical in
accessibility required by 
Nutone
 and Babcock
 before union representatives could be 
granted ﬁequal timeﬂ to an
swer company speeches to 
employees, and set aside its order.  But the dissent reads 
the requirement for finding evidence in the ﬁactualities of 

industrial relationsﬂ in 
Nutone 
as a license to make sub-
jective judgments, based on personal experience, about 
what constitutes a proper balance in communication op-
portunities among employer, union, and employees in the 
workplace.  A recitation of the Chairman™s experience, 
however, cannot hide the dissent™s lack of record support 
for, or its attempt to smuggle in, the discredited argu-
ments of the Board in 
Clark Bros
.,157 Bonwit Teller
,158 and May Co
.159 in place of, any ﬁactualities.ﬂ  Thus, the 
Chairman (like the Board in 
Bonwit 
and May
) finds im-
proper conduct simply because
 an employer, who has an 
otherwise valid rule covering the activity, engages in 
distribution (or solicitation) without according equal time 
to employees or unions.
160  He would use this reasoning 
to nullify 
Nutone™s
 requirement that record evidence of 
ﬁactualitiesﬂ within the meaning of 
Babcock 
be ad-
duced.
161                                                           
                                                                                             
155 Id. at 364. 
156 316 F.2d 797, 801. 
157 70 NLRB 802 (1946), enfd. 163 F.2d 373 (2nd Cir. 1947). 
158 96 NLRB 608 (1951), remanded, 197 F.2d 640 (2nd Cir. 1952), 
order on remand, 104 NLRB 497 (1953). 
159 136 NLRB 797 (1962), enf. denied, 316 F.2d 797 (6th Cir. 1963).   
160 Chairman Gould reiterates this ci
rcular reasoning when he states:  
ﬁ[W]hile alternative channels of co
mmunication could be of consider-
able importance in determining the imp
act of such a rule in the absence 
of discriminatory conduct, it is not
 necessarily determinative when 
there is evidence of discriminatory
 enforcement of the rule.ﬂ  Of 
course, 
Nutone itself concerned conduct by employers of the type 
deemed ﬁdiscriminatoryﬂ by the Chairman.  And the Court found the 
conduct lawful absent applica
tion of the ﬁhighly relevantﬂ 
Babcock 
criteria relating to employee inaccessibility.  357 U.S. at 363. 
161 Chairman Gould can find no co
mfort in the ﬁauthoritativeﬂ deci-
sion of the Tenth Circuit in 
AMF. Inc. v. NLRB, 
supra
, 593 F.2d 972, 
978 fn. 9 (1979), which he quotes, as follows: 
The 
Steelworkers case does not hold that an employer is in all 
circumstances free to engage in distribution which is prohibited to 
its employees so long as it enforces against its employees equally 
the ﬁno distribution ruleﬂ rule.  Rather, it simply states that such 
distribution by the employer does not 
automatically mean that such 
strict enforcement of the prohib
ition against employees constitutes 
an unfair labor practice.  
This quotation is followed by a citation to 
Gem International, Inc. v. 
NLRB, 
321 F.2d 626 (8th Cir. 1963), supra
, and spot citation to page 631, which the Chairman states
 ﬁaccepts this view of Nutone.ﬂ  There 
are two problems with the Chairman™s reasoning:  the quotation from 
AMF is 
dicta, and it supports my position, not his. 
Regarding the first, the court found 
that the employer had applied its 
no-distribution rule unevenly as between 
employees, not between su-
pervisors and employees, and thus 
explicitly enforced the Board™s Order even assuming the validity of
 the Company™s interpretation of 
Nutone  (supra at  978). 
The Chairman, as earlier noted, also quotes from 
NLRB v. Magnavox Co.
,162 to make the following sup-
porting point:  ﬁThe place of
 work is a place uniquely 
appropriate for dissemination of views concerning the 
bargaining representative and the various options open to 
the employees.ﬂ  There the Co
urt refused to find, under 
the terms of a collective-barg
aining agreement, that a 
union had waived the employees™ right to distribute lit-

erature in nonwork areas of
 the company™s property.  
Immediately following the sentence relied on by Chair-
man Gould, the Court qualified that language:  ﬁ[
s]o long 
as the distribution is by employees to employees and 
so 
long as 
the in-plant solicitation is on nonworking time, 
banning of that solicitation might seriously dilute § 7 

rights.ﬂ
163  [Emphasis added.]  The Court™s observations 
relating to the workplace as a 
forum for the exchange of 
views did not call into question the employer™s otherwise 
valid rules prohibiting literature distribution on working 
time or in nonworking areas of a plant, consistent, of 
course, with 
Republic Aviation 
and 
Babcock
.   More directly on point, since it involves the precise is-
sue raised here, is the Sixth Circuit™s opinion in 
May Co. 
v.  NLRB,164 where the court observed that the Supreme 
Court had rejected the selfsame argument in 
Babcock 
and Wilcox
 concerning the place of work as a convenient 
communications forum when the Board attempted 
thereby to justify burdening the employer™s property 
right. 
The dissent seeks to bolster its position by utilizing yet 
another argument, namely, that ﬁit may be assumed that 
the employer no longer has the same concerns about pro-
duction and discipline when it discriminates in its en-
forcement of such rules by
 allowing employees whose 
views it favors to engage 
in workplace communications 
that are proscribed by the employer™s rule.ﬂ
165  Regard-
less of whether supervisors or employees distribute pro-
employer literature, in Chairman Gould™s words, ﬁthe 
Employer has demonstrated that the rule prohibition is 
not relevant or necessary to serve its legitimate inter-
ests.ﬂ First, as a general proposition, such logic proves too 
much, since every captive audience speech would vitiate 
 As to the second, the 
court™s construction of 
Nutone
 is illuminated 
by the reference to 
Gem International
.  The court in Gem 
asked, ﬁWhat 
factors, then, [under 
Nutone], determine whether a disparate application 
of a no-solicitation rule is illegal?ﬂ  321 F.2d at 631.  The answer, given 
on the same page to which the 
AMF court cited, is that ﬁ[
Nutone
] em-
phasizes two factors in support of its
 conclusionﬂ: ﬁtruly diminishedﬂ 
ability of unions to reach employees under the ﬁhighly relevantﬂ stan-
dards developed in 
Babcock
, and whether there has been a request for 
an exception to a valid rule (or, at p. 632, a finding that such a request 
would have been futile).  162 415 U.S. 322, 325 (1974), rehearing denied 416 U.S. 952 (1974). 
163 Id. 
164 316 F.2d  797, 800Œ801 (1963). 
165 The dissent, of course, equates 
discrimination invol
ving distribu-
tion of antiunion literature by employees with that done by 
supervisors.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 356 the 
Peyton Packing Co., 
supra,166 principle that 
ﬁ[w]orking time is for work.ﬂ  An employer thus could 
not maintain an otherwise valid no-solicitation rule since, 
according to the Chairman, making such a speech, in and 
of itself would show that the rule did not serve a legiti-
mate interest in production. 
Second, however, the Chairman™s reasoning mirrors 
that of the D.C. Circuit in 
Nutone
, which the Supreme 
Court thus implicitly rejected in reversing that court.
167     Third, the dissent also fails to recognize that an em-
ployer may limit the amount of time management per-

sonnel engage in campaign activity, taking into account 
operational requirements, but would have difficulty do-
ing so with employees claiming equal time for response 
under color of law. 
Another dissent contention is raised in the form of an 
analogy.  The dissent argues that, because 
Lechmere
 ac-knowledged a ﬁdiscriminati
onﬂ exception where nonem-
ployee access for solicitation or distribution is involved, 
the same principle must apply to employees, who have 
always possessed ﬁthe right to communicate about un-
ionization in the workplace.ﬂ168  The argument misses the 
nature of the discrimination exception found in 
Babcock 
and Lechmere
.  This exception refers to different em-
ployer treatment of union and other third party solicita-
tion or distribution.
169  It cannot refer to differences in 
the way management treats actions by its managers, su-
pervisors, and agents, as opposed to its own employees 
or nonemployee third parties.  If it were not so, the 
Nutone
 Court would have been compelled to find the 
employer™s conduct illegal, b
ecause it would have clearly 
                                                          
                                                           
166 49 NLRB 828, 843 (1943), enfd. 142 F.2d 1009 (5th Cir. 1944). 
167 The core of the circuit court™s reasoning was that, ﬁ[I]f an em-
ployer distributes literature in cer
tain amounts under certain conditions, 
he cannot be heard to say that such distribution is a detriment to his 
operation:  i.e., such a detrimen
t  as will support a restriction upon 
Section 7 rights of employees. . . .  [B]eing without a reason for a rule, 
[the employer] is not entitled to a ru
le of no-distribution.ﬂ  243 F.2d 
593, 599 (1956). 
168 I must take issue with the dissent™s contention that 
Lechmere ﬁburdens the ability of employees to communicate at the workplace.ﬂ  
Lechmere does not affect employee communi
cation rights at all, which 
are defined by 
Republic Aviation
.  Rather, 
Lechmere
 simply affirmed 
Babcock™s 
holding that employer propert
y rights permit the exclusion 
of nonemployee
 union organizers from company premises except in 
rare circumstances involving remote location.  To the extent Chairman 
Gould™s comment suggests a belief 
that the law should be changed elsewhere to compensate for the ef
fect of a Supreme Court decision 
with which he disagrees, it has no place here.   
169 I find it unnecessary here to judge the breadth of the discrimina-
tion exception (first recognized in 
Republic Aviation Corp.
, 324 U.S. 
793, 797 (1945), rehearing denied 325 U.S. 894 (1945).  See 
Be-Lo 
Stores v. NLRB, 
126 F.3d 268, 284 (4th Cir. 1997) (ﬁ[W]e . . . doubt 
that an employer™s approval of limi
ted charitable or civic distribution 
while excluding union distribution 
constitutes discrimination.ﬂ); cf.  
Guardian Industries Corp. v. NLRB, 
supra
, 49 F.3d 317 (7th Cir. 1995) 
(employer™s refusal to permit notices of union meetings to be posted on 
company bulletin board not discri
minatory, although it allowed ﬁswap 
and shopﬂ notices). 
violated the dissent™s  interpretation of 
Babcock™s
 dis-
crimination exception. 
More graphically, to apply the Chairman™s expanded 
definition of ﬁdiscriminationﬂ to 
Lechmere
 would have 
required a different result by that Court, because allow-
ing managers, supervisors, and agents access to the em-
ployer™s property to conduct normal business (or nonco-
ercive antiunion campaign activity), would ﬁdiscrimi-
nateﬂ against excluded union organizers.   If that were the 
logic, there is no principled rationale for not allowing 
nonemployee union organizers
 to engage in the same 
solicitation and distribution activity as company officials.  
Thus, our dissenting colleague™s logic leads ineluctably 
to the conclusion that union representatives, not only 
employees, would acquire rights to reply to captive audi-

ence speeches, to engage in individual solicitation of 
employees on worktime, or to distribute literature to em-
ployees on worktime and in work areas to the same ex-
tent as the employer.  This position, of course, contra-
dicts the dissent™s argument that ﬁcaptive audienceﬂ 
speeches are somehow not ﬁimplicatedﬂ in his opinion.
170 Fundamentally, objectionable or illegal discrimination 
and election interference is no
t made out simply because 
an employer declines to make
 available to a union or to 
prounion employees the use of the facilities and re-
sources to which it may lawfully resort to wage a nonco-
ercive representation campaign.  Discrimination and in-
terference that is to be condemned is that which hinders 
the exercise by employees of
 rights guaranteed under 
Section 7 of the Act, including the rights ﬁto form, join, 
or assist labor organizations,ﬂ and to engage in protected, 
concerted activities for ﬁmutual aid or protection.ﬂ  
As Judge Miller observed in
 NLRB v. F. W. Woolworth 
Co.:171  ﬁ[I]nterference under th
e Act contemplates some 
sort of activity that preven
ts an employee from exercis-
ing the rights which are given to him by the Act . . . .ﬂ  

The Babcock 
Court adopted the same view:  ﬁThe Act 
requires only that the employer
 refrain from interference, 
discrimination, restraint or coercion in the employees™ 
 170 Chairman Gould collides with 
his own logic in attempting to 
evade its application to captive audien
ce situations.  First, he contends 
such speeches involve only ﬁnon-employees,ﬂ and thus ﬁ
Lechmereﬂ considerations are invoked.  The dissent refuses to recognize that 
prounion 
employees may, under his view, seek equal time and make 
captive audience talks in reply to similar employer presentations.  See 
Boaz Spinning Co. v. NLRB, 
supra
, 395 U.S. 512 (5th Cir. 1968).  Sec-
ond, the Chairman states that ﬁthe 
captive audience speech is a peculiar 
sui generis kind of employer ‚solicitation,™ and the issue of the right to 
respond poses more invasive property problemsŠin the sense that 

production would be halted altoge
ther during speeches on working 
time.ﬂ  Yet the Chairman simultane
ously argues that an employer who 
engages in conduct prohibited by 
its otherwise valid no-solicitation/no-distribution rule no longer serves a legitimate objective with such a rule 
and that ﬁit may be assumed that 
the employer no longer has the same 
concerns about production and discip
line.ﬂ  If the employer™s conduct 
in such circumstances is the measure 
of the legitimacy 
of such a rule, it cannot matter whether its campaign techniques involve all or a few 
employees, or whether much or little production time is consumed. 
171 214 F.2d 78, 85 (1954). 
 HALE NANI REHABILITATION 357exercise of their own rights.  
It does not require that the 
employer permit the use of its facilities for organization 
when other means are readily available.ﬂ
172  This reading 
of the law is fully consistent with  
Nutone™s 
declaration that the Act does not protect labor organizations™ use of 
every possible method of communication, nor does it 
entitle unions to use every such method an employer 
uses.173  IX.  POLICY IMPLICATIONS OF THE DISSENT
 Before turning to the opinion of Members Fox and 
Liebman,  I must identify the policy implications raised 
by our dissenting colleague™s position. 
Under the Chairman™s view
, an organizational cam-
paign poses a Hobson™s choice to an employer:  either 
conduct no campaign and continue production by main-

taining otherwise valid work rules regarding solicitation 
and distribution, or conduct a campaign but jeopardize 
production and subsidize the 
union™s effort by according 
its representatives or pr
ounion employees equal access 
and opportunity.     
In the former case, the empl
oyer altogether surrenders 
his free speech rights secured by First Amendment to the 
United States Constitution, Section 8(c) of the Act, and 
the Supreme Court.  And the 
employer is not the only 
loser:  ﬁGranting an employer the opportunity to com-
municate with its employees 
does more than affirm its 
right to freedom of speech; it also aids the workers by 
allowing them to make in
formed decisions. . . .ﬂ
174  In the 
latter case, the same rights are denied where an employer 

cannot express his views unless he is willing to subsidize 

(to the same extent) the expression of contrary opinions 
with production time, and ther
eby place at risk order and 
discipline in the facility.
175  ﬁTo compel a man,ﬂ in Tho-
mas Jefferson™s ringing words, ﬁto furnish contributions 
of money for the propagation of opinions which he dis-

believes, is sinful and tyrannical.ﬂ
176                                                              
                                                                                             
172 351 U.S. at 113Œ114. This echoes the Board™s reasoning in 
Livingston Shirt, which stated that equal opportunity for election cam-
paigning ﬁis to be achieved . . . by a strict enforcement of those provi-
sions of the statute which afford employers the right of free and unco-

ercive speech and grant[ ] employees 
the protected right to join labor 
unions free from coercion or discrimination.ﬂ  107 NLRB at 406. 
173 357 U.S. at 364. 
174 Kinney Drugs, Inc. v. NLRB, 74  F.3d 1419, 1428 (2nd Cir. 
1996). 
175 See NLRB v. Virginia Electric & Power Co.,
 314 U.S. 469, 477 
(1941); 
NLRB v. Gissel Packing Co.
, 395 U.S. 575, 617 (1969).  As the 
court recognized in  
NLRB v. F.W. Woolworth Co.
, 214 F.2d 78, 80 
(1954):  ﬁThe statute expressly prot
ected the address involved here, but 
by construing with the section a requirement of an allowance of equal 
time to be given to union agents 
the Board nullified the congressional 
protection.ﬂ 
176 Quoted by the Supreme Court in 
Chicago Teachers Union, Local 
1 v. Hudson
, 475 U.S. 292, 305 fn. 15 (1986).  Chairman Gould main-
tains that my use of this quotati
on confirms his opinion that I regard 
ﬁany prounion activity by employees on company property, even during 
nonworking time, as employer subsidization of that activity which is 

both ‚sinful and tyrannical.™ﬂ  (Emphasis in original.)  Since the quota-
tion refers to furnishing ﬁcontributi
ons of money,ﬂ and since an em-
The Chairman contends his position ﬁpromotesﬂ 
speech rights ﬁfor 
all
 who are involved in the workplace 
Šemployers, employees, and unionsﬂ (emphasis in 
original), and suggests that 
current law ﬁis inconsistent 
with basic principles of democracy in our political sys-
tem and in our workplace.ﬂ  The reverse is true:  ﬁJust as 
the right of free speech and 
association in the political 
marketplace does not imply 
that the government must 
subsidize political parties by distributing their literature 
without charge or giving them billboards on public build-
ings, so the right of labor organization does not imply 
that the employer must promote unions by giving them 
special access to bulletin boards.ﬂ
177  An even more di-
rect analogy is that one political party is not obliged to 

pay for equal broadcast time or print space to finance 

propaganda by the opposing party as a condition of pub-
licizing its own position.  The dissent™s view, of course, 
is directly contrary to the Board™s opinion in 
Livingston 
Shirt
:  ﬁ[W]e do not think one party [to a representation 
election] must be so strangely open-hearted as to under-
write the campaign of the other.ﬂ
178  Speech is not ﬁfreeﬂ 
when it must be paid for in wages for lost production 
time. 
Under the dissent™s conception of the law, employers 
would be compelled to grant equal campaign time to 

prounion employees or to union representatives as a price 
for maintaining presumptively valid work rules.  This 
leads to even more troubling questions about how such a 
principle would be applied: 
• Since the conduct found by the Chairman to be objec-

tionable also would constitute an unfair labor practice, 
would not any employer solicitation or distribution re-

garding wages, hours, and terms and conditions of em-
ployment, be unlawful, absent availability of an oppor-
tunity for employees to express contrary views, 
whether or not a union is actively attempting to organ-
ize?   
• Is an employee or union representative required to re-
quest ﬁequal timeﬂ or is a request presumed where it 
might be futile?  Since there was no request in this 
case, the assumption is that only employer action, not a 
request, triggers the requirement.  If that is so, does not 
the employer face liability unless he checks with every 
member of his workforce to determine if any prounion 

employee desires an opportunity to reply? 
 ployer is not paying wages to employees who are not on working time,  
Jefferson™s words have no relevance to legitimate employee campaign 
activity conducted ﬁoff the clockﬂ
 on the employer™s premises. 
177 Guardian Industries Corp. v. NLRB
, supra
, 49 F.3d 317, 318 (7th 
Cir. 1995).  Union access to company bulletin boards was at issue in 

this case; the same principle, of c
ourse, would hold true for other forms 
of communication. 
178 107 NLRB 400, 406 (1953); accord:  
NLRB v. F. W. Woolworth 
Co., 214 F.2d 78, 84 (1954) (Judge Miller™s concurrence). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 358 • Where there is no incumbent union and no union seek-
ing to organize its employees, how does the employer 
go about determining which worker or workers should 
be offered the equal time privilege when the employer 
addresses workplace conditions? 
• Do all forms of employer communication, captive au-
dience speech, individual conversation, bulletin board 
access, facsimile machine, 
telephone, electronic mail, 
or individual supervisory interaction with employees, 
etc., become subject to the equal time rule where the 
subject is labor conditions or unionization?    
• Where a union organization drive is under way, must 
the employer contact the union (even though it does not 
yet represent the employees) to offer equal opportunity, 
as well, or in lieu of, ascertaining whether employees 
want to exercise the right?  May both a union represen-
tative and prounion employees claim the reply right?  
What if there are two unions?  Does each get time 

equal to the employer™s or only a 
pro rata
 share?  Anti-
union employees have § 7 rights, so may they seek to 
duplicate the employer subsidized individual campaign 
activity of prounion workers? 
• If a worker observes supervisors simply asking em-

ployees at their work stations to vote against the union 
(individual solicitation) or describing their own per-
sonal experience, does the worker have the right to 
cease production and solicit for the union to the same 
extent?  Does it matter whether an employee or the su-
pervisor initiated the excha
nge?  Who is the judge of 
what is comparable or equal solicitation or distribu-
tionŠthe employer, the employee or union, or the 
Board? 
• If an employer™s supervisors distribute literature in 
work areas and on working time, may an employee or 
union representative prepare opposing literature and 
hand it out during production time the following day? 
• If an employer posts in its facility an antiunion notice, 
or indeed any kind of nonlegally required notice on 
terms and conditions of employment, may any em-
ployee or union representative demand that an oppos-
ing notice be posted? 
• If an employer has a noncoercive statement opposing 
unionization in its handbook, does a union or an em-
ployee have the right to demand equal space for a pro-
union statement? 
• What standards would the Board be required to adopt 
to adjudicate whether offers of equal time were made to 
the right individual and whether the opportunity af-
forded was truly ﬁequalﬂ with the employer™s? 
These are serious questions that the dissent must ad-
dress before using abstract  notions of ﬁdiscriminationﬂ 
to ﬁpromot[e]ﬂ ﬁfree speech rights for 
all
 who are in-
volved in the workplace.ﬂ 
X.  SUMMARY AND ANALYSIS OF THE FOX
-LIEBMAN 
CONCURRENCE
 Neither analyzing nor discussing Board or court prece-
dent subsequent to 
Nutone
, our concurring colleagues 
read the Supreme Court™s 40-year old 
Nutone 
opinion in 
a vacuum.  Supposedly avoiding Chairman Gould™s ﬁper 
se approach,ﬂ Members Fox and Liebman suggest that 
the Board undertake  a ﬁcase-by-case approachﬂ to de-
termining the validity of employer no-solicitation, no-
distribution rules during election campaigns.  This posi-
tion, they contend, will take
 account of the ﬁactualities of 
industrial relations,ﬂ within the meaning of 
Nutone
,179 as 
ﬁthey affect the opportunities for employees to commu-
nicate in the workplace 
about unionization.ﬂ 
More specifically, according to our colleagues, 
 The Court [in 
Nutone] 
noted that no attempt had 
been made in either of th
e cases at issue to make a 
showing that the no-solicitation rules ‚truly dimin-
ished the ability of the labor organizations involved 
to carry their message to the employees™Ša consid-
eration that would be ﬁhighly relevantﬂ in determin-
ing whether an otherwise valid rule has been fairly 
applied.  Id. at 363.  Where the Union™s opportuni-
ties for effectively reaching the employees with a 
pro-union  message are ﬁat least as greatﬂ as the em-
ployer™s ability to promote its antiunion views, the 
Court said, there is no basis for finding a violation.  
Thus, the presence or absence of ﬁalternative chan-
nelsﬂ available to unions to communicate with em-
ployees would also be relevant to such a determina-
tion.   Id. 
 Like the dissent, the concurrence notes the Court™s observa-

tion that no request was made of the employers to permit an 
exception to existing rules, although charitable exceptions 

had previously been granted. 
Members Fox and Liebman deny that the 
ﬁinaccessibility standardﬂ established in 
Babcock & 
Wilcox, 
supra
, 351 U.S. 105, is relevant where employee 
organizational rights are involved, as distinct from those 
where access to employer pr
operty by outside union 
representativ
es is concerned. 
                                                          
Applying this reading of 
Nutone 
to the facts before us, 
Members Fox and Liebman find no objectionable con-

duct in the instant case, stating no attempt was made to 
show the no-distribution rule ﬁsignificantly diminishedﬂ 
the union™s ability to transmit its message to the employ-
ees, or that its enforcement ﬁto any considerable degree 
created an imbalance in the relative abilities of the union 
and the employer to communi
cate with the employees.ﬂ  
They state the record shows the employees were permit-
ted to distribute literature on the premises other than in 
 179 357 U.S. at 364 
 HALE NANI REHABILITATION 359working areas, and there was no evidence that employees 
asked for an exception to the no-distribution rule or that 
such a request would have been honored. 
The concurrence™s 
interpretation of 
Nutone
 squares 
neither with the text of that decision nor with the Board™s 

and courts™ construction of it in the intervening four dec-
ades. As regards 
Nutone
, Members Fox and Liebman first 
fail to supply the proper context for the Court™s state-

ments regarding ﬁimbalance in the opportunities for or-

ganizational communicationﬂ (supra at 362), and whether 
a no-solicitation rule ﬁtruly diminished the ability of the 
labor organizations involved to carry their message to the 
employeesﬂ (supra at 363).  The 
Nutone 
Court directly 
referred to page 112 of the 
Babcock & Wilcox
 opinion as 
ﬁhighly relevant in determining whether a valid rule has 
been fairly applied (supra at 363), and, at page 112, 
Bab-cock sets forth the ﬁinaccessibility standardﬂ: 
[W]hen the inaccessibility of
 employees makes ineffec-
tive the reasonable attempts by nonemployees to com-
municate with them through the usual channels, the 

right to exclude from property has been required to 
yield to the extent needed to permit communication of 
information on the right to organize. 
The 
Lechmere 
Court cited to the same page of 
Babcock
 to 
support the same proposition.  502 U.S. at 523Œ524. 
Contrary to Members Fox and Liebman, the 
Nutone
 Court adopted the 
Babcock
 inaccessibility test precisely 
to identify the limited circumstances in which prounion 
employee 
campaign activity may encroach on an em-
ployer™s property rights, including the right to enforce 
otherwise valid rules governing production, order and 
discipline.
180  Lest the point be missed, the 
Nutone 
Court 
                                                          
                                                                                             
180 Members Fox and Liebman contend that the 
Babcock
 ﬁinaccessi-
bility standardﬂ applies only to nonemployees.   They quote language 
from that decision stating that the 
Board, in seeking to extend the 
Court™s holding in 
Republic Aviation, involving employee rights, to 
third parties, ﬁfailed to make a dis
tinction between rules of law applica-
ble to employees and those applicable to nonemployees.ﬂ (Footnote 
omitted.)  (at p. 113), and cite 
Lechmere 
to similar effect.  Members 
Fox and Liebman suggest I repeat the Board™s error.   
This contention fails to recognize that the 
Nutone Court™s applica-tion of 
Babcock
 standards to employee rights occurred in a completely 
different context.  
Babcock
, merely reaffirmed in 
Lechmere
, acknowl-
edged an employer™s general right 
to bar nonemployee organizers from 
its property, subject to rare exceptions created by employee inaccessi-
bility caused by remote location.  Neither 
Babcock 
nor 
Nutone limited 
traditional rights of 
employees to solicit on nonworking time and to 
distribute literature on nonworking ti
me and in nonworking areas under 
Republic Aviation and cases like Stoddard-Quirk Mfg. Co.
, supra.  By 
referencing the 
Babcock
 inaccessibility standard, the 
Nutone Court 
applied the more stringent nonemployee standard to situations in which 

employees seek to use for organizational purposes the employer™s 
working time, and plant working areas
, to which they would normally 
have no legal right. 
In this regard, Members Fox and Liebman cannot reconcile their in-
terpretation of Nutone with the Fifth Circuit™s decision in 
Boaz Spin-
ning Co. v. NLRB
, supra, 395 F.2d 512 (1968), which applied 
Nutone to reject an employee™s 
right to respond to an employer™s captive audience 
speech, nor with the Seventh™s Circuit™s decision in
 Guardian Indus-
stressed (supra at 364) that ﬁotherwise validﬂ no-
solicitation rules were not to be upset where ﬁ
by virtue of 
the location of the plant
 and of the facilities and re-
sources available to the union,ﬂ adequate means of com-
munication existed.  [Emphasis added.]  Thus, the 
Nutone 
Court, like the 
Babcock 
Court, identified geo-
graphic inaccessibility of employ
ees as central to judging 
whether there exists in particular circumstances an ﬁim-

balanceﬂ in communication opportunities.   
As pointed out in section VI, B of this opinion, the 
Board itself so interpreted 
Nutone
 within 2 years of the 
Supreme Court™s decision,
 stating that whether, in the 
words of the 
Nutone 
Court, ﬁa valid [no-solicitation or 
no-distribution] rule has been fairly appliedﬂ is deter-
mined by (1) whether there has been a request for an 
exception to a rule, and (2) 
a union showing that ﬁen-
forcement of the rule is an 
‚unreasonable impediment™ to 
organization in that [the union] cannot effectively carry 
its message to the employees in any other way.ﬂ  
Walton 
Mfg. Co., 126 NLRB 697, 698 fn. 4 (1960), enfd. 289 
F.2d 177 (5th Cir. 1961); accord:  Gem International, 
Inc. v. NLRB, 
supra, 321 F.2d 626, 631Œ632 (8th Cir. 
1963).  
Summitville Tiles, Inc.
, supra
, 300 NLRB 64, 66 
(1990).   
The Sixth Circuit made the point definitive in 
May Co. 
v. NLRB, supra
, 316 F.2d 797, 800 (1963):  ﬁThe Su-
preme Court [in 
Nutone
] in reversing the Court of Ap-
peals cited Babcock & Wilcox
 for the proposition that 
there must be a showing of true diminution in the ability 
of labor organizations to carry their messages to employ-
ees in order to invalidate a no-solicitation rule or to 
charge the employer with unfair application of a valid 
rule.ﬂ  The court of appeals 
went on to state that the 
Board had made no findings 
of inaccessibility
 within the meaning of Babcock 
in the case before it (involving, as 
recited previously, a demand for equal time to reply to a 
captive audience speech), noting, ﬁThere is no showing 
that the employees away from the employer™s premises, 
are removed or isolated from normal, usual communica-
tions.ﬂ  Id. at 801.
181 In St. Francis Hospital, 
supra
, 263 NLRB 834, affd. 
729 F.2d 844 (D.C. Cir. 1984), as set forth previously, 

the Board stated the general rule that it has followed (ex-
cept for the brief deviation in 
May Co., supra, 136 NLRB 
797 (1962), enf. denied 316 F.2d 797  (1963)) since 
Nutone
:    tries Corp. v. NLRB, supra, 49 F.3d 317 (1995), which applied 
Nutone 
to deny 
employees access to a company bulletin board.  And Members 
Fox and Liebman certainly cannot square this interpretation with the 
Board™s statement in 
St. Francis Hospital
, supra
, 263 NLRB 834, 835 
(1982), affd. 729 F.2d 844 (D.C. Cir. 1984), that ﬁ[A]n employer may 
lawfully campaign against a un
ion during employees™ nonbreaktime 
and in working areas even though 
neither employees nor nonemployee 
organizers 
may do so.ﬂ  (Emphasis added.) 
181 See to the same effect:  
Gem International, Inc. v. NLRB, 
supra, 
321 F.2d 626, 631Œ632 (8th Cir. 1963); 
Steelworkers (Florida Steel 
Corp.) v. NLRB, 
supra, 646 F.2d 616, 626Œ627 (D.C. Cir. 1981). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 360 [N]o-solicitation, no-distribution rules are not binding 
upon employers [citing 
Nutone, 
357 U.S. at 362].  As 
the Supreme Court expressly stated in that case an em-

ployer™s right to engage in noncoercive, antiunion so-
licitation is ﬁprotected by the ‚employer free speech™ 
provision of § 8 (c) of the Act,ﬂ and nothing in law nor 
logic limits this right of an employer to discussions 

with employees only in nonwork areas on the employ-
ees™ breaktimes.  [Footnote omitted.] 
Courts of appeals have upheld the same principle.  In addi-
tion to 
May Co. v. NLRB
, supra
, see 
Boaz Spinning Co. v. 
NLRB,
 supra
, 395 F.2d 512, 513 (1968); 
Guardian Indus-
tries Corp. v. NLRB, 
supra
, 49 F.3d 317, 318 (7th Cir. 
1995). Most recently, the Su
preme Court, in 
Lechmere, Inc.
 v. NLRB, supra, 502 U.S. 527 (1992), not only reaffirmed 
Babcock 
and its inaccessibility exception, but placed in  
proper analytical perspective the ﬁbalancingﬂ principle 
on which Members Fox and Liebman rely:  ﬁIt is 
only
 where such access is infeasib
le that it becomes necessary and proper to take the acco
mmodation inquiry to a sec-
ond level, balancing the employees™ and employers™ 
rights . . . .ﬂ  (Emphasis in 
original.)  Thus, the Supreme 
Court has established a finding of employee inaccessibil-
ity from normal means of communication as a condition 
precedent to balancing the employer™s property and 
speech rights against Section 7 rights.    
By ignoring 
Nutone™s 
plain text and its application in 
Board and court decisions, Members Fox and Liebman 

offer no guidance and, instead, invite every employee 
and labor organization in every campaign to request full 
access to the employer™s proper
ty and an opportunity to 
respond.  Following a union loss in a representation elec-

tion, my concurring colleagues would countenance filing 
objections and unfair labor 
practice charges arguing that 
the employer™s hitherto lawful 
exercise of its Section 8(c) rights and operational rules resulted in an ﬁimbalance in 
the opportunities for organizational communicationﬂ and 
ﬁtruly diminishedﬂ ability of the union to spread its mes-
sage.  As a result, cautious employers faced with a de-
mand for access, uncertain law, and rising legal costs, 
will restrict or eliminate their campaigns, in effect aban-
doning their Section 8(c) rights and depriving the em-
ployees of an informed choice. 
Unlike Chairman Gould, who, however illogically, 
purports to permit an ex
ception for captive audience 
speeches, Members Fox and Li
ebman do not, leaving the 
vitality of 
Livingston Shirt, 
supra
, in doubt.  Far from 
reaffirming controlling Board precedent, such as 
Walton 
Mfg. Co., St. Francis Hospital, Summitville Tiles, Inc., 

and Fairfax Hospital,
 all supra, on which employers have 
long relied, Members Fox and Liebman refuse to discuss 

such cases; indeed, they do not even acknowledge their 
existence.  Arguably, they have sub silentio joined 
Chairman Gould in their reversal.
182  Nor do they com-
ment upon 40 years of  court of appeals precedent apply-

ing 
Nutone™s 
traditional teaching: 
Steelworkers (Florida 
Steel Corp.) v. NLRB, 
646 F.2d 616 (D.C. Cir. 1981); 
Boaz Spinning Co. v. NLRB
, 395 U.S. 512 (5th Cir. 
1968); 
May Co. v. NLRB
, 316 F.2d 797 (6th Cir. 1963); 
Guardian Industries Corp. v. NLRB
, 49 F.3d 317 (7th 
Cir. 1995), and 
Gem International, Inc. v. NLRB
, 321 
F.2d 626 (8th Cir. 1963).   
The only thing certain is that the traditional safe har-
bor, sanctioned by the Board and ratified by the courts, 

on which employers have relied since 1958 to wage le-
gitimate election campaigns and maintain equally legiti-
mate work rules has been replaced with trackless swamp-
land in the form of a ﬁcase-by-case approach.ﬂ   
XI.  CONCLUSION
 Under existing law, employees have full opportunity to 
engage in organizational activity at their place of work, 

subject only to the limitationŠif imposed by employ-
ersŠthat solicitation and distribution be conducted on 
their own time and that dist
ribution not take place in 
work areas.  Since 1958, when 
Nutone 
became law, the 
Board has expanded off-site union access to employees 

by requiring employers to make available the names and 
addresses of eligible voters before an election.
183  More-
                                                          
 182 If, like Chairman Gould, Members Fox and Liebman have jetti-
soned such decisions, I pose to them the same questions I did to Chair-
man Gould in the preceding section of
 this opinion regarding different 
factual scenarios and how they would treat them. 
Following a ﬁSee, e.g.,ﬂ introduction, Members Fox and Liebman 
cite only AMF, Inc., 
228 NLRB 1406 (1977), enfd. 593 F.2d 972 (10th 
Cir. 1979) to support their statement that they do not contradict 40 
years of Board precedent.  There 
the judge, adopted by the Board, 
found unlawful an employer™s discha
rge of an employee for violating a 
no-distribution rule by
 passing out antiemployer literature on working 
time and in working areas of the 
facility.  Although there was evidence 
that both supervisors 
and employee
s distributed antiunion literature on working time and in working areas of
 the employer™s facility, the judge 
based his theory of disparate enfor
cement on the fact that the discharge 
was ﬁanother in a series of instances found unlawful in 222 NLRB 161, 
in which Respondent applied its 
no-solicitation, no-distribution rule 
unevenly.ﬂ  228 NLRB at 1416.  In the previous case, the Board found 
disparate enforcement of a no-distri
bution rule based upon discrimina-
tion between different groups of empl
oyees, rather than between super-
visors and employees.  222 NLRB at 171.  Also, the union™s request for 

an exception to the rule in 
AMF to allow prounion solicitation was 
predicated upon the employer™s perm
itting employee, not supervisory, 
antiunion solicitation contrary to th
e rule.  228 NLRB at 1411.  Finally, 
the court of appeals explicitly enforced the Board™s Order on the sole 
basis that discrimination in the application of the rule had occurred 
between rank-and-file employees, 
not between supervisors and em-
ployees.  593 F.2d at 978.  Thus, 
AMF is completely consistent with 
four decades of Board law and partic
ularly with our key decisions in Walton
, St. Francis, Summitville, and  
Fairfax Hospital
. To the extent Members Fox and Liebman, like Chairman Gould, rely on the court™s 
decision in AMF, see fn. 161 of this opinion, supra. 
Members Fox and Liebman also refer to ﬁthe discussion of 
Nutone 
in G.H. Bass & Co., 
258 NLRB 140, 144 fn. 12 (1981).ﬂ  This ﬁdiscus-
sionﬂ consists of a one-sentence observation that the 
Nutone
 court had 
noted the absence of a request for an 
exception to the employers™ rules.  
This aspect of the 
Nutone decision is treated in sec.  V of this opinion. 
183 Excelsior Underwear, Inc
., 156 NLRB 1236 (1966). 
 HALE NANI REHABILITATION 361over, since 
Nutone
, new methods of electronic communi-
cation, including facsimile transmission, electronic mail, 
targeted mailing lists, and web sites, have become avail-
able and may be put to organizational use.
184  And, of 
course, the multitude of traditional communication 
methods remain:  advertised meetings at union halls or 
other off premises facilities, handbilling or picketing 
from public areas adjacent to an employer™s property, 
telephone contact, home visits, print and broadcast ad-
vertising, and ﬁfree mediaﬂ in the form of radio, televi-

sion, or print news stories. 
Labor organizations do not generally lack a wide range 
of avenues with which to carry their message to employ-
ees.  If unions today are having more difficulty organiz-
ing than in the past, something other than the methods of 
communication may be to blame. The answer, however, 
is not to disrupt four decades of relative stability and 
certainty, and to require that
 employers subsidize union 
campaigns at the cost of pres
enting their side of the story 
to their own workers on 
company time and premises. 
 CHAIRMAN GOULD
, dissenting. 
My colleagues find that th
e Employer™s disparate en-
forcement of its no-distribution rule does not constitute 
objectionable conduct.  I dissent.  For the reasons set 
forth below, I find that the enforcement of the rule is 
objectionable in view of the supervisors™ distribution of 

antiunion literature.
1 Before discussing the facts and the law at issue in this 
case, it is important to know what this case is 
not
 about.  
It is not about proscribing employer free speech on em-
ployer private property, as my
 colleagues assert.  Nor is 
it about tying the hands of an employer concerning its 
written communication to employees on its premises, as 
my colleagues assert.  This case is about 
promoting
 free 
speech rights for 
all
 who are involved in the work-
placeŠemployers, employees, and unions.   
The essential facts are not in dispute.  The Employer 
had long posted the following rule at the entrances to its 
facility and on its main bulletin board: 
Employees are not permitted to distribute advertising 
material, handbills, printed or
 written literature of any 
                                                          
                                                           
184 A recent BNA article reporte
d on a seminar given by two man-
agement labor attorneys at the annu
al conference of the Society of 
Human Resource Management.  ﬁStaying Union-Free Needs Prepara-
tion, SHRM Hears,ﬂ 158 LRR 246 (1998).  According to the article, the 

speakers said that the ﬁInternet has 
been vital to spreading the union 
message.  Id. at 247.  The article went to state:  ﬁPotential members can 

download authorization cards and gi
ve unions information about pay 
and working conditions that can form the basis of an organizing cam-
paign.ﬂ  Id. 
1 I find no merit to Member Brame™s suggestion that this issue is not 
properly before the Board on exceptions
.   The hearing officer sustained 
Objection 2, which alleges, inter al
ia, that the Employer ﬁengaged in 
favoritism in the application of the 
[No-Distribution] Rule.ﬂ  The Em-
ployer has excepted to this finding, thus placing the issue directly be-
fore the Board for consideration. 
kind at all times in immediat
e patient care areas or any 
other work areas of the facility. 
On November 18, 1996, little more than 2 weeks prior 
to the election, the Employer™s supervisors distributed 
antiunion literature to employees in the dietary, house-
keeping, and laundry departments, and also near the Em-
ployer™s timeclocks.  The Employer™s administrator, 
Norma Monte, testified that employees were not permit-
ted to engage in the distribution of materials similar to 
that engaged in by the supervisors on November 18. 
In addition, the record shows that employees under-
stood that the Employer™s no-distribution rule prohibited 

them from similarly distributing union materials of their 
own.  Shop Steward Matauage Leiato testified that 
ﬁ[t]hey (management) are passing out fliers when we are 
punching out from work.  We are not allowed to do that 
for the Union.ﬂ  Employee Venica Domingo testified that 
ﬁ[w]e knew we were not sup
posed to [talk about the un-
ion] because we were on the facility.  That is the way its 
always been.ﬂ 
The majority conclusion that
 objectionable conduct is 
not present here
2 is inconsistent with basic principles of 
democracy in our political syst
em and in the workplace.  
It constitutes an uncritical accep
tance of the long discred-
ited maxim that ﬁthe king can do no wrong,ﬂ an idea 

completely repudiated by 
the Supreme Court of the 
United States in constitutional litigation involving even 
the highest and most exalted office in this country itself, 
i.e., the Presidency.
3  So too is this vestigial remnant of a 
bygone era properly rejected by the National Labor Rela-
tions Act which establishes the parameters for our deci-
sion making.  Yet the majority™s refusal to set this elec-
tion aside states for all within earshot that in the work-
place there 
is a king who 
can do no wrong. 
Even 
Lechmere, Inc. v. NLRB
, 502 U.S. 527 (1992), 
which represents the high water mark for employer prop-

erty rights under the National Labor Relations Act,
4 ac-knowledged that under the National Labor Relations Act 
an employer which discriminates in connection with so-
 2 It is both curious and ironic that dissenting Members of the Board 
have voted to circumvent 
Lechmere in, for instance, 
Loehmann™s Plaza
, 316 NLRB 109, 114 (1995) (W. Gould, concurring); and 
Leslie Homes Inc.
, 316 NLRB 123, 131 (1995) (W. Gould, concurring), when the 
Court™s opinion in that case allows only the most narrow exception to 
its prohibition of union activity and 
thus, mistakenly in my view, is 
supportive of broad property interests which diminish almost com-
pletely union organizer activity on empl
oyer facilities.  And, yet here, 
where the Court in 
NLRB v. United Steelworkers of America (Nutone, 
Inc.)
, 357 U.S. 357 (1958), has 
invited the Board to consider this ques-
tion anew, and there can be little doubt of the Board™s ability to refash-
ion the law, I am the lone dissenter. 
3 U.S. v. Nixon, 418 U.S. 683 (1974) (No unqualified Presidential 
privilege from judicial process; Pres
ident thus obligated to comply with 
subpoena duces tecum of Special Prosecutor); and 
Clinton v. Jones
, 117 
S.Ct. 1636 (1997) (Constitution does not provide President with tempo-
rary immunity from civil litigation ar
ising out of events occurring prior 
to taking office).
 Of course, many events in 1998 make it clear that 
Jones was not well reasoned
. 4 The Act, of course, does not reference such rights. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 362 licitation or distribution violates the Act.  This is one of 
the exceptions to the broad prohibition against nonem-
ployee organizer access to employees at the workplace 
set forth in the majority opinion in that case.
5  Yet to-
day™s decision sanctions such discrimination in connec-
tion with 
employees
Ša group always presumed to have 
the right to communicate about unionization in the work-
place from the beginnings of the statute itself.   
Under our system free speech in the workplace is for 
both employees 
and
 employers!
6  For as the Supreme 
Court said:  ﬁThe place of work is a place uniquely ap-
propriate for dissemination of views concerning the bar-
gaining representative and the various options open to 
the employees.ﬂ
7  Today™s decision allows employers to 
apply a standard for themselves which is contrary to that 
existing for all others and 
thus places employers above 
the law.  Under American labor law, no oneŠemployers, 

unions, or individual employeesŠis above the law.   In 
the United States we have rejected the idea of a royalty 
that may devise rules for others, like their workers, and 
then disobey those very same rules with impunity them-
selves. The majority apparently finds sustenance for its ill-
founded position in 
NLRB v. Steelworkers (Nutone, Inc.)
, 357 U.S. 357 (1958), but the result in that case is not 
dispositive of the issue presented here.  In 
Nutone
, the 
Supreme Court considered, inter alia, whether the en-
forcement of a no-distribution rule was unlawful because 
the employer had distributed antiunion literature to em-
ployees.  Noting that th
e enforcement of the no-
distribution rule, and not the validity of the rule itself, 
was at issue before it, the Court declined to find that the 
employer™s distribution of antiunion material made the 
enforcement of the 
rule unlawful.  In support, the Court 
                                                          
                                                           
5 502 U.S. at 535.   I further note that the 
Lechmere decision pertains 
to nonemployee organizers exclusively.  Thus, Member Brame™s con-
tention, i.e,  that a finding of 
disparate enforcement in the instant 
caseŠwhich solely involves the rights of 
employeesŠwould be incon-sistent with Lechmere
, is erroneous. 
6 See, e.g., 
Eldorado Tool
, 325 NLRB 222 (1997) (W. Gould, con-
curring and dissenting in part) and 
Caterpillar, 321 NLRB 1178, 1185Œ
1185 (1996) (W. Gould, concurring). 
7 NLRB v. Magnavox Co.
 415 U.S. 322, 325 (1974).  Member 
Brame™s opinion dismisses 
Magnavox
 on the ground that it arose in the 
context of bulletin boards and an allegation that the union had waived 
its rights under the collective-bargaining agreement.  But Justice  
Douglas™ language is not predicated 
upon this distinction.  Further, 
Member Brame™s point concerning the Court™s observations about 
invalid rules is irrelevant because th
ere is no dispute in the instant case 
as to the facial validity of 
the instant no-distribution rule.
  Moreover, 
Republic Aviation itself, while not containing the explicit language in 
Magnavox, possesses a rationale which rests upon the premise that the 
workplace is the central forum for di
scussion about unionization.  And, of course, by the reasoning of both opinions, the idea that ﬁparityﬂ 

would ﬁgive employers access to union 
halls and to employee homes to 
conduct their representation election campaignﬂ is rejected.  This re-
mains true of the workplace in 1998, except possibly in those instances 
of telecommuting or other forms of independent employee relationships 
which take employees away from the workplace.  See 
Technology Service Solutions, 324 NLRB 298 (1997) (W. Gould, concurring). 
noted that the employer had granted employee requests 
for exceptions to the no-distribution rule in connection 
with charitable solicitations by employees, and that no 
request for a similar exception was made for organiza-
tional purposes.  Thus, the Court concluded that, in such 
circumstances, there was no basi
s for it to find that the 
employer™s conduct was unlawful. 357 U.S. at 363Œ364. 
Of particular importance, however, is the Court™s 
statement that it is for the 
Board, rather than for the 
Court, to determine whether an employer™s violation of 
its own rule is unlawful.  Specifically, the Court stated: 
For us to lay down such a rule of law would show in-

difference to the responsibilities imposed by the Act 
primarily on the Board to appraise carefully the inter-
ests of both sides of any labor-management contro-
versy in the diverse circumstances of these industrial 
situations. [357 U.S. at 362Œ363.] 
Accordingly, the Court found
 that  the Board had not 
set forth a standard upon which the enforcement of the 

rule could be found unlawful, and thus the Court de-
clined to find a violation of the Act.  Speaking for the 
Court, Justice Frankfurter stated:  
Notwithstanding the clear anti-union bias of [the em-

ployer], it is not for us to conclude as a matter of lawŠ
although it might well have been open to the Board to 
conclude as a matter of industrial experienceŠthat a 
request for a similar qualification upon the rule for or-

ganizational solicitation would have been rejected [357 
U.S. at 363].
8 Thus, the Court in no uncertain terms indicated that in 
the proper circumstances, an employer could be found to 

have engaged in unlawful conduct
9 by enforcing an oth-
erwise valid no-distribution rule while at the same time 

engaging in antiunion distribution of its own.  Any 
doubts on this score have been resolved by an authorita-
tive opinion of the Court of Appeals for the Tenth Circuit 
which addresses this point precisely,
10 as well as the 
Court of Appeals for the 
Eighth Circuit which accepts 
this view of 
Nutone
, albeit in a different factual circum-
stance.11  However, ﬁthere must be some basis, in the 
 8 The Court used the terms ﬁdistributionﬂ and ﬁsolicitationﬂ inter-
changeably in its decision. 9 There, the enforcement of the no-di
stribution rule was alleged to be 
an unfair labor practice rather than objectionable conduct. 
10 AMF, Inc. v. NLRB
, 593 F.2d 972, 978 fn. 9 (10th Cir. 1979): 
11 See Gem International, Inc. v. NLRB
, 321 F.2d 626, 631Œ632 (8th 
Cir. 1963).  Member Brame asserts that the Eighth Circuit™s decision in 
this case supports the position he so strongly advocates, i.e., that the 
Board is effectively precluded from
 finding that supervisory distribu-
tion in violation of a no-distribution ru
le is objectionable.  However, he 
fails to give proper considerati
on to the court™s point that under 
Nutone, the Board may find such supervisory distribution unlawful, and that 
such a finding could be based, in part, on the Board™s conclusion 
as a 
matter of industrial experience that any request to distribute would 
have been rejected.  Id. at 632.  Indeed, insofar as this authoritative 

point undermines his view that th
e Board should never find such con-
 HALE NANI REHABILITATION 363actualities of industrial relations, for such a finding.ﬂ 
Nutone
, supra at 364. 
Applying the principles set forth by the Court in 
Nutone
, I find that the ﬁactualitiesﬂ
 present in the instant case provide a basis, not found in 
Nutone
, to find that the 
Employer™s enforcement of its no-distribution rule is 
objectionable.  Here, the Employer distributed antiunion 
flyers in the dietary, housekeeping, and laundry depart-
ments, as well as in the timeclock areas.  Unlike the re-
cord in Nutone
, which showed that the employer had 
granted exceptions to its no-distribution rule, the instant 
record shows that the empl
oyees accurately understood 
that any request to distribute union materials would have 
been futile.  Indeed, as noted above, employees Leiato 
and Domingo testified that the Respondent would not 

permit employees to distribute materials in the areas in 
which the supervisors distributed antiunion flyers, and 
Administrator Monte corroborated this when she testified 
that employees were not permitted to engage in the dis-
tribution of materials as the Respondent™s supervisors did 
on November 18.  And, the uncontradicted and credited 

testimony of Domingo is that employees could not even 
ﬁtalkﬂ about the union on company facilities. 
Member Brame attacks this dissent for failing to stress 
the employer™s constitutional 
right of free speech recog-

nized in Supreme Court precedent.
12  But employees and 
even union representatives have
 the right of free speech 
as well13Ša right which, if at issue in an unfair labor 
practice proceeding comparable to the employer free 
speech cases which are the ob
ject of Member Brame™s 
exclusive focus, enjoys constitutional protection.
14  And 
the Supreme Court, in considering employee free speech 

as protected activity under Section 7, has relied upon its 
own landmark constitutional decisions which have pro-
tected First Amendment activity.
15  As with so much of 
                                                                                            
                                                                                             
duct objectionable, it is no surprise 
that Member Brame fails to give 
any serious consideration to it. 
12 NLRB v. Gissel Packing Co
., 395 U.S. 575 (1969) and 
NLRB v. 
Virginia Electric & Power Co
., 314 U.S. 469 (1941). 
13 Thomas v. Collins
, 323 U.S. 516, 537 (1945) and 
Staub v. City of 
Baxley, 355 U.S. 313 (1958). 
14 NLRB v. Fruit & Vegetable Packers Local 760 (Tree Fruits)
, 377 
U.S. 58 (1964); 
NLRB v. Teamsters Local 639
, 362 U.S. 274 (1960), 
and Edward J. DeBartolo Corp. v. Florida Gulf Coast Bldg. & Trades 
Council, 485 U.S. 568 (1988).  Cf. Goldman, ﬁThe First Amendment 
and Nonpicketing Labor Publicity unde
r Section 8(b)(4)(ii)(B) of the 
National Labor Relations Act,ﬂ 36 V and. L. Rev. 1469 (1983). 
15 Linn v. Plant Guard Workers Local 114
, 383 U.S. 53 (1966), 
which used New York Times v. Sullivan
, 376 U.S. 254 (1964), as a basis 
for determining what employee sp
eech is protected under Sec. 7 and 
removed from state defamation and 
libel law.  Accord generally 
Eastex, 
Inc. v. NLRB
, 437 U.S. 556 (1978); 
Southwestern Bell Telephone Co.
, 200 NLRB 667 (1972); 
Inland Steel Co.
, 257 NLRB 125 (1981); 
Bor-
man™s Inc. v. NLRB, 676 F.2d 1188 (6th Cir. 1982); 
Southern Califor-nia Edison Co.
, 274 NLRB 1121 (1985); 
Tyler Business Services, 256 
NLRB 567 (1981); and 
Gatliff Coal Co. v. NLRB
, 953 F.2d 247 (6th 
Cir. 1992).  See also 
Rankin v. McPherson
, 483 U.S. 378 (1987).  
Drawing inspiration from 
Linn and its reliance upon 
Sullivan, I have 
relied upon the First Amendment authority of 
Brandenburg v. Ohio
, Member Brame™s opinion, 
only employer free speech 
and interests are considered.
16  Indeed, Member Brame 
opines that employees will lose as a result of any loss of 

employer free speech, for he states that promoting the 

instant supervisory distribution of antiunion literature, 
even in the face of a rule prohibiting employees from 
similarly distributing prounion literature, ﬁaids the work-
ers by allowing them to make informed decisions.ﬂ  To 
the extent an employer would defend the instant conduct 
with such an assertion, the defense would fail.  As Justice 
Souter stated in 
Auciello Iron Works, Inc. v. NLRB
,17 ﬁ[t]he Board is . . . entitled to
 suspicion when faced with 
an employer™s benevolence as its workers™ cham-
pion. . . .ﬂ  Id. at 790. 
I disagree with Member Brame™s interpretation of 
Nutone
 as requiring the application of a rigid, two-
pronged, test that must be satisfied before an employer™s 
violation of its no-distribution rule can be found unlaw-
ful.  According to Member 
Brame, such conduct can be 
found unlawful under 
Nutone
 only if two conditions are 
satisfied.  First, a request 
must
 be made for an exception 
to the rule (presumably no matter how futile such a re-

quest would be).  Second, there must be a showing that 
the employees cannot be reached by traditional channels 
of communication.  Applying this analysis, he finds the 
Employer™s conduct lawful b
ecause no request was made 
to distribute prounion materials, and the Union was able 
to reach employees via 15 ﬁmail-outsﬂ during the elec-
tion campaign. 
With respect to the first consideration, the Court spe-
cifically stated, as noted abov
e, that it would be ﬁopen to 
the Boardﬂ to find that any su
ch request would have been 
rejected.
18  Indeed, Member Brame fails to give any seri-
ous consideration to this critical point anywhere in his 
opinion.  Moreover, his entire attack on this dissent is 

premised on the erroneous assumption that ﬁ
Nutone 
itself concerned conduct by employers of the type deemed 
‚discriminatory™ by [my dissent].ﬂ  Thus, Member Brame 
conveniently ignores the distinction that  in 
Nutone
 there 
was no showing that employees would not have been 

permitted to engage in similar distribution, as evidenced 
by the employee requests that had been granted in the 
past, whereas in the instant case the testimony establishes 
 395 U.S. 444 (1969), in 
Caterpillar, Inc., 321 NLRB 1178, 1184Œ1188 
(1996) (W. Gould, concurring). 
16 To the extent Member Brame suggests that my view today por-
tends ﬁtroublingﬂ limitations on empl
oyer free speech rights, I respect-
fully disagree with any such contention.  To the contrary, I, along with 
former Member Higgins, have specifi
cally endorsed the view that em-
ployers are free to engage in certa
in ﬁemployment pr
actices, developed 
in the absence of union activity or 
the perceived resurrection of same, 
which are designed to instill a high
 morale among employees and thus 
deter employees from s
eeking unionization.ﬂ  
Dayton Hudson
, 324 
NLRB 33, 36 at fn. 17 (1997).  That view is in no way compromised by 

my position today. 
17 517 U.S. 781 (1996). 
18 357 U.S. at 363. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 364 that any request to engage in distribution would have 
been futile.
19 As to the second consideration, I believe that its appli-
cation ignores the Court™s directive that ﬁno such me-
chanical answers will avail for the solution of this [is-
sue].ﬂ20  In finding that it is for the Board and not for the 
court to determine whether such conduct is unlawful, the 
Court stated that ﬁ[t]he Board, in determining whether or 
not the enforcement of such 
a rule in the circumstances 
of an individual case is [unlawful], 
may find relevant 
alternative channels available for communications on the 
right to organize (emphasis added).ﬂ
21  Thus, while alter-
native channels of communication could be of consider-

able importance in determining the impact of such a rule 
in the absence of discriminato
ry conduct, it is not neces-
sarily determinative when there is evidence of discrimi-
natory enforcement of the rule.
 22  Indeed, had the instant 
case involved allowing distributions by antiunion em-
ployees, not even Member Brame could argue that such  
conduct is lawful by virtue of the Union™s alternative 
means of communication.  In my view, the same princi-
ples apply here, where the evidence indicates that em-
ployees were not allowed even to talk about the Union at 
the facility, much less distribute prounion literature.
23   
Moreover, the broad prohibition against ﬁtalkingﬂ about 
union activity on company facilities burdens employee 
                                                          
                                                           
19 Members Fox and Liebman contend 
that the notion that any such request would have been futile is of little significance here because 
there may have been other ﬁoppor
tunities for organizational communi-
cationﬂ available to the Union. Their contention thus reveals both a 
misreading of 
Nutone
 and a failure on their part to appreciate the 
importance of the workplace as a central forum for employee 

communication about the merits of unionization. 
20 Id. 
21 Id. 
22 Members Fox and Liebman have effectively joined the mechanical 
approach set forth by Member Brame insofar as they rely on their asser-
tion that the Employer™s conduct here is not objectionable because it 
did not create an imbalance ﬁin th
e relative abilities of the Union and the Employer to communicate with the employees.ﬂ  Thus, although 
they pay lip service to the notion that an employer™s violation of its 
own no-distribution rule could be 
objectionable in certain circum-
stances, it is readily apparent from
 their analysis thatŠlike Member 
BrameŠthey would be hard pressed to find such conduct objectionable 

absent overwhelming evidence that the union was significantly bur-
dened in its ability to carry its message
 to employees.  In my view, this 
approach is not faithful to Nutone
 or to the policies of the Act. 23 I find unpersuasive my colleague
s™ contention that Domingo™s tes-
timony, that employees were not permitted to talk about the Union in 
the facility, is not probative evidence.  According to them, the testi-
mony is subjective in character, is 
contrary to the rule prohibiting so-
licitation on working time, and thus
 does not constitute probative evi-
dence.  As noted
 above, however, the testimony
 is uncontradicted and 
was explicitly credited by the hearing 
officer.  Further, the Employer™s 
solicitation rule is phrased in terms 
of prohibited conduct.  It does not 
specifically state that talking about th
e Union is permitted.  Therefore, 

although the language of the rule is not unlawful on its faceŠand thus 

Member Brame™s reliance on the valid
ity of the rule is completely 
misplacedŠit does not contradict
 Domingo™s credited testimony. 
  Accordingly, their contention
 that the statement has no significance is 
without support. 
communication rights in a manner contemplated by 
Bab-cock & Wilcox
, supra.
24 Member Brame further justifies the Employer™s con-
duct here by invoking the Court™s statement in 
Nutone
 that an employer risks violating Section 8(a)(2) of the 
Act when he opens his property for union solicitation.
25  The Court™s statement is taken out of context.  Indeed, it 
ignores the fact that the Act does not assume that every 
organizing campaign is or should be an adversarial one.  
To the contrary, the Act cont
emplates the voluntary rec-
ognition of unions without re
liance on statutory proce-
dures.  See 
Snow & Sons
.  134 NLRB 709 (1961).  Addi-
tionally, the contemporary emergence of more mature 
and cooperative labor-management relationships, some-
thing that was unknown in the 1950™s, are now part of 
the ﬁindustrial realitiesﬂ that are appropriate for Board 
consideration under the guidelines set forth under 
Nutone
. While Member Brame may quarrel with the expertise 
that the Board brings to bear in given cases and may 

suggest that 
Nutone
 did not contemplate what he charac-
terizes as my reliance upon ﬁsubjectiveﬂ judgments, the 
fact of the matter is that we are obliged to make deci-
sions based upon something more than the rarefied envi-
ronment of the Washington offices which we currently 
inhabit.  We are obliged to use our professional exper-
tise26 in defining industrial realities pursuant to the 
Court™s invitation in 
Nutone
. In the instant case, it is clear that the instant supervi-
sory distribution of antiunion flyers was precisely the 
kind of activity prohibited by the Employer™s no-
distribution rule.  In my view, the Employer has engaged 
in disparate enforcement of its rule by allowing supervi-
sory distribution in such ci
rcumstances, especially where 
the company™s policy, which prohibits ﬁtalkingﬂ about 
unions, was impermissibly broad.
27  Indeed, when em-
ployees are prohibited from discussing the issue of union 

representation in the workplace, no reasonable opportu-

nity exists for open communication among employees, 
and thus the disparate enforcement of the no-distribution 
rule in these circumstances 
can significantly damage the 
 24 My colleagues have erroneously ch
aracterized my view as a ﬁper 
seﬂ approach.  This assertion ignores the discussion throughout this 
dissent of the relevance of (a) whet
her any request to distribute would 
have been futile; (b) the availability of alternative avenues for commu-
nication; and (c) the industrial realities that the Court has instructed the 
Board to take into account.  My view
 that these factors should be con-sidered is hardly synonymous with a ﬁper seﬂ approach. 
25 Nutone, supra at 363. 
26 See San Diego Building Trades v. Garmon
, 359 U.S. 237 (1959).  
As Justice Frankfurter stated, the Board is ﬁequipped with its special-
ized knowledge and cumulative
 experience.ﬂ  Id. at 242. 
27 See, e.g., MDI Commercial Services
, 325 NLRB 53 (1997); 
W.C. 
McQuaide, Inc.
, 319 NLRB 756, 761Œ762 (1995); 
Impressive Textiles, 
Inc.
, 317 NLRB 8, 13 (1995), and 
Rice Growers Associates of Calif.
, 224 NLRB 663, 667 (1976). 
 HALE NANI REHABILITATION 365laboratory conditions necessary for a free and fair elec-
tion.
28 That it was supervisors distributing the antiunion lit-
erature, and not unit employees does not lessen the con-
sequence to the recipients of the distributed literature, 
i.e., the unit employees who 
voted in the election.  If 
anything, reliance upon the supervisory hierarchy in the 
distribution of literature enhances the prospects for in-
timidation and correspondingly diminishes employee 
free choice.  The critical factor in determining whether 
the laboratory conditions have been disturbed is that the 
Employer permitted only antiunion distributions in its 
facility, not that it was supervisors rather than unit em-
ployees who distributed the literature.
 In establishing the principl
e that employers have the 
right to devise rules that mayŠin certain circum-

stancesŠrestrict Section 7 activity during worktime, the 
Court and Board have long recognized that such rules 
serve the fundamental and legitimate business purpose of 
maintaining production and discipline.
29 However, it may 
be assumed that the employer no longer has the same 
concerns about production and discipline when it dis-
criminates in its en
forcement of such 
rules by allowing 
employees whose views it favors to engage in workplace 
communications that are pros
cribed by the employer™s 
rule.  That is the teaching of 
more than half a century of 
Board and Court law.  Thus, in the instant case, it should 
not matter that it was supervisors rather than employees 
who were permitted to distribute the antiunion literature 
in violation of the no-distribution rule.  In either instance, 

the Employer has demonstrated that the rule prohibition 
is not relevant or necessary to serve its legitimate inter-
ests.30                                                           
                                                                                             
28 Member Hurtgen™s reference to a rule requiring employees to 
clock in when reporting for work has no relevance to the purposes of 
the Act or any issue relevant to our statute. 
29 Republic Aviation v. NLRB
, 324 U.S. 793 (1945), 
Peyton Packing Co., 49 NLRB 828, 843Œ844 (1943), enf. granted 142 F.2d 1009 (5th 
Cir. 1944), cert. denied 323 US 730 (1944). 
30 Members Fox and Liebman misconstrue this part of my opinion 
today as one that was essentially ta
ken by the D.C. Circuit and thereaf-
ter rejected by the Supreme Court in 
Nutone.  The Supreme Court in 
Nutone reversed the D.C. Circuit™s decision that employer violations of 
its no-distribution rule are unlawful 
apart from any consideration of the 
ﬁactualities of industrial relations.ﬂ  In applying the teachings of Justice 
Frankfurter™s opinion, I have given due consideration to the actualities 
of industrial relationsŠincluding the fact that any request by employ-
ees to distribute here would have be
en rejectedŠin determining that the 
Employer™s conduct is objectionable.  
By contrast, in stating that they 
would find force with my position only if they were writing on a ﬁclean 
slate,ﬂ Members Fox and Liebman ha
ve demonstrated their misreading 
of the decisions of both the D.C. Circuit and the Supreme Court in 
Nutone. I further note that Member Hurtge
n misses the point by stating that 
my view would require an employer 
to essentially double the amount of 
time allowed for distribution in work areas, and ﬁto monitor closely the 

situation, lest it unintentionally give one group more leeway than the 
other.ﬂ  These ﬁconcernsﬂ are a red herring, as both the increase in time 
and the ﬁmonitoringﬂ problem would arise in 
any instance of disparate 
enforcement whether conduct by supervisors or employees was the 
According to Member Brame,
 a finding that an em-
ployer may not prohibit prounion distribution while en-
gaging in its own antiunion distribution would ﬁjeopard-
izeﬂ production and require 
employers to ﬁsubsidizeﬂ 
union activity.  Curiously, however, no mention of the 
jeopardy to production or the subsidization of  Section 7 
activity is invoked when discussing the right of  employ-

ers or their surrogates to fr
eely distribute antiunion mate-
rials in work areas during wo
rktime.  These inconsistent 
characterizations smack of a 
double standard that the 
Supreme Court long ago found unlawful in 
Republic 
Aviation
, 324 U.S. 965 (1945) and its progeny for more 
than a half century.  Indeed
, if Member Brame seeks to 
invoke a  standard upon which the lawfulness of Section 
7 activity is determined by whether it can be character-
ized as ﬁemployer subsidized activity,ﬂ then 
Republic 
Aviation
 would have no meaning because an employer 
would be justified in prohibiting all union solicitation in 
its facility, at all times, in all places, and under any cir-
cumstances.  Under this standard, employers should be 
free to discriminate against employees for engaging in 
prounion conduct in the interest of preventing a jeopardy 
to production.
31  Until such time as Congress amends the 
Act to reflect such a standard, it has no place in Board 
decisions.32    Member Brame™s reliance on the language in 
Livingston Shirt
, 107 
NLRB 400, 406 (1953), in this regard, is misplaced.  As discussed 
infra, the captive audience rationale 
has implications far greater than 
what is at issue here. Further, 
Livingston Shirt
 speaks of an increasingly 
discredited era of an adversarial approach to labor relations.  See 
Keeler Brass Co., 317 NLRB 1110, 1116Œ1119 (1995) (W. Gould, concur-
ring).  Today labor and management
 are frequently more open than 
they were in the time of 
Nutone and even, to use the language of 
Livingston Shirt, from time-to-time ﬁstrangely open hearted.ﬂ  To the 
extent that we can do so consistent
 with the Act which we are charged 
to interpret, we should promote and not discourage such practice.  See 
W. Gould IV, Speech before the American Forest and Paper Associa-
tion Southern Conference Fall Meeting, ﬁPromotion of Cooperative 
Relationships between Labor and Ma
nagement: Policies of the National 
Labor Relations Board,ﬂ October 25, 1996, in Atlanta, Georgia; W. 
Gould IV, Speech before the Nebraska Bar Association Labor and 
Employment Law Section, ﬁEmployee 
Participation and Labor Policy:  
Why the TEAM Act Should be Defeat
ed and the National Labor Rela-
tions Act Amended,ﬂ June 7, 1996, 
in Omaha, Nebraska, and W. Gould 
IV Speech before the Seventeenth Annual Seminar on Labor-
Management Relations, ﬁBeyond ‚Them 
and Us™ Litigation:  The Clin-
ton Board™s Administrative Reforms and Decisions Promoting Labor-
Management Cooperation,ﬂ February
 29, 1996, in Indianapolis, Indi-
ana, reported in BNA Daily Labor Report 196 DLR 208 at D3, E.  See 
generally Robyn Meredith, ﬁMany at the Saturn Auto Factory Are 
Finding Less to Smile About,ﬂ The New York Times, March 6, 1998, at 
A1 and Frank Swoboda, ﬁSaturn Workers Vote to Keep Existing Pact:  
Japanese-Style Contract Supported 2 to 1,ﬂ The Washington Post, 
March 12, 1998, at D2. 
trigger which created the discrimination.  But such concerns would 
never constitute a legitimate defense 
to such disparate enforcement of 
an otherwise valid rule. 
3132 Thus, I find that the questions proposed in Member Brame™s opin-
ion, although an interesting academic 
exercise, to be of no relevance to 
the instant case.  I note, however, th
at to the extent his first question suggests that my view today would 
logically lead to finding unlawful 
ﬁany employer solicitation or distri
bution regarding wages, hours, and 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 366 Member Brame also defends the instant prohibition 
against prounion distribution on the ground that it is nec-
essary to protect employer free speech rights.  In Mem-
ber Brame™s view, if an empl
oyer must permit employees 
to distribute prounion material in the same (and in this 
case limited) manner that its supervisors have distributed 
antiunion literature, the employer™s free speech rights are 

infringed by requiring its surrender of ﬁproduction, order 
and discipline in the workpla
ce.ﬂ  As noted above, such 
blanket assertions about production and discipline ignore 
the teachings of 
Republic Aviation
, which set forth a 
careful balance of the legitimate interests of both em-

ployers and employees.   Taking this logic one step fur-
ther, however, Member Brame 
apparently must also view 
Republic Aviation
 as burdening employer free speech 
rights, because the Court re
quired employers to (in 
Member Brame™s terms) ﬁsurrender productionﬂ by af-
fording Section 7 rights to all employees rather than lim-
iting them just to those who oppose the union.
33 Indeed, 
one must wonder whether Member Brame™s views are 

driven by a  belief that 
Republic Aviation
 itself is incon-
sistent with the Constitution. 
I also find inapplicable 
Member Brame™s analogy to 
obligating one political party to pay for equal broadcast 
time of the opposing political party.  In the political 
arena, no political party has, as here, exclusive control 
over access to the primary avenues of communication.  If 
this was the case, our political system would be more 
totalitarian or, at a minimum, more autocratic than de-
mocratic.  This, I fear, is 
the approach which Member 
Brame espouses for the workpl
ace.  It is an approach 
which is fundamentally at odds with the National Labor 
Relations Act itself. 
                                                                                            
                                                           
terms and conditions of employment,ﬂ he is wrong.  See 
Dayton Hud-son, supra at fn. 17 
33 Contrary to Member Brame™s assertion,  employee activity during 
nonworking time
 may be prohibited if it inte
rferes with business inter-
ests.  Beth Israel Hospital v. NLRB
, 437 U.S. 483 (1978); 
NLRB v. 
Baptist Hospital, Inc., 442 U.S. 773 (1979); 
Marshall Field & Co. v. 
NLRB, 200 F.2d 375 (7th
 Cir. 1953);
 McDonald™s Palolo
, 205 NLRB 
404 (1973); 
Goldblatt Bros.
, 77 NLRB 1262 (1948); 
May Department Stores, 59 NLRB 976 (1944).  Thus, Member Brame™s contention that 
the working/nonworking time demar
cation is dispositive of employer 
interests is in error.  Stoddard-Quirk Mfg. Co.
, 138 NLRB 615 (1962).  
In fact, my view has been that the 
case is wrongly decided.  See Gould, 
The Question of Union Activity on Company Property
, 18 Vanderbilt Law Review 73, 77Œ81 (1964).  But 
Stoddard-Quirk
 is the law, and, 
indeed, it helps illuminate the defici
encies in Member Brame™s analy-
sis.  Whether the activity takes 
place during working or nonworking 
time, the test for balancing competing interests is always the same.  
Indeed, ﬁSection 7 does not reach activities which inherently carry with 
them a tendency toward . . . distur
bing efficient operation of the em-
ployer™s business.ﬂ  
Caterpillar Tractor Co. v. NLRB
, 230 F.2d 357, 
358 (7th Cir. 1956) (employer lawfully prohibited wearing of employee 

buttons with slogan ﬁDon™t be a sc
abﬂ even though the activity is en-
gaged in during nonworking time).  Accord:  
Midstate Telephone Op-
erator v. NLRB
, 306 F.2d 401, 403 (2d Cir. 1983).  The failure to ap-
prehend this key point has contributed
 substantially to the confusion in Member Brame™s opinion.  Indeed, his opinion always ignores the 
underlying reason for the test formulat
ed in each area of the litigation. 
To the extent that prior Board cases have held that it is 
not unlawful for an employer to distribute literature to 
employees in the face of 
a no-distribution rule,
34 I re-spectfully disagree with that precedent and would over-
rule it.
35 Those cases generally rely on 
Nutone
 as the basis for holding that such conduct is not unlawful.
36  However, as noted above, the Court made clear in 

Nutone
 that it is well within the discretion of the Board 
to findŠﬁas a matter of indu
strial experienceﬂŠthat the 
policies of the Act are not effectuated by allowing an 
employer to prohibit employees from distributing union 
literature while at the same time engaging in its own dis-
tribution of antiunion materials to the employees.  My 
experience in this field, as one who has been both a prac-
titioner and academic in this 
area for more than three-
and-one-half decades and most
 recently as the Chairman 
of this Agency, teaches that employee free choice is dis-
turbed when supervisory distribution of literature pertain-

ing to a union election is permitted while similar distri-
butions by employees are prohibited.
37  Moreover, as I 
 34 See, e.g., Fairfax Hospital, 310 NLRB 299 fn. 3 (1993); 
Summit-ville Tiles, 300 NLRB 64, 66 (1990); 
St. Francis Hospital
, 263 NLRB 
834, 835 (1982), enfd. 729 F.2d 844 (D.C. 1984).  While the captive 
audience cases of which 
May Co., 136 NLRB 797 (1962), enf. denied 
316 NLRB 797 (6th Cir. 1963) and 
Montgomery Ward
, 145 NLRB 846 
(1964), enfd. as modified 399 F.2d 889 (5th Cir. 1965), and 
Bonwit 
Teller Inc., 96 NLRB 608 (1951), are illust
rative also provide free 
speech rights for unions, workers and employers in the workplace, they 
are not directly implicated by the 
Nutone issue because they involve 
nonemployees and, thus, necessarily implicate some of the considera-

tions contained in Lechmere, supra
.  Sometimes, when there are repre-
sentation proceedings, as in the inst
ant case, Sec. 8(c) rights are not 
involved because that free speech provi
so is directed to unfair labor practice cases rather than representation matters.  See 
General Shoe Corp., 77 NLRB 124, 127 (1948); 
Dal-Tex Optical Co., 137 NLRB 
1782, 1787 fn. 11 (1962).  Accord:  
Borden Mfg. Co.
, 193 NLRB 1028, 
1034 (1971)
; Fiber Industries
, 267 NLRB 840, 841 fn. 4 (1983).  In 
any event, the right of nonemploye
e union organizers to reply to cap-
tive audience speeches under appropri
ate circumstances is not extin-
guished by 
Lechmere and, most important, is not involved here. 
35 Of course, the Tenth Circuit has already done so.  See 
Head Divi-sion of AMF, Inc. v. NLRB
, supra. 
36 I note that in 
Reno Hilton
, 319 NLRB 1154 fn. 4 (1995), I, along 
with former Members Browning and 
Truesdale, found it unnecessary to 
rely on evidence of employer viola
tions of its own no-solicitation rule 
as evidence of disparate enforcement 
of the rule.  Thus, the lawfulness 
of such conduct was not squarely before
 the Board, as it is in the instant 
case. 37 See Gould, 
The Question of Union Activity on Company Property
, 18 Vanderbilt Law Review 73 (1964); Gould, Union Organizational 
Rights and the Concepts of ﬁQuasi-Publicﬂ Property
, 49 Minnesota 
Law Review 505 (1965).  Indeed, the assumption contained in these 

writings were subsequently affirmed in 
Excelsior Underwear, 156 
NLRB 1236 (1966), which presumed that union communication was 
necessary in light of the natural advantages available to employers at 
company facilities.  The Supreme Court has affirmed 
Excelsior Under-
wear in NLRB v. Wyman-Gordon Co.
, 394 US 759 (1969).  As noted 
above, in some of my opinions during 
my term of office I have empha-
sized enforcement of 
Excelsior Underwear in Mod Interiors, Inc., 324 
NLRB 164 (1997); 
Fountainview Care Center
, 323 NLRB 990 (1997) 
(W. Gould, concurring); 
Technology Service Solutions
, 324 NLRB 298 
(1997) (W. Gould, concurring).  At the same time, I have promoted 

employer as well as union free speech.  See 
Eldorado Tool
, supra.  
Except as contradicted by 
Lechmer
e, supra, the statute properly pro-
 HALE NANI REHABILITATION 367have noted elsewhere,
38 the 
Lechmere holdingŠnot yet 
the law at the time of 
NutoneŠ
burdens the ability of em-
ployees to communicate at
 the workplaceŠa ﬁplace 
uniquely appropriate for dissemination of viewsﬂ on this 
subject.39 Member Brame contends that a finding that the instant 
no-distribution rule has been unlawfully enforced would 

necessarily lead to a rule 
whereby an employer would 
engage in unlawful conduct if it gave a captive audience 
speech without affording prounion employees the same 

right to make speeches on companytime.  I disagree.  
First, although the captive audience cases are illustrative 
of free speech rights for unions, workers, and employers 
in the workplace, they are not
 directly implicated by the 
Nutone
 issue because they in
volve nonemployees, and 
thus necessarily implicate some of the considerations 
contained in 
Lechmere
.40  Second, the captive audience 
speech is a peculiar 
sui
 generis
 kind of employer ﬁsolici-
tation,ﬂ and the issue of the right to respond poses more 
invasive property problemsŠin the sense that production 
would be halted altogether 
during speeches on working 
timeŠthan those at issue here.
41  Thus, contrary to 
Member Brame™s assertion, I 
do not believe that a find-
                                                                                            
                                                           
motes symmetry in avenues of co
mmunication for unions, employees 
and employers. 
38 See Mod Interiors, Inc.
 supra; and my concurring opinions in 
Fountainview Care Center,
 supra, and 
Technology Service Solutions
, supra. 
39 See fn. 7.  Contrary to Member Brame™s assertion, 
Lechmere
 bur-
dens employee rights because the Court™s decision makes it more diffi-
cult for employees to hear the 
union™s message about union organiza-
tion when nonemployee 
organizers are denied access to private prop-
erty. 40 May Co., 136 NLRB 797 (1962), enf. denied 316 F.2d 797 (6th 
Cir. 1963), 
Montgomery Ward
, 145 NLRB 846 (1964), enfd. as modi-
fied 399 F.2d 889 (5th Cir. 1965), and 
Bonwit Teller Inc.
, 96 NLRB 
608 (1951). 
41 In this regard, Member Brame™s reliance on 
Boaz Spinning Co. v. 
NLRB, 395 F.2d 512 (5th Cir. 1968), in support of his captive audience 
analogy is misplaced.  In that case, the issue before the court was 
whether an employee was lawfully di
scharged for shouting at a captive 

audience meeting that the plant manager was ﬁno different than Cas-
tro.ﬂ That the employee was denied 
equal time to reply to a captive 
audience speech was incidental to the litigated issue of whether he was 
lawfully discharged.  See 
F. W.  Woolworth
, 251 NLRB 111 (1980); 
Masoneilan International
, 223 NLRB 965 (1976); 
J. P. Stevens
, 219 
NLRB 850 (1975); 
Prescott Industrial Products Co.
, 205 NLRB 51 
(1973), enf denied 500 F.2d 6, 11 (8th Cir. 1974).  Notwithstanding the 
above, however, it is noteworthy that Member Brame fails to address 
the one Board case that is on point whic
h holds that employees have the 
right to respond to captive audiences and, as part of its rationale, states 
that employees have a greater right to respond in this regard than do 
nonemployees.  See 
Biltmore Mfg. Co., 97 NLRB 905 (1951).  As the 
Board said:  ﬁ[t]he factua
l setting of this case esse
ntially the same in its 
operative facts as the situation existing in 
Bonwit Teller.  Indeed, in 
several respects the instant case is an even stronger one for applying the 
rule of 
Bonwit Teller
. . . .  [I]n this case th
e union representative . . . 
was actually an employee rather than an outside union representative     
. . . .ﬂ  Id. at 906. 
ing of objectionable conduct here runs afoul of  the well-
settled law pertaining to captive audience speeches.
42 Nonetheless, I confess that Member Brame™s lengthy 
opinion makes one point which possesses merit.  In dis-
cussing Lechmere
, he states that my definition of dis-
crimination would extend to managerial and supervisory 
access for ﬁnormal businessﬂ a
nd then, appearing to rec-
ognize that Lechmere
 itself, as well as the employee 
cases, have long ago rejected his own straw man, he 

states that if my analysis 
is predicated upon employer 
conduct ﬁthere is no principled rationale for not allowing 
nonemployee union organizers
 to engage in the same 
solicitation and distribution activity as company offi-

cials.ﬂ  Member Brame is correct.
43  But his opinion fails 
to take account of the fact 
that the Supreme Court itself 
has established a rigid and, to use Member Brame™s lan-
guage ﬁillogicalﬂ demarcation line between nonemployee 
and employee activity in 
Babcock and 
Lechmere.44  The 
Board is subordinate to the Supreme Court.
45  Yet, Mem-
 42 To that end, Member Brame™s discussion of the legislative history 
of Sec. 8(c) and the overruling of 
Clark Bros.
, 70 NLRB 802 (1946), 
enfd. 163 F.2d 373 (2d Cir.1947), and its progeny have nothing what-
soever to do with the instant issue, 
as that law simply stands for the 
proposition that captive audience speeches are to be permitted. 
43 As relevant to the discussion in the text, the Court rejected my 
views in its Lechmere
 opinion.  W. Gould, ﬁThe Question of Union 
Activity on Company Property,ﬂ 18 
Vanderbilt Law Review 73 (1964).  
However, it must also be noted that the ﬁnoncoercive anti-union activ-

ityﬂ which Member Brame so champions was not part of the Court™s 
analysis in Lechmere
, and thus his comment that my ﬁexpandedﬂ 
definition of discrimina
tion would have required a different result in 
Lechmere is in error and, in any event, 
is not in any way relevant to the 
instant issue. 44 The Court of Appeals for the Sixth Circuit has reminded us again 
of the importance of the demarca
tion line between nonemployees and 
employees in 
Meijer Inc. v. NLRB
, 156 LRRM 3057 (6th Cir. 1998).  In 
his opinion, Member Brame states that 
Meijer has nothing to say of 
controlling precedent relied upon in that ci
rcuit.  This is true.  But it has 
everything to say about the way in 
which his opinion cobbles together 
principles relating to nonemployees and applies them to employees. 
45 To this end, Member Brame™s suggestion that I am attempting to 
ﬁcompensateﬂ for the effects of 
Lechmere is off the mark.  My view is 
no more compensation for 
Lechmere than is the Supreme Court™s 
unanimous holding that paid union 
organizers, excluded from company 
property under 
Lechmere
, may come inside the employer™s gates by 
applying for work and, in so doing, are ﬁemployeesﬂ within the mean-
ing of the Act.  
NLRB v. Town & Country Electric, 
516 U.S. 85 (1995). 
In any event, the point is
 not to ﬁcompensateﬂ for 
Lechmere.  Rather, 
it is to recognize that 
Lechmere is part of the new ﬁindustrial realitiesﬂ 
that we are to consider as
 directed by the Court in 
Nutone
.  Thus, where 
new issues are implicated by the emer
gence of such realities, it is the 
Board™s duty to address them.  Ther
e are numerous examples of this: 
(1) Lockouts:  See 
American Ship Building v. NLRB
,  300 U.S. 
380 (1965), where the Court recognized the right of an employer to 
lockout employees in support of its bargaining position to be the 
correlative to the union™s right to st
rike, because the right to strike 
served to create such problems fo
r an employer.  Indeed, Justice 
Stewart pointed out that such a right does not harm the collective 

bargaining process because ﬁthe ri
ght to bargain collectively does 
not entail any ‚right™ to insist on one™s position free from economic 
disadvantage.ﬂ  Id at 309.  Accord:  
NLRB v. Teamsters Local 449 
(Buffalo Linen Supply Co.)
, 353 U.S. 87 (1957).  In essence, it was 
the previously recognized right to strike which served as a rationale 
for the right to lock out.  See also 
International Paper Co. v. NLRB
,  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 368 ber Brame™s entire opinion is a sweeping attack upon not 
only the National Labor Relations Act, which we are 
charged to interpret, but also the distinctions articulated 
by the Supreme Court itself.
46  As the conclusion of his opinion reveals, the opinion™s 
thrust is to require labor organizations to communicate 

and organize without protection under the ActŠand his 
implicit yet readily apparent suggestion, that the content 
of the unions™ message is less appealing to workers to-
day, reveals the concurrence™s personal views, views 
which are irrelevant to our statutory mandate.   
                                                                                            
                                                           
115 F.3d 1045 (D.C. Cir 1997) (rule allowing an employer the right 
to permanently subcontract during a lockout was recognized, in 
part, because of recognition that a 
contrary rule would provide in-
centive to an employer to provoke a strike and accomplishŠvia 
permanent replacementsŠwhat it could not by locking out em-
ployees).   
(2) No-Strike Injunctions:   See 
Boys Markets v. Retail Clerks 
Local 770, 398 U.S. 235 (1970) where the Court recognized the 
right to enjoinŠin certain circ
umstancesŠstrikes concerning mat-
ters which are subject to a mandatory grievance arbitration proce-
dure because the no-strike clause is a 
quid pro quo
 for a broad arbi-
tration provision in the collective bargaining agreement.  Accord 
Justice Stevens™ dissenting opinion in 
Buffalo Forge v. United Steelworkers, 428 U.S. 397, 413 (1976).  See also W. Gould, 
On 
Labor Injunctions Pending Arbitration: Recasting Buffalo Forge
, 30 Stanford L. Rev. 533 (1978).   
(3)  Concerted Activity: The Alleluia Cushion Co. Inc.
, 221 
NLRB 999 (1975), presumption of concerted activity is an appro-
priate response to the complexity of analysis required to determine 
whether an individual employee™s 
action is concerted under the ra-
tionale of Mushroom Transportation Co. v. NLRB
, 330 F.2d 683 
(3rd Cir. 1964), and the reasoning of the former decision is related 

to this development.  Under 
Mushroom Transportation
, an individ-
ual employee™s action can be found concerted only if it can be 
shown that the action was engaged 
in with the object of initiating 
or inducing or preparing for group ac
tion, or that it was in some 
way related to group action.  An unsophisticated, unrepresented 

employee™s protection can rest on the happenstance of how and 
where he phrased his collective concern.  The Alleluia
 doctrine avoids such contorted analysis and potentially unfair results by 
making a rebuttable presumption that other employees consented to 
an individual employee™s asserti
on of a work-related statutory 
right.  See William B. Gould, ﬁRecent Developments under the Na-
tional Labor Relations Act:  The Board and the Circuit Courts,ﬂ  14 
U.C. Davis Law Review 497, 513Œ519, 1981. 
These are but a few examples of instances where rules were devised 
because of the judge made realities that
 have emerged in the courts.  In 
all of these areas and in many others as wellŠthe law has been fash-
ioned with specific reference to the 
context of related rules of law.  
Indeed, in Boys Markets the Court abandoned stare decisis to achieve this objective.  Here, where the Court has ﬁinvitedﬂ the Board to formu-
late doctrine based upon a record, it is
 appropriate for the Board to take 
into account the intervening developments contained in 
Lechmere. 46 Member Brame™s reliance on Thomas Jefferson™s ﬁringing wordsﬂ 
that ﬁto compel a man to furnish contributions of money for the propa-
gation of opinions which he disbelieve
s, is sinful and tyrannical,ﬂ again 
dramatizes the fact that he views 
any prounion activity by employees 
on company property,  even during nonworking time, as employer 

subsidization of that 
activity which is both ﬁsinful and tyrannical.ﬂ  
Indeed, contrary to Member Brame™
s assertion, employees frequently 
are paid for nonworking time such as lunch periods and rest periodsŠ
and in any event they are using company propertyŠwhich, under 
Member Brame™s rationale, means they are receiving ﬁcontributionsﬂ  
that are ﬁsinful.ﬂ  This, of
 course, is contrary to 
Republic Aviation. Finally, I disagree with Member Hurtgen™s contention 
that a departure from Board precedent is somehow un-
warranted absent ﬁthorough briefing by the parties and 
interested amici.ﬂ  As he is well aware, the Board has, on 
numerous occasions in the past, overruled past precedent 
without having the issue briefed by the parties or amici.
47 Indeed, my colleague™s finding, that reversing precedent 
is unwarranted absent such briefing, represents in itself a 
departure from precedent.    
Thus, I find, contrary to my colleagues, that in view of 
the supervisory distribution of antiunion material in work 
areas of the facility, the Employer engaged in disparate 
enforcement of it™s no-distribution rule, and that such 
enforcement constitutes objectionable conduct warrant-
ing setting aside the election.
48 Today™s decision mocks the idea that the National La-
bor Relations Act is a Magna Charta or bill of rights for 
workers.  Again, it says wh
at the Supreme Court has re-
jected regarding the highest of
fice in the land, i.e., that 
the ﬁking can do no wrong.ﬂ   
The poet laureate Archibal
d MacLeish said it best 
when he observed:  ﬁThis land acknowledges no 
princes!ﬂ
49  But that is what the majority does today.  I, 
therefore, dissent. 
 47 See, e.g., Carpenters Local 1031
, 321 NLRB 30, 32 (1996); 
Sun-
rise Rehabilitation Hospital, 320 NLRB 212 (1995); 
J. E. Brown Elec-
tric, 315 NLRB 620 (1994). 
48 Because I have found that the Em
ployer has disparately enforced 
its no-distribution rule, I find it unnece
ssary to address whether the rule 
is unlawful on its face, and whether the Board™s current standard for 
determining the validity of no-di
stribution rules is appropriate. 
49 See Archibald MacLeish, Collected Poems, 1917Œ1982
, ﬁAc-
knowledgment,ﬂ p. 406, Houghton Miflin Company (1985). 
The full text read as follows:   
ﬁ. . . I shall not again publicly acknowledge you.ﬂ  Francis 
Cardinal Spellman to Eleanor Roosevelt. July 21, 1949. 
 Prince of the church whose lofty mind 
Looks down upon the whole creationŠ 
You who acknowledge
 human kindŠ 
Consider, Prince, your
 place and nation.  Prince who can acknowledge man 
ŠThe word hurts and the spirit wincesŠ 
Prince, consider if you can 
This land acknowledges no princes! 
 